Exhibit 10.3

 

EXECUTION VERSION

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 



 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of March 27, 2018

 

among

 

LINDBLAD EXPEDITIONS, LLC,

 

as U.S. Borrower,

 

LINDBLAD MARITIME ENTERPRISES, LTD.,

 

as Cayman Borrower,

 

LINDBLAD EXPEDITIONS HOLDINGS, INC.,

 

as Holdings,

 

THE LENDERS PARTY HERETO

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as Administrative Agent and Collateral Agent,

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

JPMORGAN CHASE BANK, N.A.,

 

and

 

CITIBANK, N.A.

 

as

 

Joint Bookrunners, Joint Lead Arrangers and Syndication Agents

 



 

 

 

 

 

Table of Contents

 

    Page       Article I       Definitions         Section 1.01 Defined Terms 3
Section 1.02 Terms Generally 50 Section 1.03 Classification of Loans and
Borrowings 50 Section 1.04 Certain Calculations 50 Section 1.05 Cashless
Rollovers 53       Article II       The Credits         Section 2.01 Commitments
53 Section 2.02 Loans 54 Section 2.03 Borrowing Procedure 56 Section 2.04
Evidence of Debt; Repayment of Loans 56 Section 2.05 Fees 57 Section 2.06
Interest on Loans 58 Section 2.07 Default Interest 58 Section 2.08 Alternate
Rate of Interest 59 Section 2.09 Termination and Reduction of Commitments 59
Section 2.10 Conversion and Continuation of Borrowings 60 Section 2.11 Repayment
of Term Borrowings 61 Section 2.12 Optional Prepayment 62 Section 2.13 Mandatory
Prepayments 65 Section 2.14 Reserve Requirements; Change in Circumstances 68
Section 2.15 Change in Legality 69 Section 2.16 LIBOR Breakage 70 Section 2.17
Pro Rata Treatment 70 Section 2.18 Sharing of Setoffs 70 Section 2.19 Payments
71 Section 2.20 Taxes 72 Section 2.21 Assignment of Commitments Under Certain
Circumstances; Duty to Mitigate 76 Section 2.22 Letters of Credit 77 Section
2.23 Refinancing Amendments 82 Section 2.24 Incremental Loans 83 Section 2.25
Loan Modification Offers 87 Section 2.26 Defaulting Lenders 87 Section 2.27
Amendment and Restatement. 89

 



i

 

 

Article III       Representations and Warranties         Section 3.01
Organization; Powers 91 Section 3.02 Authorization 91 Section 3.03
Enforceability 91 Section 3.04 Approvals 91 Section 3.05 Financial Statements;
Projections 91 Section 3.06 No Material Adverse Change 92 Section 3.07 Title to
Properties; Intellectual Property 92 Section 3.08 Subsidiaries 92 Section 3.09
Litigation; Compliance with Laws 92 Section 3.10 [Reserved] 93 Section 3.11
Federal Reserve Regulations 93 Section 3.12 Investment Company Act 92 Section
3.13 Use of Proceeds 92 Section 3.14 Tax Returns 92 Section 3.15 No Material
Misstatements 92 Section 3.16 Employee Benefit Plans 94 Section 3.17
Environmental Matters 94 Section 3.18 Insurance 94 Section 3.19 Security
Documents 94 Section 3.20 Labor Matters 95 Section 3.21 Solvency 95 Section 3.22
USA PATRIOT Act 95 Section 3.23 OFAC 95 Section 3.24 Anti-Corruption Laws 96
Section 3.25 No Default 96 Section 3.26 [Reserved] 96 Section 3.27 Mortgaged
Vessels 96 Section 3.28 Citizenship 96       Article IV       Conditions of
Lending         Section 4.01 All Credit Events 96 Section 4.02 Conditions to
Third Restatement Credit Extensions 97       Article V       Affirmative
Covenants         Section 5.01 Existence; Compliance with Laws; Businesses and
Properties 98 Section 5.02 Insurance 99 Section 5.03 Obligations and Taxes 100

 



ii

 

 

Section 5.04 Financial Statements, Reports, etc 100 Section 5.05 Litigation and
Other Notices 102 Section 5.06 Information Regarding Collateral 102 Section 5.07
Maintaining Records; Access to Properties and Inspections 103 Section 5.08 Use
of Proceeds 103 Section 5.09 Employee Benefits 103 Section 5.10 Compliance with
Environmental Laws 103 Section 5.11 Preparation of Environmental Reports 104
Section 5.12 Further Assurances 104 Section 5.13 Credit Ratings 105 Section 5.14
Designation of Subsidiaries 105 Section 5.15 Lender Calls 106 Section 5.16
Anti-Corruption Laws 106 Section 5.17 Post-Closing 106       Article VI      
Negative Covenants         Section 6.01 Indebtedness 106 Section 6.02 Liens 109
Section 6.03 Sale and Lease-Back Transactions 113 Section 6.04 Investments,
Loans and Advances 114 Section 6.05 Mergers, Consolidations and Sales of Assets
118 Section 6.06 Restricted Payments; Restrictive Agreements 119 Section 6.07
Transactions with Affiliates 121 Section 6.08 Business of Holdings, the
Borrowers and Subsidiaries 121 Section 6.09 Other Indebtedness and Agreements
122 Section 6.10 Total Net Leverage Ratio 122 Section 6.11 Fiscal Year 122
Section 6.12 Limitation on Accounting Changes 123 Section 6.13 [Reserved] 123
Section 6.14 Sanctions 123 Section 6.15 Anti-Corruption Laws 123 Section 6.16
Vessel Flags 123

 



iii

 

 

Article VII       Events of Default       Article VIII       The Administrative
Agent and the Collateral Agent       Article IX       Miscellaneous        
Section 9.01 Notices; Electronic Communications 129 Section 9.02 Survival of
Agreement 131 Section 9.03 Counterparts; Effectiveness 132 Section 9.04
Successors and Assigns 132 Section 9.05 Expenses; Indemnity 136 Section 9.06
Right of Setoff 137 Section 9.07 Applicable Law 137 Section 9.08 Waivers;
Amendment 137 Section 9.09 Interest Rate Limitation 138 Section 9.10 Entire
Agreement 139 Section 9.11 WAIVER OF JURY TRIAL 139 Section 9.12 Severability
139 Section 9.13 Headings 139 Section 9.14 Jurisdiction; Consent to Service of
Process 140 Section 9.15 Confidentiality 141 Section 9.16 Release of Liens and
Guarantees of Subsidiaries 141 Section 9.17 USA PATRIOT Act Notice 142 Section
9.18 Judgment Currency 142 Section 9.19 Lender Action 142 Section 9.20
[Reserved] 143 Section 9.21 U.S. Obligations 143 Section 9.22 Acknowledgment and
Consent to Bail-In of EEA Financial Institutions 143 Section 9.23 Certain ERISA
Matters 143

 

iv

 

 

SCHEDULES

 

Schedule 1.01(a) Disqualified Institutions Schedule 1.01(b) Excluded
Subsidiaries Schedule 1.01(c) Excluded Vessel Subsidiaries Schedule 1.01(d)
Vessel Financings Schedule 2.01(a) Lenders and Commitments as of the Third
Restatement Date Schedule 3.07(b) Certain Matters Affecting Intellectual
Property Schedule 3.08 Subsidiaries Schedule 3.09(a) Litigation Schedule 3.17
Environmental Matters Schedule 3.19(a) UCC Filing Offices Schedule 5.17
Post-Closing Items Schedule 6.01 Existing Indebtedness Schedule 6.02 Existing
Liens Schedule 6.04 Existing Investments Schedule 6.05 Permitted Asset Sales
Schedule 6.07 Transactions with Certain Affiliates Schedule 6.16 Permitted Flags

 

EXHIBITS

 

Exhibit A Form of Administrative Questionnaire Exhibit B Form of Assignment and
Acceptance Exhibit C Form of Borrowing Request Exhibit D-1 Form of U.S. Tax
Compliance Certificate Exhibit D-2 Form of U.S. Tax Compliance Certificate
Exhibit D-3 Form of U.S. Tax Compliance Certificate Exhibit D-4 Form of U.S. Tax
Compliance Certificate Exhibit E Form of Solvency Certificate

 

v

 

 

PREAMBLE

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 27, 2018 (this
“Agreement”), among LINDBLAD EXPEDITIONS, LLC, a Delaware limited liability
company (the “U.S. Borrower”), LINDBLAD MARITIME ENTERPRISES, LTD., an exempted
company with limited liability incorporated and existing under the laws of the
Cayman Islands (the “Cayman Borrower” and, together with the U.S. Borrower,
each, individually a “Borrower” and, collectively, the “Borrowers”), LINDBLAD
EXPEDITIONS HOLDINGS, INC., a Delaware corporation (“Holdings”), the Lenders (as
defined in Article I), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral agent and security trustee for the Secured Parties (as
defined in Article I) (in such capacity, the “Collateral Agent”).

 

RECITALS

 

Capitalized terms used in these Recitals shall have the respective meanings set
forth for such terms in Section 1.01 hereof.

 

Pursuant to that certain Agreement and Plan of Merger, including all schedules
and exhibits thereto (as amended, supplemented, or modified from time to time),
dated as of March 9, 2015 among Capitol Acquisition Corp. II (“Capitol”), the
U.S. Borrower, Argo Expeditions, LLC, a Delaware limited liability company (“LLC
Sub”), and Argo Merger Sub, Inc., a Delaware corporation (“Merger Sub”), Capitol
acquired (the “Acquisition”) the Equity Interests of the U.S. Borrower.

 

In connection with the Acquisition, Merger Sub, a wholly owned indirect
subsidiary of Capitol, merged with and into the U.S. Borrower (the “Initial
Merger”) with the U.S. Borrower remaining as the surviving corporation and
immediately following the Initial Merger, the U.S. Borrower merged with and into
LLC Sub, a wholly owned direct subsidiary of Capitol (together with the Initial
Merger, the “Merger”) with LLC Sub remaining as the surviving entity, which was
renamed Lindblad Expeditions, LLC, a Delaware limited liability company and a
wholly owned direct subsidiary of Capitol.

 

The Investors in connection with the Merger received consideration comprised of
(i) an aggregate amount not to exceed $90,000,000 in cash (including certain
bonus amounts payable to management of the U.S. Borrower) (the “Seller Cash
Consideration”) and (ii) Equity Interests in Capitol constituting approximately
45% of the issued and outstanding Equity Interests of Capitol (together with the
Seller Cash Consideration, the “Acquisition Consideration”). Upon consummation
of the Acquisition, Capitol changed its name to Lindblad Expeditions Holdings,
Inc. and is publicly listed on the NASDAQ Stock Market.

 

Holdings, the Borrowers, the Administrative Agent, the Collateral Agent and the
Lenders party thereto entered into that certain Second Amended and Restated
Credit Agreement, dated as of March 7, 2016 (as amended, supplemented, or
modified from time to time, the “Second Amended and Restated Credit Agreement”),
which amended and restated that certain Amended and Restated Credit Agreement,
dated as of July 8, 2015 (as amended, supplemented, or modified from time to
time, the “First Amended and Restated Credit Agreement”), which amended and
restated that certain Credit Agreement, dated as of May 8, 2015 (as amended,
supplemented, or modified from time to time, the “Original Credit Agreement”),
among the Borrowers, the Administrative Agent, the Collateral Agent and the
Lenders party thereto.

 



 

 

 

Pursuant to the Original Credit Agreement, the Lenders extended a certain term
credit facility to the Borrowers to finance a restructuring, repay certain of
the existing Indebtedness of the U.S. Borrower and its Subsidiaries and pay
related fees, commissions and expenses. In connection with the syndication of
the Original Credit Agreement, Holdings, the Borrowers, the Administrative
Agent, the Collateral Agent and the Lenders party to the First Amended and
Restated Credit Agreement as of the First Restatement Date agreed to amend and
restate the Original Credit Agreement in its entirety on the terms and subject
to the conditions contained therein. On the Second Restatement Date, Holdings,
the Borrowers, the Administrative Agent, the Collateral Agent and the Lenders
party to the Second Amended and Restated Credit Agreement agreed to amend and
restate the First Amended and Restated Credit Agreement in its entirety on the
terms and subject to the conditions contained therein.

 

Pursuant to and in accordance with Section 9.08 of the Second Amended and
Restated Credit Agreement, the Borrowers have requested that the Lenders under
the Second Amended and Restated Credit Agreement (the “Existing Lenders”) amend
and restate the Second Amended and Restated Credit Agreement as set forth
herein.

 

Pursuant to and in accordance with Section 2.23 of the Second Amended and
Restated Credit Agreement, the Borrowers may incur Credit Agreement Refinancing
Indebtedness in order to reprice and extend the entire outstanding principal
amount of the Term Loans outstanding under the Second Amended and Restated
Credit Agreement immediately prior to occurrence of the funding of such Credit
Agreement Refinancing Indebtedness (collectively, the “Existing Term Loans”) by,
among other things, entering into this Agreement pursuant to the terms and
conditions of the Second Amended and Restated Credit Agreement with Term Lenders
agreeing to provide such Credit Agreement Refinancing Indebtedness (the Term
Lenders agreeing to provide Credit Agreement Refinancing Indebtedness and any
assignees thereof are referred to herein as the “Specified Refinancing Term
Lenders”).

 

Pursuant to and in accordance with Section 2.23 of the Second Amended and
Restated Credit Agreement, the Borrowers may incur Credit Agreement Refinancing
Indebtedness in order to reprice and extend the entire principal amount of the
Revolving Loans (or unused Revolving Credit Commitments) outstanding under the
Second Amended and Restated Credit Agreement immediately prior to occurrence of
the funding of or establishment of such Credit Agreement Refinancing
Indebtedness (collectively, the “Existing Revolving Credit Loans”) by, among
other things, entering into this Agreement pursuant to the terms and conditions
of the Second Amended and Restated Credit Agreement with Revolving Credit
Lenders agreeing to provide such Credit Agreement Refinancing Indebtedness (the
Revolving Credit Lenders agreeing to provide Credit Agreement Refinancing
Indebtedness and any assignees thereof are referred to herein as the “Specified
Refinancing Revolving Lenders”).

 

The Administrative Agent, the Existing Lenders that are a party hereto on the
Third Restatement Date (but immediately prior to the prepayment described in
Section 2.27(d)) (the “Consenting Existing Lenders”), the Specified Refinancing
Term Lenders and the Specified Refinancing Revolving Lenders are willing to
amend and restate the Second Amended and Restated Credit Agreement as set forth
herein, on the terms and subject to the conditions set forth herein; and

 



 2 

 

 

Holdings, the Borrowers, the Administrative Agent, the Collateral Agent, the
Lenders and the Issuing Bank party to this Agreement as of the Third Restatement
Date have agreed to amend and restate the Second Amended and Restated Credit
Agreement in its entirety on the terms and subject to the conditions contained
herein. Accordingly, the parties hereto agree as follows:

 

Article I

 

Definitions

 

Section 1.01 Defined Terms. The following terms when used in this Agreement,
including its Preamble and Recitals, shall have the meanings specified below:

 

“ABR” shall mean, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

 

“Accepting Lenders” shall have the meaning assigned to such term in Section
2.25(a).

 

“Acquired Entity” shall have the meaning assigned to such term in Section
6.04(i).

 

“Acquisition” shall have the meaning assigned to such term in the Recitals to
this Agreement.

 

“Acquisition Consideration” shall have the meaning assigned to such term in the
Recitals to this Agreement.

 

“Acquisition-Related Incremental Commitments” shall have the meaning assigned to
such term in Section 2.24.

 

“Additional Lender” shall mean, at any time, any Eligible Assignee that agrees
to provide any portion of any Credit Agreement Refinancing Indebtedness pursuant
to a Refinancing Amendment in accordance with Section 2.23.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.
Notwithstanding the foregoing, the applicable Adjusted LIBO Rate for Eurodollar
Term Borrowings shall at no time be less than 0.00% per annum and the applicable
Adjusted LIBO Rate for Eurodollar Revolving Borrowings shall at no time be less
than 0.00% per annum.

 

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble to this Agreement.

 



 3 

 

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affected Class” shall have the meaning assigned to such term in Section
2.25(a).

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.01.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Agreement” shall have the meaning assigned to such term in the Preamble.

 

“Agreement Currency” shall have the meaning assigned to such term in Section
9.18.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO
Rate on such day for a one-month Interest Period determined on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars plus 1.00%; provided that, solely for purposes of the
foregoing, the Adjusted LIBO Rate for any day shall be calculated using the LIBO
Rate based on the rate per annum determined by the Administrative Agent by
reference to the ICE Benchmark Administration Interest Settlement Rates (as set
forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Administration Limited (or any person which takes
over the administration of that rate) as an authorized information vendor for
the purpose of displaying such rates) (the “ICE LIBOR”) as published by Reuters
(or such other commercially available source providing quotations of ICE LIBOR
as may be designated by the Administrative Agent from time to time) on such day
at approximately 11:00 a.m. (London time). If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate or the Adjusted
LIBO Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of Federal Funds Effective Rate, the Alternate Base Rate
shall be determined without regard to clause (b) or (c), as applicable, of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

 

“Applicable Creditor” shall have the meaning assigned to such term in Section
9.18.

 

“Applicable Discount” shall have the meaning assigned to such term in Section
2.12(e).

 



 4 

 

 

“Applicable Rate” shall mean (i) (x) with respect to any Eurodollar Revolving
Loan, 3.00% per annum and (y) with respect to any ABR Revolving Loans, 2.00% per
annum and (ii) with respect to the Term Loan Facility, the following percentages
per annum, based on the Debt Rating as set forth below:

 

Applicable Rate Pricing Level 

Debt Ratings

Moody’s and S&P

  Eurodollar Term Loan   ABR Term Loan  1  Both B1 (stable) or better and
BB-(negative) or better   3.25%   2.25% 2  Below B1 (stable) or below BB-
(negative) (or if any reason Pricing Level 1 does not apply)   3.50%   2.50%

 

Initially, the Applicable Rate in respect of the Term Loan Facility shall be at
Pricing Level 2. Thereafter, each change in the Applicable Rate in respect of
the Term Loan Facility resulting from a publicly announced change in the Debt
Rating shall be effective, in the case of an upgrade or a downgrade, during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change. In no
event shall the Administrative Agent be responsible for, or have any liability
for, monitoring the Debt Rating.

 

“Asset Sale” shall mean the sale, transfer or other disposition by the Borrowers
or any of the Restricted Subsidiaries to any person other than Holdings, the
Borrowers or any Subsidiary of (a) any Equity Interests of any of the
Subsidiaries (other than directors’ qualifying shares) or (b) any other assets
of the Borrowers or any of the Restricted Subsidiaries (including Mortgaged
Vessels); provided that Permitted Asset Sales shall not constitute Asset Sales;
provided, further, that any such sales from the Borrowers or any Subsidiary that
is a Loan Party to a Subsidiary that is not a Loan Party shall be made (i) at
prices and on terms no less favorable to the Loan Party than it would obtain in
a comparable arm’s length transaction with unrelated third parties or (ii) to
the extent not made in compliance with clause (i), shall be treated as an
Investment in such Subsidiary.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent and the Borrowers (which approval shall not be unreasonably withheld or
delayed).

 

“Auction” shall have the meaning assigned to such term in Section 2.12(e).

 

“Auction Amount” shall have the meaning assigned to such term in Section
2.12(e).

 



 5 

 

 

“Auction Notice” shall have the meaning assigned to such term in Section
2.12(e).

 

“Available Basket Amount” shall mean, at any time of calculation, (a) the sum of
(i) the Net Cash Proceeds received by Holdings after the Third Restatement Date
from any issuance of Qualified Capital Stock of Holdings, to the extent such Net
Cash Proceeds are contributed in cash to the Borrowers’ common equity capital
(excluding, for the avoidance of doubt, the Net Cash Proceeds that Holdings, the
Borrowers and its Subsidiaries receive (or are deemed to receive) as a result of
the consummation of the Acquisition); provided that no proceeds of any Specified
Equity Contribution shall be included in amounts referred to in this clause (a),
plus (ii) the cumulative amount of cash and Cash Equivalents in respect of
returns (including dividends, interest, distributions, interest payments,
returns of principal, repayments, income and similar amounts) received by
Holdings, the Borrowers or any Restricted Subsidiary after the Third Restatement
Date in respect of any Investments made using the Available Basket Amount; plus
(iii) in the case of any disposition or repayment of any Investment constituting
a Restricted Payment made using the Available Basket Amount (without duplication
of any amount deducted in calculating the amount of Investments at any time
outstanding included in the amount of Restricted Payments), the aggregate amount
of Net Cash Proceeds received by Holdings, the Borrowers or a Restricted
Subsidiary after the Third Restatement Date with respect to all such
dispositions and repayments (to the extent not required to be used to make a
mandatory prepayment pursuant to Section 2.13 hereof); plus (iv) the amount of
any Declined Proceeds, plus (v) 100% of the aggregate amount received in cash
and Cash Equivalents received by Holdings, the Borrowers and any Restricted
Subsidiary by means of the sale or other disposition (other than to Holdings,
Borrowers or a Restricted Subsidiary) of Investments made by Holdings, such
Borrower or such Restricted Subsidiary and repurchases and redemptions of, or
cash distributions or cash interest received in respect of, such Investments
from or to Holdings, such Borrower or such Restricted Subsidiary and repayments
of loans or advances, and releases of guarantees, which constitute Investments
made by Holdings, such Borrower or such Restricted Subsidiary, in each case,
after the Third Restatement Date, plus (vi) in the case of the redesignation of
an Unrestricted Subsidiary as, or merger, consolidation or amalgamation of an
Unrestricted Subsidiary with or into, a Restricted Subsidiary after the Third
Restatement Date, the fair market value of the Investment in such Unrestricted
Subsidiary at the time of the redesignation of such Unrestricted Subsidiary as,
or merger, consolidation or amalgamation of such Unrestricted Subsidiary with or
into, a Restricted Subsidiary to the extent such Investment was made in reliance
upon Section 6.04 (but not to exceed the original amount of the Investment in
such Unrestricted Subsidiary made in reliance upon Section 6.04, other than to
the extent such Investment is permitted under Section 6.04), plus (vii) the
Cumulative Retained ECF Amount at such time, plus (viii) $15,000,000 minus (b)
the aggregate amount of Investments, Restricted Payments and prepayments,
repurchases or redemptions (including any premium, fees, interest or other
amounts thereon), of Restricted Indebtedness, in each case to the extent made
after the Third Restatement Date (in whole or in part) in reliance on the
Available Basket Amount.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 



 6 

 

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code that is subject to Section 4975 or (c) any person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower Materials” shall have the meaning assigned to such term in Section
9.01.

 

“Borrowers” shall have the meaning assigned to such term in the Preamble to this
Agreement.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by one or both Borrowers in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be approved by the Administrative Agent and the
applicable Borrowers (which approval shall not be unreasonably withheld or
delayed).

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

 

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and real property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

 

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Holdings and its consolidated
Restricted Subsidiaries during such period for Capital Assets (whether paid in
cash or other consideration, financed by the incurrence of Indebtedness or
accrued as a liability), but excluding any such expenditure (i) made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards, indemnity
payments or damage recovery proceeds relating to any such damage, loss,
destruction or condemnation, (ii) that constitutes the consideration paid (and
transaction expenses incurred) in connection with a Permitted Acquisition or
other acquisitions, (iii) that constitutes the permitted reinvestment of Net
Cash Proceeds of Asset Sales, Recovery Events or capital assets sold or (iv)
that constitutes the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent of the
credit granted by the seller of such equipment for the equipment being traded at
such time.

 



 7 

 

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP; provided that all leases of
any person that are or would have been treated as operating leases (including
for avoidance of doubt, any network lease or any operating indefeasible right of
use) for purposes of GAAP prior to the issuance by the Financial Accounting
Standards Board on February 25, 2016 of an Accounting Standards Update shall
continue to be accounted for as operating leases for purposes of all financial
definitions and calculations for purpose of this Agreement (whether or not such
operating leases were in effect on such date) notwithstanding the fact that such
obligations are required in accordance with the ASU (on a prospective or
retroactive basis or otherwise) to be treated as Capital Lease Obligations in
the financial statements to be delivered pursuant to Section 5.04.

 

“Capitol” shall have the meaning assigned to such term in the Recitals to this
Agreement.

 

“Cash Equivalents” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least P-2 by Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s
nor S&P shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency);

 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent, any domestic office of any Lender that is
a bank, or any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e) investments in “money market funds” within the meaning of Rule 2a-7 under
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above;

 

(f) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
the acquisition thereof and having, at the time of the acquisition thereof a
rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

 



 8 

 

 

(g) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above; and

 

(h) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

 

“Cash Management Agreement” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, stored value card, electronic funds transfer, purchasing cards,
netting services, check drawing services, automated payment services (including
depository, overdraft, controlled disbursement, ACH transactions, return items
and interstate depository network services), positive pay service, employee
credit card programs, cash pooling services and any arrangements or services
similar to any of the foregoing and/or otherwise in connection with cash
management and deposit accounts.

 

“Cash Management Bank” shall mean any person that is party to a Cash Management
Agreement that is a Lender or an Agent or an Affiliate of a Lender or an Agent,
in its capacity as a party to such Cash Management Agreement.

 

“Cash Management Obligations” shall mean, as to any person, any and all
obligations of such person, whether absolute or contingent and however and
whenever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under any Cash
Management Agreement.

 

“Cayman Borrower” shall have the meaning assigned to such term in the Preamble.

 

“Cayman Subsidiary Guarantor” shall mean each Foreign Subsidiary of Holdings
(other than, for the avoidance of doubt, the Cayman Borrower) that is or becomes
a party to the Guarantee Agreement as required by Section 5.12 of this
Agreement, unless and until released as a Subsidiary Guarantor in accordance
with this Agreement or the Guarantee Agreement.

 

“Cayman Term Loan” means a term loan denominated in dollars made by a Lender to
the Cayman Borrower pursuant to Section 2.01(a)(ii).

 

“Cayman Term Loan Commitment” shall mean the commitment of a Lender to make or
otherwise fund a Cayman Term Loan and “Cayman Term Loan Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s Cayman
Term Loan Commitment, if any, is set forth on Schedule 2.01(a) or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Cayman Term Loan
Commitments as of the Third Restatement Date is $40,000,000.

 



 9 

 

 

“Cayman Term Loan Exposure” shall mean, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Cayman Term Loans
of such Lender; provided, at any time prior to the making of the Cayman Term
Loans, the Cayman Term Loan Exposure of any Lender shall be equal to such
Lender’s Cayman Term Loan Commitment.

 

“CFC” shall mean any Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

 

“CFC Holdco” shall mean any Domestic Subsidiary that has no material assets
other than the Equity Interests of and, if applicable, Indebtedness of one or
more Foreign Subsidiaries that are CFCs.

 

A “Change in Control” shall be deemed to have occurred if: (a) Holdings at any
time ceases to own (directly or indirectly) 100% of the Equity Interests of the
Borrowers; or (b) any person, entity or “group” (within the meaning of Section
13(d) or 14(d) of the Exchange Act (excluding any employee benefit plan of
Holdings and its Subsidiaries and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan)) shall at
any time have acquired direct or indirect beneficial ownership (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 50% of the outstanding
voting stock of Holdings. For purposes of this definition, a person shall not be
deemed to have beneficial ownership of Equity Interests subject to a stock
purchase agreement, merger agreement or similar agreement until the consummation
of the transactions contemplated by such agreement.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Third Restatement Date (or with respect to a person that becomes a Lender
after the Third Restatement Date, the date such person becomes a Lender), (b)
any change in any law, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the Third Restatement
Date (or with respect to a person that becomes a Lender after the Third
Restatement Date, the date such person becomes a Lender) or (c) compliance by
any Lender or the Issuing Bank (or, for purposes of Section 2.14, by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Third Restatement
Date (or with respect to a person that becomes a Lender after the Third
Restatement Date, the date such person becomes a Lender); provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines, requirements or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 



 10 

 

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, U.S. Term
Loans, Cayman Term Loans, Other Loans, Incremental Term Loans or Specified
Incremental Loans, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Credit Commitment, U.S. Term Loan Commitment,
Cayman Term Loan Commitment, Other Loan Commitment, Incremental Commitment or
Specified Incremental Loan Commitment. Specified Incremental Loans and Other
Loans (and the related Specified Incremental Loan Commitments and Other Loan
Commitments, as the case may be) made and established with different terms, and
new tranches of U.S. Term Loans, Cayman Term Loans and Revolving Credit
Commitments established as a result of a Loan Modification Offer, shall be
construed to be in different Classes.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean, collectively, all of the real, personal and mixed
property (including Equity Interests) in which Liens are purported to be granted
pursuant to the Security Documents as security for the Obligations, but shall in
all events exclude Excluded Property.

 

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
to this Agreement.

 

“Collateral Agreements” shall mean individually or collectively, as applicable,
the U.S. Collateral Agreement and the Foreign Collateral Agreement.

 

“Commitment” shall mean, with respect to any Lender, the U.S. Term Loan
Commitment, the Cayman Term Loan Commitment and the Revolving Credit Commitment.
Unless the context shall otherwise require, the term “Commitments” shall include
any Incremental Commitment, Specified Incremental Loan Commitment or Other Loan
Commitment.

 

“Commitment Fee” shall mean, for any day, with respect to any Revolving Credit
Lender, (a) 0.50% per annum times (b) the daily unused amount of the Revolving
Credit Commitment of such Revolving Credit Lender during the preceding quarter
(or other period commencing with the Third Restatement Date or ending with the
Revolving Credit Maturity Date or the date on which the Revolving Credit
Commitment of such Lender shall expire or be terminated).

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Company Intellectual Property Rights” shall have the meaning assigned to such
term in Section 3.07(b).

 

“Consenting Existing Lenders” shall have the meaning assigned to such term in
the Recitals to this Agreement.

 

“Consenting Existing Revolving Lenders” shall have the meaning assigned to such
term in Section 2.27.

 

“Consenting Existing Term Lenders” shall have the meaning assigned to such term
in Section 2.27.

 



 11 

 

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets (other than cash and Cash Equivalents, Taxes and deferred Taxes) of
Holdings, the Borrowers and the Restricted Subsidiaries at such time.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Holdings, the Borrowers, and the Restricted Subsidiaries
at such time, but excluding, without duplication (a) the current portion of any
long-term Indebtedness, (b) outstanding Revolving Loans, (c) interest payable
and (d) Taxes and deferred Taxes.

 

“Consolidated EBITDA” shall mean, for any period, an amount determined for
Holdings, the Borrowers and the Restricted Subsidiaries on a consolidated basis
equal to:

 

(i) Consolidated Net Income, plus, to the extent reducing (and not added back
to) such Consolidated Net Income (other than in the case of clause (f) hereof),
the sum, without duplication, of amounts (calculated on an after tax basis where
appropriate) for (a) provision for taxes based on income or profit or capital,
including state, local and franchise taxes (or the non-U.S. equivalent thereof)
of Holdings, the Borrowers and the Restricted Subsidiaries for such period
(including tax expenses of Foreign Subsidiaries and foreign withholding taxes
paid or accrued for such period), (b) Consolidated Interest Expense for such
period and, to the extent not reflected in such Consolidated Interest Expense,
any losses on Hedging Obligations or other derivative instruments entered into
for the purpose of hedging interest rate risk, (c) the total amount of
depreciation and amortization expenses (including amortization of goodwill and
other intangibles, and all expenditures in respect of licensed or purchased
software or internally developed software and software enhancements that are, or
are required to be reflected as, capitalized costs, but excluding amortization
of prepaid cash expenses that were paid in a prior period) for such period, (d)
[reserved], (e) any other non-cash charges, expenses or losses reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges, expenses or losses represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated Net Income to such extent), (f)
cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated Net Income in any period to the
extent non-cash gains relating to such income were deducted in the calculation
of Consolidated Net Income pursuant to clause (ii) below for any previous
period, (g) any non-cash impairment charge or asset write-off or write-down,
including impairment charges or asset write-offs or write downs related to
intangible assets, long-lived assets, investments in debt and equity securities
or otherwise as a result of a change in law or regulation, (h) any net loss from
discontinued operations (so long as such operations remain discontinued) and any
net loss on disposal of discontinued operations and any expenses, charges,
accruals or reserves related to the closure and/or consolidation of offices and
facilities (including in connection with discontinued operations), (i) any
losses attributable to the extinguishment of any (1) Indebtedness or (2)
derivative instruments of Holdings, the Borrowers or any of the Restricted
Subsidiaries, (j) any fees, expenses, costs or charges (including all
transaction, restructuring and transition costs, fees and expenses (including
diligence costs, cash severance costs, retention payments to employees, lease
termination costs and reserves)) or any amortization thereof, related to the
Transactions or any Subject Transaction or any Investment, acquisition, asset
disposition, equity offer, recapitalization, reorganization or incurrence of
Indebtedness permitted hereunder (in each case, including any such transaction
undertaken but not completed) or any amendment or modification hereof or
thereof, (k) accruals and reserves (other than fees, expenses, costs or charges
relating to the Transactions) that are established within twelve months after
the Third Restatement Date that are so required to be established in accordance
with GAAP, (l) [reserved], (m) any extraordinary, non-recurring or unusual
losses, expenses or charges (including costs, and payments, in connection with
actual or prospective litigation, legal settlements, fines, judgments or
orders), (n) minority interest expense consisting of income of a Subsidiary
Guarantor attributable to minority equity interests of third parties or any
non-wholly owned Subsidiary Guarantor deducted in such period in calculating
Consolidated Net Income, net of any cash distributions made to such third
parties in such period, (o) any costs or expenses incurred pursuant to any
management equity plan, long term incentive plan or share or unit option plan or
any other management or employee benefit plan or agreement or share or unit
subscription or shareholder or similar agreement; provided that to the extent
such costs or expenses are paid in cash, such costs or expenses shall have been
funded with cash proceeds contributed to the capital of Holdings, the Borrowers
or the Net Cash Proceeds of any issuance of Equity Interests (other than
Disqualified Capital Stock) of the Borrowers (or Holdings), (p) the amount of
“run rate” cost savings, operating expense reductions, restructuring charges and
expenses and synergies related to any Subject Transactions, restructurings, cost
savings initiatives and other initiatives after the Third Restatement Date and
projected by the Borrowers in good faith to result from actions taken, committed
to be taken or expected to be taken no later than 18 months after the end of
such period (which “run rate” cost savings, operating expense reductions,
restructuring charges and expenses and synergies shall be calculated on a pro
forma basis as though such “run rate” cost savings, operating expense
reductions, restructuring charges and expenses and synergies had been realized
on the first day of the period for which Consolidated EBITDA is being
determined), net of the amount of actual benefits realized during such period
from such actions; provided that such “run rate” cost savings, operating expense
reductions, restructuring charges and expenses and synergies are reasonably
identifiable and factually supportable (in the good faith determination of the
U.S. Borrower); provided, further, that the aggregate amount of add backs made
pursuant to this clause (p) shall not exceed an amount equal to 25% of
Consolidated EBITDA for the applicable Test Period (and such determination shall
be made prior to the making of, and without giving effect to, any adjustments
pursuant to this clause (p)), (q) any earn-out obligation and contingent
consideration obligations (including adjustments thereof and purchase price
adjustments) incurred in connection with any Investment made in compliance with
Section 6.04 or any Investment consummated prior to the Third Restatement Date,
which is paid or accrued during such period and (r) the amount of Consolidated
EBITDA for a four fiscal quarter period reasonably expected by Holdings to be
realized from any marine vessel owned by, or leased by, Holdings, the Borrowers
and the Restricted Subsidiaries that has entered into service during such period
within 12 months following the commencement of service, calculated on a Pro
Forma Basis as though such Consolidated EBITDA had been realized on the first
day of the applicable period and was realized during the entirety of such period
(net of any actual Consolidated EBITDA generated as a result of such entry into
service for the same period); provided, that (A) such amount is reasonably
identifiable (in the good faith determination of Holdings) and (B) the such
marine vessel shall have actually commenced entry into service; minus

 



 12 

 

 

(ii) the sum, without duplication, of the following amounts (calculated on an
after tax basis where appropriate) (a) non-cash gains increasing Consolidated
Net Income for such period, excluding any such items to the extent they
represent (1) the reversal in such period of an accrual of, or reserve for,
potential cash expenses in a prior period after the Third Restatement Date
(which, for the avoidance of doubt, shall be deducted from Consolidated Net
Income pursuant to clause (i)(e) above), and (2) the amortization of income and
the accrual of revenue or income, in each case, to the extent cash is not
received in the current period, (b) any net gain from discontinued operations or
after-tax net gains from the disposal of discontinued operations to the extent
increasing Consolidated Net Income, (c) any extraordinary, non-recurring or
unusual gain to the extent increasing Consolidated Net Income and (d) any gains
attributable to the extinguishment of any (1) Indebtedness or (2) derivative
instruments of Holdings or any of the Restricted Subsidiaries.

 

In addition, to the extent not already included in the Consolidated Net Income
of Holdings, the Borrowers and the Restricted Subsidiaries, notwithstanding
anything to the contrary in the foregoing, Consolidated EBITDA shall include the
amount of proceeds received (or reasonably expected to be received) from
business interruption insurance and reimbursements of any expenses and charges
that are covered by indemnification or other reimbursement provisions in
connection with any Investment, any acquisition, any Asset Sale (or other
disposition) or otherwise. Furthermore, Consolidated EBITDA shall be calculated
without regard to (1) the cumulative effect of a change in accounting principles
and changes as a result of the adoption or modification of accounting policies
during such period, and (2) effects of adjustments pursuant to GAAP resulting
from the application of purchase accounting in relation to the Acquisition or
any Permitted Acquisition.

 

For purposes of determining compliance with Section 6.10 only, the Borrowers
shall have the right to receive a Specified Equity Contribution after the Third
Restatement Date and on or prior to the date 15 Business Days after the date on
which financial statements are required to be delivered pursuant to Section
5.04(a) or (b), as applicable, for such fiscal quarter which contribution will
be included, at the request of the Borrowers, in the calculation of Consolidated
EBITDA solely for the purposes of determining compliance with Section 6.10 at
the end of such fiscal quarter and applicable subsequent periods which include
such fiscal quarter and not for any other purpose under this Agreement; provided
that notwithstanding anything herein to the contrary, (a) a Specified Equity
Contribution may be made and included in the calculation of Consolidated EBITDA
no more than two times in any four-fiscal quarter period and no more than five
times during the term of this Agreement, (b) the amount of any Specified Equity
Contribution included in the calculation of Consolidated EBITDA shall be no
greater than the amount required to cause the Borrowers to be in Pro Forma
Compliance and (c) the proceeds of any Specified Equity Contribution (as they
affect the amount of unrestricted cash and Cash Equivalents of the Borrowers and
their Restricted Subsidiaries for purposes of “netting”) and any pay-down of the
Loans made therefrom shall be disregarded for purposes of determining compliance
with Section 6.10, as of the end of such fiscal quarter.

 



 13 

 

 

The provisions of Section 1.04 shall apply to any calculation of Consolidated
EBITDA.

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense, whether paid or accrued (including that portion attributable to Capital
Lease Obligations in accordance with GAAP) of Holdings, the Borrowers and their
Restricted Subsidiaries on a consolidated basis for such period with respect to
all outstanding Indebtedness of Holdings, the Borrowers and their Restricted
Subsidiaries, including all amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, imputed interest with respect to commissions,
discounts and other fees and charges owed with respect to letters of credit and
net costs under Hedging Agreements in respect of interest rates.

 

“Consolidated Net Income” shall mean, for any period, the aggregate net income
of Holdings, the Borrowers and the Restricted Subsidiaries for such period, on a
consolidated basis, determined in accordance with GAAP; provided that (a) the
income of any person (other than a Restricted Subsidiary of Holdings) in which
any other person (other than Holdings, the Borrowers or any of their Restricted
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings, the Borrowers or any
of the Restricted Subsidiaries by such person during such period shall be
excluded, (b) any gain (loss), together with any related provision for taxes on
such gain (loss), realized in connection with any Asset Sale or other asset
disposition or abandonment (other than in the ordinary course of business) and
reserves relating thereto shall be excluded, (c) any net unrealized gain (loss)
(after any offset) resulting in such period from obligations under any Hedging
Agreement or other derivative instruments and the application of ASC 815, in
each case, shall be excluded, (d) any net unrealized gain (loss) (after any
offset) resulting in such period from currency translation gains or losses
including those related to currency re-measurements of Indebtedness shall be
excluded, (e) any gains (losses) resulting from the return of surplus assets of
any Plan shall be excluded and (f) the effect of any non-cash gain (loss) in
respect of post-retirement benefits as a result of the application of ASC 715
shall be excluded.

 

“Consolidated Total Assets” shall mean the consolidated total assets of
Holdings, the Borrowers and the Restricted Subsidiaries as set forth on the
consolidated balance sheet of Holdings as of the most recent period for which
financial statements were required to have been delivered pursuant to Section
5.04(a) or (b); provided that prior to the initial delivery of such financial
statements, this definition shall be based on the December 31, 2017 financial
statements.

 

“Consolidated Working Capital” shall mean, at any date of determination,
Consolidated Current Assets at such date minus Consolidated Current Liabilities
at such date; provided that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 



 14 

 

 

“Contract Consideration” shall have the meaning assigned to such term in clause
(b)(xx) of the definition of Excess Cash Flow.

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness or Other Revolving
Credit Commitments incurred pursuant to a Refinancing Amendment, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Term Loans, outstanding Revolving Loans
or Revolving Credit Commitments (in the case of Other Revolving Credit
Commitments obtained pursuant to a Refinancing Amendment) hereunder (including
any successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such Credit Agreement Refinancing Indebtedness is in an
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Debt (and, in the case of Refinanced Debt consisting, in whole or
in part, of unused Revolving Credit Commitments or Other Revolving Credit
Commitments, the amount thereof) except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees,
commissions and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension (including original
issue discount, if any), (ii) such Credit Agreement Refinancing Indebtedness has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of, the Refinanced Debt and (iii) any
covenants, events of default and other provisions under any Credit Agreement
Refinancing Indebtedness (other than voluntary prepayment or redemption
provisions and pricing (including interest rate, fees, funding discounts and
prepayment premiums)) shall be substantially identical to or (taken as a whole),
no more favorable to the lenders or holders providing such Credit Agreement
Refinancing Indebtedness (taken as a whole) than the terms applicable to the
Refinanced Debt (as determined by the Board of Directors of the U.S. Borrower in
good faith) (except for covenants and or other provisions applicable only to
periods after the then Latest Maturity Date at the time of incurrence of such
Indebtedness).

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facilities” shall mean the Revolving Credit Facility and Term Loan
Facility provided for by this Agreement.

 

“Credit Parties” shall mean the Borrowers and each Guarantor.

 

“CS Securities” shall mean Credit Suisse Securities (USA) LLC.

 

“Cumulative Retained ECF Amount” shall mean, at any date, an amount, not less
than zero, determined on a cumulative basis equal to the amount of Excess Cash
Flow for all full fiscal years (commencing with the fiscal year ending December
31, 2019) ended prior to such date for which the financial statements required
by Section 5.04(a) have been delivered that was not (and, in the case of any
period where the respective required date of prepayment has not yet occurred
pursuant to Section 2.13(b), will not on such date of required prepayment be)
required to be applied in accordance with Section 2.13(b) for such fiscal years.

 



 15 

 

 

“Declined Proceeds” shall have the meaning assigned to such term in Section
2.13(e).

 

“Debt Rating” shall mean, as of any date of determination, each of the corporate
credit rating of the Borrower determined by S&P and the corporate family rating
of the Borrower determined by Moody’s.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that has (a) failed to fund any
portion of its Loans or participations in Letters of Credit within two Business
Days of the date required to be funded by it hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) notified the Borrowers, the Administrative Agent,
the Issuing Bank or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit; provided that any Lender
that delivers such confirmation shall cease to be deemed a Defaulting Lender
unless such Lender would otherwise qualify as a Defaulting Lender under clauses
(a), (b), (d) or (e) of this definition, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent, (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee, custodian
or similar entity appointed for it, or has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment or has a parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian or similar entity appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment or an action or proceeding described in
paragraph (g) or (h) of Article VII or (iii) become the subject of a Bail-In
Action.

 

“Designated Jurisdiction” shall mean a country or territory which is itself the
target of comprehensive country-wide or territory-wide Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 



 16 

 

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the U.S. Borrower) of non-cash consideration
received by any Borrower or one of their Restricted Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an officer’s certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent payment, redemption, retirement, sale or other disposition of such
Designated Non-Cash Consideration. A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 6.05.

 

“Discount Range” shall have the meaning assigned to such term in Section
2.12(e).

 

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or instrument into which it is convertible or
for which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, or requires the payment of any cash dividend or any other scheduled
payment constituting a return of capital, in each case at any time on or prior
to the date that is 91 days after the Latest Maturity Date (as of the time of
issuance of such Disqualified Capital Stock), other than, in each case, after
payment in full of the Obligations, or (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) Indebtedness or (ii)
any Equity Interests referred to in clause (a) above, in each case at any time
on or prior to the date that is 91 days after the Latest Maturity Date;
provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a Change in
Control or an Asset Sale occurring prior to the date that is 91 days after the
Latest Maturity Date shall not constitute Disqualified Capital Stock so long as
any rights of the holders thereof upon the occurrence of a Change in Control or
Asset Sale shall be subject to the prior repayment in full of the Loans and all
other Obligations then outstanding.

 

“Disqualified Institution” shall mean any competitors of the Borrowers and their
respective Subsidiaries (which, for the avoidance of doubt, shall not include
any bona fide debt investment fund) (i) listed on Schedule 1.01(a), (ii)
identified by name in writing (on an updated Schedule 1.01(a) or similar list)
to the Administrative Agent and the Lenders from time to time and (iii) any
reasonably identifiable Affiliates of any person referred to in clauses (i) or
(ii) above; provided that a “competitor” or an Affiliate of a competitor shall
not include any bona fide debt fund or investment vehicle that is primarily
engaged in, or that advises funds or other investment vehicles that are engaged
in, making, purchasing, holding or otherwise investing in commercial loans,
bonds or similar extensions of credit or securities in the ordinary course and
with respect to which the Disqualified Institution does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity; provided, further, that no Disqualified Institutions
may become Lenders or otherwise participate in the Credit Facilities without
consent of the Borrowers; provided, further, that any additional Disqualified
Institutions identified from time to time shall not apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in the Credit Facilities; provided, further, that the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions (other than the
responsibility of the Administrative Agent to post the list of Disqualified
Institutions with the Lenders pursuant to the terms of the Loan Documents).

 



 17 

 

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia, other than (i) a Domestic Subsidiary of the Cayman
Borrower, (ii) a Domestic Subsidiary of any other Foreign Subsidiary that is a
CFC, (iii) any CFC Holdco or (iv) any Subsidiary the provision of a Guarantee by
which could result in adverse tax consequence (as a result of the operation of
Section 956 of the Code) to Holdings, the U.S. Borrower or their Subsidiaries.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that, except to the extent expressly contemplated by
Section 2.12(e), neither of the Borrowers nor any of their Affiliates shall be
an Eligible Assignee; provided, further, that no Disqualified Institution shall
be an Eligible Assignee. Notwithstanding the foregoing, each party hereto
acknowledges and agrees that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Lender or potential Lender
is a Disqualified Institution and the Administrative Agent shall have no
liability with respect to any assignment made to a Disqualified Institution.

 

“Environmental Laws” shall mean all Federal, state, local and foreign laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and final and
enforceable agreements with any Governmental Authority, in each case governing
protection of the environment, natural resources, human health and safety
(insofar as safety pertains to exposure to Hazardous Materials) or the presence,
Release of, or exposure to, Hazardous Materials, or the use, treatment, storage,
transport, recycling or disposal of, or the arrangement for such activities with
respect to, Hazardous Materials.

 



 18 

 

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or pertaining to (a) non-compliance with any Environmental Law, (b) the use,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release of any Hazardous Materials
or (e) any contract or agreement pursuant to which liability is affirmatively
assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right (other than Indebtedness that is convertible into, or exchangeable for,
any such equity interests) entitling the holder thereof to purchase or otherwise
acquire any such equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrowers, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as determined in Section 303(i)(4) of ERISA
or Section 430(i)(4) of the Code), (e) the incurrence by the Borrowers or any of
their ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan by the PBGC or the withdrawal or partial withdrawal
of the Borrowers or any of their ERISA Affiliates from any Plan or Multiemployer
Plan, (f) the receipt by the Borrowers or any of their ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, (g)
the receipt by the Borrowers or any of their ERISA Affiliates of any notice, or
the receipt by any Multiemployer Plan from the Borrowers or any of their ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA, (h) the occurrence
of a “prohibited transaction” with respect to which any Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which any Borrower or any such Subsidiary could
otherwise be liable or (i) any Foreign Benefit Event.

 



 19 

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess, if
any, of:

 

(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the sum of total depreciation expense, total
amortization expense and other non-cash charges to the extent reducing
Consolidated Net Income, (iii) decreases in Consolidated Working Capital for
such period and (iv) an amount equal to the aggregate net non-cash loss on any
asset sale by the Borrowers and the Restricted Subsidiaries during such period
(other than sales in the ordinary course of business) to the extent deducted in
arriving at Consolidated Net Income over

 

(b) the sum, without duplication, of the following (but only to the extent not
otherwise reducing Consolidated Net Income for such period) (i) an amount equal
to the amount of all non-cash income, gains, and credits included in arriving at
Consolidated Net Income, (ii) the aggregate amount of Capital Expenditures
(without giving effect to any exclusions thereunder) of the Borrowers and the
Restricted Subsidiaries and acquisitions of intellectual property in each case
paid for in cash, except to the extent financed with the proceeds of long-term
Indebtedness of Holdings or the Restricted Subsidiaries (other than revolving
credit facilities), (iii) the aggregate amount of all scheduled principal
payments of the Term Loans pursuant to Section 2.11 and prepayments of Term
Loans made pursuant to Auctions under Section 2.12(e) (valued at the purchase
price therefor), in each case made in cash during such period, except to the
extent financed with the proceeds of Indebtedness of Holdings or the Restricted
Subsidiaries (other than revolving credit facilities), (iv) the aggregate amount
of all principal payments of Indebtedness of Holdings or the Restricted
Subsidiaries (other than Loans, but including the principal component of
payments in respect of Capital Lease Obligations) made during such period,
except to the extent financed with the proceeds of Indebtedness of Holdings or
the Restricted Subsidiaries (other than revolving credit facilities) or to the
extent such payments are not permitted under this Agreement, (v) increases in
Consolidated Working Capital for such period, (vi) all amounts paid in cash by
the Borrowers and the Restricted Subsidiaries during such period in connection
with all Permitted Acquisitions and all Investments pursuant to Section 6.04
(g), (k), (q), (w), (x) or (y) (except to the extent invested into a Restricted
Subsidiary), to the extent not financed with the proceeds of long-term
Indebtedness of Holdings or the Restricted Subsidiaries (other than revolving
credit facilities), (vii) cash payments under earnout and contingent obligations
incurred in connection with Permitted Acquisitions and other acquisitions, to
the extent not financed with the proceeds of Indebtedness of Holdings or the
Restricted Subsidiaries (other than revolving credit facilities), (viii) costs,
fees and expenses (including premium, make-whole and penalty payments) incurred
in connection with the issuance, amendment or prepayment of any Indebtedness,
whether or not consummated (including any refinancing, except to the extent such
costs, fees and expenses are financed with the proceeds of Indebtedness of
Holdings or the Restricted Subsidiaries) (other than revolving credit
facilities), (ix) the net decrease during such fiscal year (if any) in deferred
tax accounts of the Borrowers and their Restricted Subsidiaries, (x) costs, fees
and expenses incurred in connection with the issuance of Equity Interests
(including all classes of stock, options to purchase stock and stock
appreciation rights to management of a Loan Party), Investments, asset sales or
divestitures, in each case as permitted hereunder and whether or not
consummated, (xi) any Restricted Payments made to Holdings to the extent
permitted under Section 6.06(a)(ii), (vi) and (vii), (xii) any payment by
Holdings, the Borrowers and the Restricted Subsidiaries to other Affiliates
(whether directly or through Holdings) to the extent permitted under Section
6.07, (xiii) cash taxes paid during such period that did not reduce Consolidated
Net Income for such period and the amount of the excess of any cash payments (or
tax reserves set aside or payable) in respect of taxes by Holdings, the
Borrowers and the Restricted Subsidiaries over the tax expense already deducted
from Consolidated Net Income, (xiv) to the extent paid during such period,
Transaction Costs, (xv) all payments made in cash in respect of covenants not to
compete, consulting agreements and other affiliated contracts in connection with
an acquisition, (xvi) payments by Holdings, the Borrowers and the Restricted
Subsidiaries during such period in respect of long-term liabilities (including
cash pension payments and other cash payments in respect of retirement plans)
(in each case, to the extent required to be made) of Holdings, the Borrowers and
the Restricted Subsidiaries other than Indebtedness, (xvii) cash payments made
during such fiscal year in respect of employee retention payments in connection
with a Subject Transaction, (xviii) cash payments made during such period in
respect of non-cash charges that increased Excess Cash Flow in any prior fiscal
year, (xix) the income of any Restricted Subsidiary (foreign or domestic) of any
Borrower to the extent that the payment of such income to the Loan Parties,
whether by dividends or similar distributions, intercompany loan repayments or
otherwise (1) is not at the time of calculation permitted by operation of any
Requirements of Law applicable to that Restricted Subsidiary or (2) would at the
time of calculation result in adverse tax consequences; provided, however, that
to the extent such prohibition in clause (xix)(1) or adverse tax consequence in
clause (xix)(2) does not exist at the time of any future calculation, any
amounts deducted from Excess Cash Flow pursuant to clause (xix)(1) or (xix)(2),
as applicable, which have not already been added to Excess Cash Flow pursuant to
this proviso, shall be added to Excess Cash Flow at the time of such future
calculation and (xx) without duplication of amounts deducted from Excess Cash
Flow in prior periods, the aggregate consideration required to be paid in cash
by the Borrowers or their Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Investments (including Permitted Acquisitions), Capital
Expenditures, construction and/or acquisitions of any marine vessel or
acquisitions of Intellectual Property to be consummated or made during the 365
days following such period to the extent intended to be financed with internally
generated cash flow of Borrowers and their Restricted Subsidiaries; provided
that to the extent the aggregate amount of cash actually utilized to finance
such Permitted Acquisitions, Capital Expenditures, construction and/or
acquisitions of marine vessels or acquisitions of Intellectual Property during
such 365 days is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow for the next
Excess Cash Flow Period.

 



 20 

 

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Excluded Hedging Obligation” means, with respect to any Guarantor, any Secured
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Secured Hedging Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of such security interest becomes effective with
respect to such Secured Hedging Obligation. If a Secured Hedging Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Secured Hedging Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Information” means information (including material nonpublic
information) regarding the Loans of the applicable Class or the Loan Parties
hereunder that is not known to a Lender participating in an Auction or in an
assignment to the Borrowers, that may be material to a decision by such Lender
to participate in such Auction or such assignment to the Borrowers.

 

“Excluded Property” shall mean (a) any owned real property having a value less
than $1,000,000 and all leased real property irrespective of value (it being
agreed that no Loan Party shall be required to deliver landlord lien waivers,
estoppels or collateral access letters); (b) in the case of the U.S. Obligations
only, voting Equity Interests of any Foreign Subsidiary owned directly by
Holdings, the U.S. Borrower or any U.S. Subsidiary Guarantor in excess of 65% of
the outstanding voting Equity Interests of such Foreign Subsidiary; (c)
interests in partnerships, joint ventures and non-wholly owned Subsidiaries
which cannot be pledged without the consent of one or more third parties (which
consent has not been obtained); (d) any property subject to a capital lease,
purchase money security interest or, in the case of after-acquired property,
pre-existing secured Indebtedness to the extent the granting of a security
interest in such assets would violate the terms of the agreement with respect
thereto; (e) any lease, license or other agreement or purchase money or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money or
similar arrangement or create a right of termination in favor of any other party
thereto (other than the Borrowers or a Guarantor) after giving effect to the
applicable anti-assignment provisions of the UCC, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition; (f) pledges and security interests
prohibited by applicable law, rule or regulation or agreements with any
Governmental Authority or which would require governmental (including
regulatory) consent, approval, license or authorization to provide such security
interest unless such consent, approval, license or authorization has been
received; (g) any “intent-to-use” application for registration of a trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d), or an “Amendment to
Allege Use” pursuant to Section 1(c), of the Lanham Act, to the extent that, and
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal Laws, (h) assets subject
to certificates of title or ownership (other than property covered by, or
subject to the Lien of, a Mortgage on a Mortgaged Vessel); (i) Excluded Vessel
Assets and (j) those assets as to which the Administrative Agent and the
Borrowers reasonably agree that the costs of obtaining such a security interest
or perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby. Notwithstanding anything to the contrary,
“Excluded Property” shall not include any proceeds, substitutions or
replacements of any “Excluded Property” referred to in clauses (a) through (i)
(unless such Proceeds, substitutions or replacements would constitute “Excluded
Property” referred to in any of clauses (a) through (j)).

 



 21 

 

 

“Excluded Subsidiary” shall mean any Subsidiary of any Borrower that is: (a)
listed on Schedule 1.01(b) as of the Third Restatement Date; (b) a joint venture
or a Subsidiary that is not otherwise a wholly owned Restricted Subsidiary
(other than with respect to directors’ qualifying or nominee shares); (c) an
Immaterial Subsidiary; (d) an Unrestricted Subsidiary; (e) not-for-profit
Subsidiary; (f) prohibited by applicable Requirement of Law or contractual
obligation (including any contractual obligation governing Indebtedness) from
guaranteeing or granting Liens to secure any of the Obligations or with respect
to which any consent, approval, license or authorization from any Governmental
Authority would be required for the provision of any such guarantee (but in the
case of such guarantee being prohibited due to a contractual obligation, such
contractual obligation shall have been in place at the Third Restatement Date or
at the time such Subsidiary became a Restricted Subsidiary) and is not created
in contemplation of or in connection with such person becoming a Restricted
Subsidiary; provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary solely pursuant to this clause (f) if such consent,
approval, license or authorization has been obtained; provided, further, that
the Borrowers will use commercially reasonable efforts to overcome or eliminate
any such restrictions in this clause (f), including (x) using any reasonably
available “whitewash” procedures or similar procedures that would be required
and/or (y) demonstrating that corporate benefits will be derived from the
transaction; (g) any Subsidiary with respect to which providing a guaranty would
result in material adverse tax consequences to Holdings, the Borrowers and their
Subsidiaries (taken as a whole) as reasonably determined by Holdings (in
consultation with the Administrative Agent); (h) a Subsidiary with respect to
which the Borrowers and the Administrative Agent (in consultation with the
Required Lenders) reasonably agree that the costs or other consequences
(including adverse tax consequences) of providing a guaranty of the Obligations
are excessive in relation to the benefits to the Lenders or (i) an Excluded
Vessel Subsidiary.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Administrative Agent, any Lender, the Issuing Bank, or any other
recipient or required to be withheld or deducted from a payment to such
Administrative Agent, Lender, or other recipient (collectively, “Recipient”),
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower under Section 2.21(a)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 



 22 

 

 

“Excluded Vessel Assets” shall mean any property or assets of an Excluded Vessel
Subsidiary and the Equity Interests issued by such Excluded Vessel Subsidiary.

 

“Excluded Vessel Subsidiary” shall mean (a) each entity listed on Schedule
1.01(c), (b) any other entity or special purpose vehicle established for the
purpose of (i) acquiring, constructing, improving, owning, operating, replacing
or repairing marine vessels and (ii) entering into and negotiating all
agreements and other arrangements in connection with Vessel Financings and (c)
any other entity or special purpose vehicle established for the purpose of
owning an entity or special purpose vehicle described in clause (b).

 

“Existing Lenders” shall have the meaning assigned to such term in the Recitals
to this Agreement.

 

“Existing Term Loans” shall have the meaning assigned to such term in the
Recitals to this Agreement.

 

“Failed Auction” shall have the meaning assigned to such term in Section
2.12(e).

 

“Fair Market Value” shall mean for any determination of Fair Market Value of any
marine vessel, the fair market value set forth for such marine vessel in the
most recent appraisal delivered or required to be delivered pursuant to Section
5.06(d).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b) of the Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, with respect to Revolving Loans only, such rate shall not be less
than 0.00%.

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees and the
Issuing Bank Fees.

 

“Fee Letter” shall mean the Agent Fee Letter dated March 14, 2018, among the
U.S. Borrower, Credit Suisse AG, Cayman Islands Branch and CS Securities.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer, or controller of such person (or any
person having the same functional responsibility as any of the foregoing).

 



 23 

 

 

“First Amended and Restated Credit Agreement” shall have the meaning assigned to
such term in the Recitals to this Agreement.

 

“First Lien Net Leverage Ratio” shall mean, on any date of determination, with
respect to Holdings, the Borrowers and their respective Restricted Subsidiaries
on a consolidated basis, the ratio of (a) Total Debt of Holdings, the Borrowers
and their respective Restricted Subsidiaries secured by a Lien on any asset or
property of any Credit Party that is not subordinated to the Liens securing the
Obligations on such date less up to $50,000,000 of the unrestricted cash and
Cash Equivalents of Holdings, the Borrowers and their respective Restricted
Subsidiaries as of such date to (b) Consolidated EBITDA of Holdings, the
Borrowers and their respective Restricted Subsidiaries for the Test Period most
recently ended.

 

“Fixed Amounts” shall have the meaning assigned to such term Section 1.04(k)

 

“Fixed Incremental Amount” shall have the meaning assigned to such term Section
2.24(a).

 

“First Restatement Date” shall mean July 8, 2015.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date or, if later, the expiration of any grace periods, for such
contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan, (d)
the incurrence of any liability in excess of $1,000,000 by the Borrowers or any
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and that would reasonably be
expected to result in the incurrence of any liability by the Borrowers or any of
their Subsidiaries, or the imposition on the Borrowers or any of their
Subsidiaries of any fine, excise Tax or penalty resulting from any noncompliance
with any applicable law, in each case in excess of $1,000,000.

 

“Foreign Collateral Agreement” shall mean the U.S. Collateral Agreement (Foreign
Obligations) dated as of May 8, 2015 among LEX Explorer LLC, the Cayman
Borrower, certain Subsidiaries of the Cayman Borrower from time to time party
thereto and the Collateral Agent.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Loan Obligations” shall have the meaning assigned to such term in the
definition of “Foreign Obligations”.

 



 24 

 

 

“Foreign Obligations” shall mean (a) the obligation of the Cayman Borrower to
pay (i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Cayman Term Loans or any Incremental Term Loans or Other Loans made to the
Cayman Borrower (the “Foreign Loan Obligations”), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations in respect of Foreign Loan
Obligations of the Cayman Borrower to any of the Secured Parties under this
Agreement and each of the other Loan Documents, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), solely as they relate to the
Foreign Loan Obligations, (b) the due and punctual payment and performance of
all the obligations in respect of Foreign Loan Obligations of each Cayman
Subsidiary Guarantor under or pursuant to this Agreement and each of the other
Loan Documents solely as they relate to the Foreign Loan Obligations and (c) the
due and punctual payment and performance of all Secured Hedging Obligations and
Secured Cash Management Obligations of the Cayman Borrower or any Cayman
Subsidiary Guarantor; provided that the term “Foreign Obligations” shall
specifically exclude Excluded Hedging Obligations. For the avoidance of doubt,
the Foreign Obligations shall not include any U.S. Obligations.

 

“Foreign Pension Plan” shall mean any benefit plan that under applicable law
(other than the laws of the United States of America) is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Security Documents” shall mean the Guarantee Agreement, the Foreign
Collateral Agreement and the Mortgages and account control agreements with
respect to the Cayman Borrower and the Cayman Subsidiary Guarantors and each of
the security agreements, mortgages, deeds of trust and other instruments and
documents with respect to the Cayman Borrower and the Cayman Subsidiary
Guarantors granting any Lien executed and delivered pursuant thereto or pursuant
to Sections 5.12 or 5.17.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Government” shall mean the United States government or any department or agency
thereof.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).

 



 25 

 

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Third Restatement Date or entered into in connection with an
acquisition.

 

“Guarantee Agreement” shall mean the Guarantee Agreement dated as of May 8, 2015
among the Loan Parties party thereto and the Collateral Agent.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and similar regulated
ozone-depleting substances, and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Bank” shall mean any person that is party to a Hedging Agreement that is
a Lender or an Agent or an Affiliate of a Lender or an Agent, in its capacity as
a party to such Hedging Agreement.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Holdings” shall have the meaning assigned to such term in the Recitals hereof.

 

“Immaterial Subsidiary” shall mean, on any date of determination, any Subsidiary
with (i) total assets equal to or less than 2.5% of total assets of the
Borrowers and their Subsidiaries on a consolidated basis and (ii) gross revenues
equal to or less than 2.5% of total consolidated gross revenues of the Borrowers
and their Subsidiaries, in each case as determined in accordance with GAAP, and
with respect to revenue, for the immediately preceding four fiscal quarter
period for which financial statements have been delivered pursuant to Section
5.04; provided, that at no time shall all Immaterial Subsidiaries so designated
by the Borrowers have (i) total assets equal to or greater than 5.0% of total
assets of the Borrowers and their Subsidiaries on a consolidated basis and (ii)
gross revenues equal to or greater than 5.0% of total consolidated gross
revenues of the Borrowers and their Subsidiaries, in each case as determined in
accordance with GAAP, and with respect to revenue, for the immediately preceding
four fiscal quarter period for which financial statements have been delivered
pursuant to Section 5.04.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among, and in form and substance reasonably satisfactory to, the
Borrowers, the Administrative Agent and one or more Incremental Revolving Credit
Lenders or Incremental Term Lenders, as the case may be.

 



 26 

 

 

“Incremental Commitment” shall mean, with respect to any Lender, such Lender’s
Incremental Revolving Credit Commitment and Incremental Term Loan Commitment.

 

“Incremental Equivalent Debt” shall have the meaning set forth in Section
6.01(x).

 

“Incremental Lenders” shall mean the Incremental Revolving Credit Lenders and
the Incremental Term Lenders.

 

“Incremental Loan Amount” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Incremental Loans” shall mean the Incremental Revolving Loans and the
Incremental Term Loans.

 

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.24, to make Incremental Revolving
Loans to the Borrowers.

 

“Incremental Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the aggregate principal amount at such time of all outstanding
Incremental Revolving Loans of such Lender.

 

“Incremental Revolving Credit Lender” shall mean a Lender with an Incremental
Revolving Credit Commitment.

 

“Incremental Revolving Credit Maturity Date” shall have the meaning assigned to
such term in Section 2.24(b).

 

“Incremental Revolving Loans” shall mean any revolving loans made to one or both
of the Borrowers by one or more Lenders pursuant to an Incremental Revolving
Credit Commitment.

 

“Incremental Borrowing” shall mean a Borrowing comprised of Incremental Term
Loans or Incremental Revolving Loans.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrowers.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Assumption
Agreement.

 



 27 

 

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Assumption Agreement.

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrowers pursuant to Section 2.01(b). Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.24
and provided for in the relevant Incremental Assumption Agreement, Specified
Incremental Loans.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments representing
extensions of credit, (c) all obligations of such person under conditional sale
or other title retention agreements relating to property or assets purchased by
such person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such person issued or assumed as the deferred
purchase price of property or services (excluding (i) trade accounts payable,
deferred compensation to employees and directors or former employees or
directors, and accrued obligations incurred in the ordinary course of business
and (ii) earnouts, escrows, holdbacks and similar deferred payment obligations),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such person, whether or not the obligations secured thereby have been
assumed, but limited to the lower of (i) the fair market value of such property
and (ii) the amount of the Indebtedness so secured, (f) all Guarantees by such
person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (h) all obligations of such person
as an account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances and (j) all obligations of such person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Disqualified Capital Stock of such person or any other person. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner to the extent such person is liable
therefor as a result of such person’s ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that terms of such Indebtedness expressly provide that
such person is not liable therefor.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.15.

 

“Initial Merger” shall have the meaning assigned to such term in the Recitals to
this Agreement.

 

“Initial Revolving Credit Commitment” shall mean, with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Revolving Loans
hereunder as set forth on Schedule 2.01(a)(iii), or in the Assignment and
Acceptance pursuant to which such Lender assumed its Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09, and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.

 



 28 

 

 

“Initial U.S. Term Loans” shall mean the Initial U.S. Term Loans made by the
Lenders to the U.S. Borrower on the Third Restatement Date, pursuant to Section
2.01(a)(i).

 

“Initial U.S. Term Loan Commitment” shall mean the U.S. Term Loan Commitments in
an aggregate principal amount of $160,000,000 given effect on the Third
Restatement Date. The amount of each Lender’s Initial U.S. Term Loan Commitment,
if any, is set forth on Schedule 2.01(a)(i) or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.07(b).

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, beginning with the
last Business Day of June 2018, and (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months (or, if agreed
to by all of the applicable Lenders, 12 months) thereafter, as the Borrowers may
elect; provided, however, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Investors” shall mean those stockholders, option holders and warrant holders
who own, directly or indirectly, Equity Interests of the U.S. Borrower.

 

“IRS” shall mean the United States Internal Revenue Service.

 



 29 

 

 

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse AG,
Cayman Islands Branch, in its capacity as the issuer of Letters of Credit
hereunder, and (b) any other Lender that may become an Issuing Bank pursuant to
Section 2.22(i) or 2.22(k), with respect to Letters of Credit issued by such
Lender. The Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates or branches of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate or branch with
respect to Letters of Credit issued by such Affiliate or branch.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).

 

“Judgment Currency” shall have the meaning assigned to such term in Section
9.18.

 

“Junior Debt” shall mean (i) any Material Indebtedness secured by Liens on the
Collateral that are junior to the Liens securing the Obligations and (ii) any
Indebtedness of the Credit Parties that is contractually subordinated in right
of payment to the Obligations pursuant to a written agreement.

 

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.22.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
stated amount of all outstanding Letters of Credit at such time and (b) the
aggregate principal amount of all L/C Disbursements in respect of Letters of
Credit that have not yet been reimbursed at such time. The L/C Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate L/C Exposure at such time; provided that if at any time more than one
Class of Revolving Credit Commitments are outstanding, the L/C Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate L/C Exposure at such time allocated to the applicable Class of
Revolving Credit Commitments.

 

“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment at such time.

 

“Laws” shall mean, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“LCT Election” shall have the meaning assigned to such term in Section 1.04(j).

 

“LCT Test Date” shall have the meaning assigned to such term in Section 1.04(j).

 



 30 

 

 

“Lead Arrangers” shall mean CS Securities, JPMorgan Chase Bank, N.A. and
Citibank, N.A., each in its capacity as joint lead arranger and joint bookrunner
for the Term Loan Facility and Revolving Credit Facility.

 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than, in
each case, any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance), (b) any person that has become a party hereto
pursuant to an Assignment and Acceptance in accordance with Section 2.21(a) or
Section 9.04(b) and (c) unless the context shall otherwise require, any person
that becomes an Additional Lender in accordance with Section 2.23 or an
Incremental Lender in accordance with Section 2.24. For purposes of Section
2.14, Section 2.15, Section 2.21, Article III through Article VI and Article IX
of this Agreement, unless the context otherwise requires, “Lenders” shall
include any “Issuing Bank.”

 

“Letter of Credit” shall mean any standby letter of credit and any commercial
letter of credit issued pursuant to Section 2.22.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum equal to (i) the ICE Benchmark
Administration LIBO Rate or the successor thereto if the ICE Benchmark
Administration is no longer making a LIBO Rate available, as published by
Reuters (or such other commercially available source providing quotations of ICE
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period, for deposits in dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be a comparable successor rate
that is, at such time, broadly accepted by the syndicated loan market for loans
denominated in US dollars in lieu of the “LIBO Rate” or, if no such broadly
accepted comparable successor rate exists at such time, a successor index rate
as the Administrative Agent may determine with the consent of the U.S. Borrower
and the Required Lenders; provided that the consent of any Required Lender shall
be deemed to be given if such Required Lender fails to object to a request by
the Administrative Agent for such consent within five (5) Business Days after
such request.

 

“LLC Sub” shall have the meaning assigned to such term in the Recitals to this
Agreement.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, claim, charge, collateral assignment, hypothecation, security
interest or encumbrance of any kind or any arrangement to provide priority or
preference, including any easement, right-of way or other encumbrance on title
to real property, in each of the foregoing cases whether voluntary or imposed by
law and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

 

“Limited Condition Acquisition” shall mean any Permitted Acquisition or
permitted Investment in any assets, business or person, in each case, the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

 



 31 

 

 

“Limited Condition Transactions” shall mean (a) any Limited Condition
Acquisition and (b) any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness requiring irrevocable notice in advance
of such redemption, repurchase, defeasance, satisfaction and discharge or
repayment.

 

“Limited Condition Transaction Agreement” shall mean, with respect to any
Limited Condition Transaction, the definitive acquisition documentation in
respect thereof.

 

“Liquidity Amount” shall mean, at any time, (i) unrestricted cash on hand and
unrestricted Cash Equivalents of the Borrowers and the Subsidiary Guarantors at
such time that are free of all Liens (other than restrictions related to the
Liens securing the Obligations) and (ii) undrawn Revolving Credit Commitments at
such time.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, any Incremental Assumption Agreement, any Refinancing Amendment, the
Reaffirmation Agreement, each Loan Modification Agreement and the promissory
notes, if any, executed and delivered pursuant to Section 2.04(e).

 

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent, Holdings, the
other Loan Parties and one or more Accepting Lenders.

 

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Guarantors.

 

“Loans” shall mean the Revolving Loans and the Term Loans. Unless the context
shall otherwise require, the term “Loans” shall include any Incremental Term
Loans, Incremental Revolving Loans or Other Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business results of operations or financial condition of Holdings, the Borrowers
and the Restricted Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Loan Parties (taken as a whole) to perform their payment
obligations under any Loan Document or (c) a material impairment of the rights
and remedies available to the Lenders or the Collateral Agent under any Loan
Document in accordance with the terms hereof.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Holdings, the Borrowers and the Subsidiaries in an
aggregate principal amount exceeding $20,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrowers or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that Holdings, the Borrowers or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

 



 32 

 

 

“Maturity Date” shall mean (a) (i) with respect to the USD Term Loans, March 27,
2025 and (ii) with respect to the Cayman Term Loans, March 27, 2025 or (b) with
respect to any Term Lender that has extended the maturity date of its Loan
pursuant to Section 2.25, the extended maturity date set forth in the Permitted
Amendment.

 

“Material Subsidiary” shall mean any Restricted Subsidiary of Holdings that is
not an Immaterial Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Merger” shall have the meaning assigned to such term in the Recitals to this
Agreement.

 

“Merger Sub” shall have the meaning assigned to such term in the Recitals to
this Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Vessel Owning Subsidiary” shall mean at any time any Subsidiary of
the Borrowers that own a marine vessel that is or is required to become a
Mortgaged Vessel under the terms of this Agreement and the Security Documents.
As of the Third Restatement Date, the Mortgaged Vessel Owning Subsidiaries and
the Mortgaged Vessels owned by each are as follows:

 

Mortgaged Vessel Owning Subsidiary   Jurisdiction of Organization   Mortgaged
Vessel   Vessel Flag SPEX Sea Bird Ltd.   Nevada   National Geographic Sea Bird
  USA Metrohotel Cia. Ltd.   Ecuador   National Geographic Endeavour II  
Ecuador Marventura De Turismo Cia. Ltd.   Ecuador   National Geographic Islander
  Ecuador LEX Explorer LLC   Nevada   National Geographic Explorer   Bahamas
Fillmore Pearl Cayman (II), Ltd.   Cayman Islands   National Geographic Orion  
Bahamas LEX Quest LLC   Nevada   National Geographic Quest   USA SPEX Sea Lion,
Ltd.   Nevada   National Geographic Sea Lion   USA

 

“Mortgaged Vessels” shall mean at any time, but subject to the provisions of
Section 5.12 hereof, the marine vessels of the Borrowers and the Guarantors that
are subject to a Lien under the Security Documents. The Mortgaged Vessels shall
consist of the following marine vessels (as defined in the respective Mortgage)
as of the Third Restatement Date:

 



 33 

 

 

Vessel Name   Flag National Geographic Sea Bird   USA National Geographic Sea
Lion   USA National Geographic Endeavour II   Ecuador National Geographic
Islander   Ecuador National Geographic Explorer   Bahamas National Geographic
Orion   Bahamas National Geographic Quest   USA

 

“Mortgages” shall mean (a) the mortgages, charges, deeds of trust, assignments
of leases and rents, modifications and other security documents delivered
pursuant to Section 5.12(a) and (b) the mortgages and other security documents
granting a Lien on any Mortgaged Vessel to secure the Obligations, in the case
of each of clauses (a) and (b), each in form and substance reasonably
satisfactory to the Collateral Agent.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or any
Recovery Event, the cash proceeds (including cash proceeds subsequently received
(as and when received) in respect of noncash consideration initially received),
net of (i) customary selling expenses (including reasonable broker’s fees or
commissions, investment banking fees, legal fees, transfer and similar Taxes and
the Borrowers’ good faith estimate of Taxes paid or payable in connection with
such sale or, in the case of any Foreign Subsidiary, repatriation to the
applicable Borrower), (ii) amounts provided in good faith as a reserve against
(x) any liabilities under any indemnification obligations or purchase price
adjustment associated with such Asset Sale or Recovery Event or (y) any other
liabilities retained by any Borrower or any of their Restricted Subsidiaries
associated with the properties sold (provided that, to the extent and at the
time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) the Borrowers’ good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the properties sold and (iv) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness or other contractual obligations
which are secured by the assets sold in such Asset Sale or Recovery Event and
which is required to be repaid with such proceeds (other than any such
Indebtedness or other contractual obligation assumed by the purchaser of such
asset); and (b) with respect to any issuance or incurrence of Indebtedness, the
cash proceeds thereof, net of all Taxes and fees, commissions, costs and other
customary expenses incurred in connection therewith.

 

“Obligations” shall mean individually or collectively, as applicable, the
Foreign Obligations and the U.S. Obligations.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 



 34 

 

 

“OID” shall have the meaning assigned to such term in Section 2.23(a).

 

“Original Closing Date” shall mean May 8, 2015.

 

“Original Credit Agreement” shall have the meaning assigned to such term in the
Recitals.

 

“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.13(a).

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Loan Commitments” shall mean the Other Revolving Credit Commitments and
the Other Term Loan Commitments.

 

“Other Loans” shall mean the Other Revolving Loans and the Other Term Loans.

 

“Other Revolving Credit Commitments” shall mean one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” shall mean the Revolving Loans made pursuant to any
Other Revolving Credit Commitment.

 

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

 

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, intangible, recording, filing or similar Taxes arising from any
payment made under any Loan Document or from the execution, delivery,
performance, registration or enforcement of, from the receipt of perfection of a
security interest under, or otherwise with respect to, any Loan Document,
except, with respect to the Administrative Agent, any Lender or Issuing Bank,
any such Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(a)) as a result of a present or future connection
between such person and the jurisdiction imposing such Tax.

 

“Participant Register” shall have the meaning assigned to such term in Section
9.04(f).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 



 35 

 

 

“Permitted Acquisition” shall have the meaning assigned to such term in Section
6.04(i).

 

“Permitted Amendments” shall mean any or all of the following: (a) the extension
of the final maturity date and/or scheduled amortization of the applicable Loans
and/or Commitments of the Accepting Lenders, (b) changes in the Applicable Rate
and/or Fees or, if any, other fees payable with respect to the applicable Loans
and/or Commitments of the Accepting Lenders, (c) the inclusion of additional
fees to be payable to the Accepting Lenders, (d) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to treat the modified Loans and
Commitments of the Accepting Lenders as a new Class of Loans and Commitments for
all purposes under this Agreement and the other Loan Documents and (e) other
terms that are, taken as a whole, not less favorable to the Lenders of any
Affected Class (as determined by the U.S. Borrower in good faith after
consultation with the Administrative Agent).

 

“Permitted Asset Sale” shall mean (i) the sale, transfer or other disposition of
inventory, damaged, obsolete or worn out assets, equipment no longer used or
useful in the business of the Borrowers or any of the Restricted Subsidiaries,
scrap, Cash Equivalents and other assets, in each case sold, transferred or
otherwise disposed of in the ordinary course of business, (ii) leases,
subleases, licenses and sublicenses of property, (iii) the sale, transfer or
other disposition of Intellectual Property Rights assigned, licensed or
sublicensed (or otherwise transferred, granted or disposed of) in the ordinary
course of business (including allowing any Intellectual Property Rights to lapse
or go abandoned in the ordinary course of business), (iv) dispositions between
or among Excluded Subsidiaries, (v) the sale or discount without recourse of
accounts receivable in connection with the compromise thereof or the assignment
of past due accounts receivable for collection, (vi) the sale, transfer or other
disposition of the assets on Schedule 6.05, (vii) the sale, transfer or other
disposition of property that is exchanged for credit against the purchase price
of similar replacement property or if an amount equal to the net proceeds of
such disposition is promptly applied to the purchase price of such replacement
property, (viii) any sale, transfer or other disposition or series of related
sales, transfers or other dispositions having a value not in excess of
$1,000,000, (ix) dispositions of cash and Cash Equivalents, (x) transfers of
property subject to Recovery Events; (xi) dispositions of Investments in joint
ventures or any Subsidiary that is not wholly owned to the extent required by,
or made pursuant to, customary buy/sell arrangements between, the joint venture
or similar parties set forth in joint venture arrangements and/or similar
binding arrangements, (xii) any surrender or waiver of contractual rights or the
settlement, release, recovery on or surrender of contractual rights or other
claims of any kind, (xiii) the sale, transfer or other disposition of the Equity
Interests of an Unrestricted Subsidiary and (xiv) dispositions permitted by
Sections 6.02 (and of the Liens thereunder), 6.03 , 6.04 and 6.06.

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrowers (which may be guaranteed by any Loan Party) in the
form of one or more series of senior secured loans; provided that (a) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans (including portions of Classes of Term Loans or Other Term Loans) or
outstanding Revolving Loans or Revolving Credit Commitments, (b) such
Indebtedness is secured by all or a portion of the Collateral on a pari passu
basis with the Obligations and is not secured by any property or assets other
than the Collateral, (c) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal or have mandatory redemption
features (other than customary asset sale events, insurance and condemnation
proceeds events, change of control offers or events of default) that could
result in redemptions of such loans prior to the maturity date of such
Refinanced Debt, (d) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents or are not materially more
favorable (taken as a whole) to the holders of such loans than the analogous
Security Documents, (e) such Indebtedness is not Guaranteed by any person that
is not a Loan Party and (f) on the date of incurrence of such Refinancing Debt,
the holders of such Indebtedness (or their representative) and the
Administrative Agent shall enter into a customary subordination and/or
intercreditor agreement, the material terms of which shall be reasonably
acceptable to the Administrative Agent and the Borrowers.

 



 36 

 

 

“Permitted Junior Debt Conditions” shall mean that such applicable debt (i) is
not scheduled to mature prior to the date that is 91 days after the Latest
Maturity Date, (ii) does not mature or have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligation (except customary asset sale
or change of control provisions that provide for the prior repayment in full of
the Loans and all other Obligations), in each case prior to the Latest Maturity
Date at the time such Indebtedness is incurred, (iii) is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors and
the terms of such guarantee shall be no more favorable to the secured parties in
respect of such Indebtedness than the terms of the Guarantee, (iv) has no
financial maintenance covenants, other than in the case of any Indebtedness
secured by a Lien on the Collateral that is junior to the Liens securing the
Obligations (in which event the financial maintenance covenants in the
documentation governing such Indebtedness shall not be more restrictive than
those set forth in this Agreement), (v) does not contain any provisions that
cross-default to any Default or Event of Default hereunder, and (vi) has
covenants, default and remedy provisions and other terms and conditions (other
than interest, fees, premiums and funding discounts) that in the good faith
determination of the Board of Directors of the U.S. Borrower are substantially
identical to, or less favorable to the investors providing such debt than, those
set forth in this Agreement.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Refinancing Indebtedness” shall have the meaning assigned to such
term in Section 6.01(s).

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by any Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (i) such Indebtedness is secured by all or a portion of the
Collateral on a second priority (or other junior priority) basis to the Liens
securing the Obligations and under security documents substantially similar to
the Security Documents and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of
Holdings, the Borrowers or any Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness (provided
that such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt, notwithstanding any provision to the
contrary contained in the definition of “Credit Agreement Refinancing
Indebtedness”), (iii) such Indebtedness meets the Permitted Junior Debt
Conditions and (iv) the holders of such Indebtedness (or their representative)
and the Administrative Agent shall enter into a customary subordination and/or
intercreditor agreement, the material terms of which shall be reasonably
acceptable to the Administrative Agent and the Borrowers.

 



 37 

 

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by any Borrower in the form of one or more series of senior unsecured
notes or loans; provided that such Indebtedness (i) constitutes Credit Agreement
Refinancing Indebtedness and (ii) meets the Permitted Junior Debt Conditions.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrowers or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

“Pledged Collateral” shall mean any promissory notes, stock certificates or
other certificated securities now or hereafter included in the Collateral,
including all certificates, instruments or other documents representing or
evidencing any such Collateral.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Lender acting as Administrative Agent as its prime rate in effect at
its principal office in New York City and notified to the Borrowers. The prime
rate is a rate set by the Administrative Agent based upon various factors,
including the Administrative Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such rate.

 

“Process Agent” shall have the meaning assigned to such term in Section 9.14(d).

 

“Pro Forma Basis” shall mean on a basis in accordance with Section 1.04.

 

“Pro Forma Calculation Date” shall have the meaning assigned to such term in
Section 1.04(c).

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrowers are in compliance with the covenant set forth in Section 6.10 as of
the most recently completed Test Period on a Pro Forma Basis.

 

“Pro Forma Effect” shall mean with respect to any Subject Transaction, Permitted
Acquisition, Limited Condition Transaction, or other event, as applicable,
giving effect to such Subject Transaction, Permitted Acquisition, Limited
Condition Transaction, or other event on a Pro Forma Basis.

 



 38 

 

 

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 3.05(b).

 

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Purchasing Party” shall have the meaning assigned to such term in Section
2.12(e).

 

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Capital Stock.

 

“Qualifying Bids” shall have the meaning assigned to such term in Section
2.12(e).

 

“Ratio Incremental Amount” shall have the meaning assigned to such term Section
2.24(a).

 

“Reaffirmation Agreement” shall mean the Confirmation and Reaffirmation
Agreement dated as of the Third Restatement Date among the Loan Parties party
thereto and the Collateral Agent.

 

“Recipient” shall have the meaning assigned to such term in the definition of
“Excluded Taxes”.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation, eminent domain or
similar proceeding relating to any asset of Holdings, the Borrowers or any
Restricted Subsidiary; and for purposes of Section 2.13(a) only, any settlement
of or payment in respect of any property or casualty insurance claim or any
condemnation, eminent domain or similar proceeding required to be made to comply
with the order of any Governmental Authority or applicable Laws.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.

 

“Refinanced Indebtedness” shall have the meaning assigned to such term in
Section 6.01(s).

 



 39 

 

 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by each of (a) the Borrowers, (b) Holdings, (c) the Administrative
Agent and (d) each Additional Lender that agrees to provide any portion of the
Credit Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.23.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in an offering pursuant to Rule 144A under the Securities Act or other
private placement transactions under the Securities Act, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar or
euro-for-euro exchange, as applicable, therefor pursuant to an exchange offer
registered with the Securities and Exchange Commission.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Approvals” shall have the meaning assigned to such term in Section
3.09(b).

 

“Rejection Notice” has the meaning assigned to such term in Section 2.13(e).

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Indemnified Person” of an indemnified person shall mean (a) any
controlling person or controlled affiliate of such indemnified person, (b) the
respective directors, officers, or employees of such indemnified person or any
of its controlling persons or controlled affiliates and (c) the respective
agents of such indemnified person or any of its controlling persons or
controlled affiliates, in the case of this clause (c), acting at the
instructions of such indemnified person, controlling person or such controlled
affiliate; provided that each reference to a controlled affiliate or controlling
person in this sentence pertains to a controlled affiliate or controlling person
involved in the negotiation or syndication of this Agreement and the Loans.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within any building, structure or facility.

 



 40 

 

 

“Repayment Date” shall have the meaning assigned to such term in Section
2.11(a).

 

“Reply Amount” shall have the meaning assigned to such term in Section 2.12(e).

 

“Reply Discount” shall have the meaning assigned to such term in Section
2.12(e).

 

“Repricing Transaction” shall mean any prepayment, repayment, repricing or
amendment of the Term Loan Facility (i) if the primary purpose of such
prepayment or repayment (as reasonably determined by the U.S. Borrower in good
faith) is to prepay or repay the Term Loan Facility with the proceeds of, or
convert the Term Loan Facility into, any new or replacement tranche of term
loans bearing interest at an “effective” interest rate less than the “effective”
interest rate applicable to the Term Loan Facility (as such comparative rates
are reasonably determined by the Administrative Agent, in consultation with the
Borrowers), (ii) that reduces the “effective” interest rate applicable to the
Term Loan Facility in each case, taking into account interest rate floors and
with OID and upfront fees (which shall be deemed to constitute like amounts of
OID) being equated to interest margins in a manner consistent with generally
accepted financial practice based on an assumed four-year average life (e.g., 25
basis points of interest rate margin equals 100 basis points in upfront fees or
OID) and (iii) which reduces the all-in yield applicable to the Term Loan
Facility; provided that a Repricing Transaction does not include any prepayment
or repricing of the Term Loan Facility in connection with a Change in Control or
Transformative Acquisition.

 

“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Commitments representing more than 50% of the sum of all Loans
outstanding, L/C Exposure and unused Commitments at such time; provided that the
Loans, L/C Exposure and unused Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

 

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Amount” shall have the meaning assigned to such term in Section
2.13.

 

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrowers or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in Holdings, the Borrowers or any Subsidiary, or
any payment (whether in cash, securities or other property (other than Qualified
Capital Stock)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interests in Holdings, in the Borrowers or any Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
the Borrowers or any Subsidiary.

 



 41 

 

 

“Restricted Subsidiary” shall mean any Subsidiary other than an Unrestricted
Subsidiary.

 

“Return Bid” shall have the meaning assigned to such term in Section 2.12(e).

 

“Return Bid Due Date” shall have the meaning assigned to such term in Section
2.12(e).

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitments” shall include the Initial Revolving Credit
Commitment, Incremental Revolving Credit Commitments and Other Revolving Credit
Commitments.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure with respect to Letters of Credit issued under the Revolving Credit
Commitments.

 

“Revolving Credit Facility” shall mean the revolving loan facilities provided
for by this Agreement.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan, including Incremental Revolving Credit
Lenders.

 

“Revolving Credit Maturity Date” shall mean (a) March 27, 2023 or (b) with
respect to any Revolving Credit Lender that has extended its Revolving Credit
Commitment pursuant to Section 2.25, the extended maturity date set forth in the
Permitted Amendment pursuant to which such maturity date was extended.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the U.S.
Borrower pursuant to Section 2.01(a), Section 2.01(c) and Section 2.24. Unless
the context shall otherwise require, the term “Revolving Loans” shall include
any Incremental Revolving Loans or other Loans in the form of revolving loans.

 

“Sanctioned Person” shall mean any of the following: (i) an entity or individual
named on the Specially Designated Nationals and Blocked Persons List and the
Foreign Sanctions Evaders List maintained by OFAC and any similar list
maintained by the Department of State; (ii) an entity that is 50-percent or more
owned, directly or indirectly, by an entity or individual, or two or more
entities or individuals, described in (i) above; (iii) an entity or individual
named on the Consolidated List of Financial Sanctions Targets issued by Her
Majesty’s Treasury or on the consolidated list of persons, groups and entities
subject to EU financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; (iv) an entity or
individual that is owned or controlled by an entity or individual described in
(iii) above; or (v) (A) the government of a Designated Jurisdiction, or (B) an
entity domiciled or resident in a Designated Jurisdiction.

 



 42 

 

  

“Sanctions” shall mean any economic sanctions laws or regulations administered
or enforced by the United States Government (including, without limitation,
OFAC), the United Nations Security Council, the European Union, the United
Kingdom (including Her Majesty’s Treasury (“HMT”)) or other relevant similar
sanctions authority.

 

“S&P” shall mean Standard & Poor’s, a Division of The McGraw-Hill Companies,
Inc.

 

“Second Amendment Date” shall mean June 1, 2017.

 

“Second Restatement Date” shall mean March 7, 2016.

 

“Secured Cash Management Obligations” shall mean all Cash Management Obligations
of a Borrower or any other Loan Parties or their respective subsidiaries that
are (a) owed to a Cash Management Bank, (b) owed on the Third Restatement Date
to a person that is a Cash Management Bank as of the Third Restatement Date or
(c) owed to a person that is a Cash Management Bank at the time such obligations
are incurred.

 

“Secured Hedging Obligations” shall mean all obligations under each Hedging
Agreement that (a) is in effect on the Third Restatement Date between a Borrower
or any other Loan Party or their respective subsidiaries and a Hedge Bank or (b)
is entered into after the Third Restatement Date between a Borrower or any other
Loan Party or their respective subsidiaries and any Hedge Bank at the time such
Hedging Agreement is entered into, for which a Borrower or such Loan Party or
their respective subsidiaries agrees to provide security, in each case that has
been designated to the Agent in writing by the U.S. Borrower as being a Secured
Hedging Obligation for the purposes of the Loan Documents, it being understood
that each counterparty thereto shall be deemed (A) to appoint the Agent as its
agent under the applicable Loan Documents and (B) to agree to be bound by the
provisions of Article VIII and Section 9.05 as if it were a Lender.

 

“Secured Parties” shall mean, collectively, the Agents, the Lenders, the Issuing
Bank, the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent
appointed by the Agents from time to time pursuant to Article VIII, and the
other persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Security Documents.

 

“Secured Net Leverage Ratio” shall mean, on any date of determination, with
respect to Holdings, the Borrowers and their respective Restricted Subsidiaries
on a consolidated basis, the ratio of (a) Total Debt of Holdings, the Borrowers
and their respective Restricted Subsidiaries secured by a Lien on any asset or
property of the Borrowers or any other Credit Party on such date less up to
$50,000,000 of the unrestricted cash and Cash Equivalents of Holdings, the
Borrowers and their respective Restricted Subsidiaries as of such date to (b)
Consolidated EBITDA of Holdings, the Borrowers and their respective Restricted
Subsidiaries for the Test Period most recently ended.

 

“Security Documents” shall mean, individually or collectively, as applicable,
the Foreign Security Documents and the U.S. Security Documents.

 



 43 

 

 

“Seller Cash Consideration” shall have the meaning assigned to such term in the
Recitals to this Agreement.

 

“Solvent” shall mean (a) the sum of the present debt and liabilities (including
subordinated and contingent liabilities) of Holdings and its Subsidiaries, on a
consolidated basis, does not exceed the fair value of the present assets of
Holdings and its Subsidiaries, on a consolidated basis; (b) the present fair
saleable value of the assets of Holdings and its Subsidiaries, on a consolidated
basis, is greater than the total amount that will be required to pay the debt
and liabilities (including subordinated and contingent liabilities) of Holdings
and its Subsidiaries as they become absolute and matured; (c) the capital of
Holdings and its Subsidiaries, on a consolidated basis, is not unreasonably
small in relation to their business (taken as a whole) as contemplated on the
Third Restatement Date and as proposed to be conducted following the Third
Restatement Date; and (d) Holdings and its Subsidiaries, on a consolidated
basis, have not incurred and do not intend to incur, or believe that they will
incur, debts or other liabilities including current obligations, beyond their
ability to pay such debts or other liabilities as they become due (whether at
maturity or otherwise). For purposes of this definition, the amount of any
contingent liability shall be the amount that, in light of all of the facts and
circumstances existing as of the Third Restatement Date, represents the amount
that would reasonably be expected to become an actual and matured liability.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

 

“Specified Equity Contribution” shall mean any contribution to the common equity
of Holdings and/or any other purchase or investment in an Equity Interest of
Holdings (other than Disqualified Capital Stock) the proceeds of which are
contributed to the Borrowers as common equity.

 

“Specified Incremental Loan Commitments” shall have the meaning assigned to such
term in Section 2.24(a).

 

“Specified Incremental Loans” shall have the meaning assigned to such term in
Section 2.24(a).

 

“Specified Refinancing Revolving Lender” shall have the meaning assigned to such
term in the Recitals to this Agreement.

 

“Specified Refinancing Term Lender” shall have the meaning assigned to such term
in the Recitals to this Agreement.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurodollar
Loans shall be deemed to constitute Eurocurrency Liabilities (as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 



 44 

 

 

“Subject Transaction” shall mean any future acquisition (including the
acquisition of any marine vessel), investment, disposition, issuance, incurrence
or repayment of Indebtedness (including Vessel Financings), offering, issuance
or disposition of Equity Interest, recapitalization, merger, consolidation,
disposed or discontinued operation, multi-year strategic initiative or any other
action specified in the Cost Savings Certificate made by any Borrower or any of
their Restricted Subsidiaries, including through mergers or consolidations, or
any person or any of its Restricted Subsidiaries acquired by any Borrower or any
of their Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries.
“Subject Transaction” does not include any of the Transactions.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held.

 

“Subsidiary” shall mean any subsidiary of Holdings or the Borrowers, as
applicable.

 

“Subsidiary Guarantor” shall mean, individually or collectively, as applicable,
the U.S. Subsidiary Guarantors and the Cayman Subsidiary Guarantors.

 

“Syndication Agents” shall mean CS Securities, JPMorgan Chase Bank, N.A. and
Citibank, N.A., each in its capacity as syndication agent for the Credit
Facilities.

 

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease of such
person under GAAP and (b) in respect of which the lessee retains or obtains
ownership of the property so leased for U.S. federal income Tax purposes, other
than any such lease under which such person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholdings), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 



 45 

 

 

“Term Loans” shall mean the U.S. Term Loans and the Cayman Term Loans made by
the Lenders to the applicable Borrower, pursuant to Section 2.01(a). Unless the
context shall otherwise require, the term “Term Loans” shall include any
Incremental Term Loans or Other Loans in the form of term loans.

 

“Term Loan Facility” shall mean the term loan facilities provided for by this
Agreement.

 

“Term Lender” shall mean a Lender with a U.S. Term Loan Commitment, a Cayman
Term Loan Commitment or an outstanding Term Loan.

 

“Termination Date” shall mean the date on which (i) the Commitments have expired
or been terminated, (ii) the principal amount of and all interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document and
all other Obligations then due and payable (other than contingent
indemnification obligations for which no claim has been made and obligations and
liabilities with respect to Secured Hedging Obligations and Secured Cash
Management Obligations) shall have been paid in full in cash and (iii) all
Letters of Credit have been canceled or have expired (or collateralized in a
manner reasonably satisfactory to the Issuing Bank) and all amounts drawn
thereunder have been reimbursed in full.

 

“Test Period” shall mean, at any time, the period of four consecutive fiscal
quarters of Holdings ended on or prior to such time (taken as one accounting
period) in respect of which consolidated financial statements of Holdings for
each such fiscal quarter have been (or were required to be) delivered pursuant
to Section 5.04(a) or 5.04(b), as applicable.

 

“Third Restatement Date” shall mean March 27, 2018.

 

“Total Debt” shall mean, at any time, the total aggregate principal amount of
all Indebtedness for borrowed money, unreimbursed obligations in respect of
drawn letters of credit that have not been reimbursed within two (2) Business
Days after the date of such drawing, Capital Lease Obligations and other
purchase money Indebtedness of Holdings, the Borrowers and the Restricted
Subsidiaries that would appear on a balance sheet at such time, determined on a
consolidated basis in accordance with GAAP.

 

“Total Net Leverage Ratio” shall mean, on any date of determination, with
respect to Holdings, the Borrowers and their respective Restricted Subsidiaries
on a consolidated basis, the ratio of (a) Total Debt of Holdings, the Borrowers
and their respective Restricted Subsidiaries on such date less up to $50,000,000
of the unrestricted cash and Cash Equivalents of Holdings, the Borrowers and
their respective Restricted Subsidiaries as of such date to (b) Consolidated
EBITDA of Holdings, the Borrowers and their respective Restricted Subsidiaries
for the Test Period most recently ended.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment as of the Third Restatement Date is $45,000,000.

 

“Transaction Costs” shall mean (and regardless of whether accrued and/or paid
before, on or after the Third Restatement Date), the sum, without duplication,
of all fees, costs and expenses payable by Holdings, the Borrowers and their
Restricted Subsidiaries and associated with the consummation of the
Transactions.

 



 46 

 

 

“Transaction Documents” shall mean the Acquisition Documents and the Loan
Documents.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance of this Agreement; and (b) the payment of related fees, commissions
and expenses.

 

“Transformative Acquisition” shall mean any acquisition by Holdings, the
Borrowers or any Restricted Subsidiary whether by purchase, merger or otherwise,
of all or substantially all of the assets of, or any business line, unit or
division of, any person or of a majority of the outstanding Qualified Capital
Stock of any person that (i) is not permitted by the terms of the Loan Documents
immediately prior to the consummation of such acquisition or (ii) if permitted
by the terms of the Loan Documents immediately prior to the consummation of such
acquisition, the terms of the Loan Documents would not provide Holdings, the
Borrowers and their Restricted Subsidiaries with adequate flexibility for the
continuation or expansion of their combined operations following such
consummation, as determined by the Borrowers acting in good faith.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrowers designated
by the Board of Directors of the applicable Borrower as an Unrestricted
Subsidiary pursuant to Section 5.14 subsequent to the Third Restatement Date,
until such person ceases to be an Unrestricted Subsidiary of the Borrowers in
accordance with Section 5.14.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56).

 

“U.S. Borrower” shall have the meaning assigned to such term in the Preamble to
this Agreement.

 

“U.S. Collateral Agreement” shall mean the U.S. Collateral Agreement dated as of
May 8, 2015 among the U.S. Borrower, certain Domestic Subsidiaries of the U.S.
Borrower from time to time party thereto and the Collateral Agent.

 

“U.S. Loan Obligations” shall have the meaning assigned to such term in the
definition of “U.S. Obligations”.

 



 47 

 

 

“U.S. Obligations” shall mean (a) the obligation of the U.S. Borrower to pay (i)
the principal of and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the U.S. Term
Loans or any Incremental Term Loans, Revolving Credit Commitments, Revolving
Credit Exposure, Revolving Loans or Other Loans made to the U.S. Borrower (the
“U.S. Loan Obligations”), when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations in respect of U.S. Loan Obligations of the U.S. Borrower to
any of the Secured Parties under this Agreement and each of the other Loan
Documents, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), solely as they relate to the U.S. Loan
Obligations, (b) the due and punctual payment and performance of all the
obligations in respect of U.S. Loan Obligations of Holdings and each U.S.
Subsidiary Guarantor under or pursuant to this Agreement and each of the other
Loan Documents solely as they relate to the U.S. Loan Obligations and (c) the
due and punctual payment and performance of all Secured Hedging Obligations and
Secured Cash Management Obligations of Holdings, the U.S. Borrower or any U.S.
Subsidiary Guarantor; provided that the term “U.S. Obligations” shall
specifically exclude Excluded Hedging Obligations.

 

“U.S. Security Documents” shall mean the Guarantee Agreement, the U.S.
Collateral Agreement and the Mortgages and account control agreements with
respect to Holdings, the U.S. Borrower and the U.S. Subsidiary Guarantors and
each of the security agreements, mortgages and other instruments and documents
with respect to Holdings, the U.S. Borrower and the U.S. Subsidiary Guarantors
granting any Lien executed and delivered pursuant thereto or pursuant to
Sections 5.12 or 5.17.

 

“U.S. Subsidiary Guarantors” shall mean each Domestic Subsidiary of Holdings
(other than, for the avoidance of doubt, the U.S. Borrower) that is or becomes a
party to the Guarantee Agreement as required by Section 5.12 of this Agreement,
unless and until released as a Subsidiary Guarantor in accordance with this
Agreement or the Guarantee Agreement.

 

“U.S. Term Loan” shall mean a term loan denominated in dollars made by a Lender
to the U.S. Borrower pursuant to Section 2.01(a)(i) and/or (ii).

 

“U.S. Term Loan Commitment” shall mean the commitment of a Lender to make or
otherwise fund a U.S. Term Loan (including, for the avoidance of doubt, the
Initial U.S. Term Loan Commitment) and “U.S. Term Loan Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s U.S.
Term Loan Commitment, if any, is set forth on Schedule 2.01(a) or, in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the U.S. Term Loan
Commitments as of (x) the Third Restatement Date is $160,000,000.

 

“U.S. Term Loan Exposure” shall mean, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the U.S. Term Loans of
such Lender; provided, at any time prior to the making of the U.S. Term Loans,
the U.S. Term Loan Exposure of any Lender shall be equal to such Lender’s U.S.
Term Loan Commitment.

 



 48 

 

 

“U.S. Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“Vessel Financing” shall mean (i) the financing described on Schedule 1.01(d)
and (ii) any other incurrence of Indebtedness (or guarantees thereof) by
Holdings or any Excluded Vessel Subsidiary in connection with the acquisition,
construction, improvement, ownership, operation, replacement or repair of any
marine vessel in a single transaction or series of transactions.

 

“Voluntary Prepayment” shall mean a prepayment of (x) principal of Term Loans
pursuant to Section 2.12(a) and (y) outstanding Revolving Credit Borrowings to
the extent accompanied by a corresponding permanent reduction of the Revolving
Credit Commitments hereunder.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal (excluding nominal amortization not to exceed 1% per annum), including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being amended or refinanced, the
effects of any amortization of or prepayments on such indebtedness prior to the
date of the applicable amendment or refinancing shall be disregarded.

 

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ or foreign nationals’ qualifying
shares) or other ownership interests representing 100% of the Equity Interests
are, at the time any determination is being made, owned, Controlled or held by
such person or one or more wholly owned Subsidiaries of such person or by such
person and one or more wholly owned Subsidiaries of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 



 49 

 

 

Section 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law and (c) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrowers notify the Administrative
Agent that the Borrowers wish to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrowers that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrowers’ compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrowers and the Required Lenders. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Accounting Standards Codification 825 (or any other Financial Accounting
Standard or Accounting Standards Codification having a similar result or effect)
to value any Indebtedness or other liabilities of Holdings, the Borrowers or any
of their respective Subsidiaries at “fair value”, as defined therein.

 

Section 1.03 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “U.S. Term
Loan”, a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar U.S. Term Loan”, a “Eurodollar Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “U.S. Term
Loan Borrowing”, a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar U.S. Term Loan Borrowing”,
a “Eurodollar Revolving Borrowing”).

 

Section 1.04 Certain Calculations. (a) For purposes of (i) determining
compliance with the financial covenant set forth in Section 6.10 or Pro Forma
Compliance at any time or (ii) the calculation of any financial ratios or tests
(including the First Lien Net Leverage Ratio, the Secured Net Leverage Ratio and
the Total Net Leverage Ratio) (collectively, the “Applicable Calculations”), the
following shall apply except to the extent duplicative of any other adjustments
pursuant to this Section 1.04 or to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, event or circumstance, as applicable,
and except that when calculating actual compliance (and not Pro Forma
Compliance) with the financial covenant set forth in Section 6.10 and
calculating the Total Net Leverage Ratio for purposes of Section 2.13(c) or the
definition of “Applicable Rate”, the events described in this Section 1.04 that
occurred subsequent to the end of the applicable Test Period shall be given Pro
Forma Effect.

 



 50 

 

 

(b) If any Subject Transaction (other than Subject Transactions covered by
Section 1.04(c)) shall have occurred during the applicable Test Period or (other
than with respect to determining compliance with the financial covenant set
forth in Section 6.10) subsequent to such Test Period (as hereinafter defined),
the Applicable Calculations shall be calculated with respect to such period
giving Pro Forma Effect to such Subject Transaction, as if they had occurred on
the first day of the Test Period.

 

(c) In the event that the Borrowers or any of their Restricted Subsidiaries
incurs, assumes, guarantees, repays, repurchases, redeems, defeases, retires,
extinguishes or otherwise discharges any Indebtedness subsequent to the
commencement of the Test Period for which the Applicable Calculations are being
calculated and on or prior to the date on which the event for which the
Applicable Calculations are being calculated occurs or as of which the
calculation is otherwise made (the “Pro Forma Calculation Date”), then the
Applicable Calculations will be calculated giving Pro Forma Effect to such
incurrence, assumption, guarantee, repayment, repurchase, redemption,
defeasance, retirement, extinguishment or other discharge of Indebtedness, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable Test Period; provided that in calculating the Total Net
Leverage Ratio as of the Pro Forma Calculation Date or the last day of the Test
Period, the amount of outstanding Indebtedness shall be calculated based upon
the amount outstanding as of the Pro Forma Calculation Date or such last day of
the Test Period, as the case may be, giving Pro Forma Effect to the incurrence
or repayment of any such Indebtedness on such date.

 

(d) If since the beginning of the Test Period any person (that subsequently
became a Restricted Subsidiary of any Borrower or was merged with or into any
Borrower or any Restricted Subsidiary of any Borrower since the beginning of
such period) shall have made any transaction that would have required adjustment
pursuant to this Section 1.04, then the Applicable Calculations shall be
calculated giving Pro Forma Effect thereto for such period as if such
transaction had occurred at the beginning of the applicable Test Period.

 

(e) In calculating the Applicable Calculations, any person that is a Restricted
Subsidiary on the applicable Pro Forma Calculation Date will be deemed to have
been a Restricted Subsidiary at all times during such Test Period.

 

(f) In calculating the Applicable Calculations, any person that is not a
Restricted Subsidiary on the applicable Pro Forma Calculation Date will be
deemed not to have been a Restricted Subsidiary at any time during such Test
Period.

 

(g) For purposes of determining Pro Forma Compliance if such calculation is
being performed prior to the last day of the first Test Period for which the
covenant in Section 6.10 is required to be satisfied, the levels required for
such first Test Period shall be deemed to apply in determining compliance with
such covenant.

 

(h) In calculating the Applicable Calculations, Unrestricted Subsidiaries shall
be disregarded.

 

 51 

 

 

(i) For purposes of determining compliance at any time with Sections 6.01 (other
than Section 6.01(x)), 6.02, 6.03, 6.04, 6.05, 6.06 and 6.07), in the event that
any Indebtedness, Lien, payment with respect to Junior Debt restricted by
Section 6.06(a), Restricted Payment, contractual restriction, Investment, Asset
Sale or Affiliate transaction, as applicable, meets the criteria of more than
one of the categories of transactions or items permitted pursuant to any clause
of such Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 and 6.07, the Borrowers, in
their sole discretion, from time to time, may classify or reclassify such
transaction or item (or portion thereof) so long as such categories of
transactions or items are classified or reclassified within a clause of the same
section of Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 and 6.07 of the
transactions or items so classified or reclassified, and will only be required
to include the amount and type of such transaction (or portion thereof) in any
one category. For purposes of determining the permissibility of any action,
change, transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test (including the First Lien Net
Leverage Ratio, the Secured Net Leverage Ratio and the Total Net Leverage
Ratio), such financial ratio or test shall, except as expressly permitted under
this Agreement, be calculated at the time such action is taken, such change is
made, such transaction is consummated or such event occurs, as the case may be,
and no Default or Event of Default shall be deemed to have occurred solely as a
result of a change in such financial ratio or test occurring after the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be. It is understood and agreed that any
Indebtedness, Lien, Restricted Payment, payment with respect to Junior Debt
restricted by Section 6.06(a), Investment, Asset Sale or Affiliate transaction
need not be permitted solely by reference to one category of permitted
Indebtedness, Liens, Restricted Payments, payments with respect to Junior Debt,
Investments, Dispositions or Affiliate transactions under Sections 6.01, 6.02,
6.03, 6.04, 6.05, 6.06 or 6.07, respectively, but may instead be permitted in
part under any combination thereof (it being understood that compliance with
each such section is separately required).

 

(j) Notwithstanding anything to the contrary herein, when (a) calculating any
applicable ratio, Consolidated Net Income or Consolidated EBITDA in connection
with the incurrence of Indebtedness, the creation of Liens, the making of any
Asset Sale, the making of an Investment or the making of a Restricted Payment,
(b) determining compliance with any provision of this Agreement which requires
that no Event of Default has occurred, is continuing or would result therefrom,
(c) determining compliance with any provision of this Agreement which requires
compliance with any representation or warranties set forth herein or (d)
determining the satisfaction of all other conditions precedent to the incurrence
of Indebtedness, the creation of Liens, the making of any Asset Sale, the making
of an Investment or the making of a Restricted Payment, in each case in
connection with a Limited Condition Transaction, the date of determination of
such ratio or other provisions, determination of whether any Default or Event of
Default has occurred, is continuing or would result therefrom, determination of
compliance with any representations or warranties or the satisfaction of any
other conditions shall, at the option of a Borrower (such Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election,” which LCT Election may be in respect of one or more of clauses
(a), (b), (c) and (d) above), be deemed to be the date the definitive agreements
(or other relevant definitive documentation) for such Limited Condition
Transaction are entered into (the “LCT Test Date”). If on a Pro Forma Basis
after giving effect to such Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence or issuance of Indebtedness, and the use of proceeds thereof), with
such ratios and other provisions calculated as if such Limited Condition
Transaction or other transactions had occurred at the beginning of the most
recent Test Period ending prior to the LCT Test Date for which financial
statements have been (or are required to be) delivered pursuant to Section 5.04,
the applicable Borrower could have taken such action on the relevant LCT Test
Date in compliance with the applicable ratios or other provisions, such
provisions shall be deemed to have been complied with, unless an Event of
Default pursuant to Section 8.01(b) or (c), or, solely with respect to any
Borrower, Section 8.01(g) or (h) shall be continuing on the date such Limited
Condition Transaction is consummated. For the avoidance of doubt, (i) if,
following the LCT Test Date, any of such ratios or other provisions are exceeded
or breached as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA or other components of such ratio) or other
provisions at or prior to the consummation of the relevant Limited Condition
Transactions, such ratios and other provisions will not be deemed to have been
exceeded or failed to have been satisfied as a result of such fluctuations
solely for purposes of determining whether the Limited Condition Transaction is
permitted hereunder and (ii) such ratios and compliance with such conditions
shall not be tested at the time of consummation of such Limited Condition
Transaction or related Subject Transactions, unless, other than if an Event of
Default pursuant to Section 8.01(b) or (c), or, solely with respect to any
Borrower, Section 8.01(g) or (h), shall be continuing on such date, such
Borrower elects, in its sole discretion, to test such ratios and compliance with
such conditions on the date such Limited Condition Transaction or related
Subject Transaction is consummated. If a Borrower has made an LCT Election for
any Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio, basket availability or compliance with any other
provision hereunder (other than actual compliance with the Section 6.10) on or
following the relevant LCT Test Date and prior to the earliest of the date on
which such Limited Condition Transaction is consummated, the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction or the date
such Borrower makes an election pursuant to clause (ii) of the immediately
preceding sentence, any such ratio, basket or compliance with any other
provision hereunder shall be calculated on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence or issuance of Indebtedness or Disqualified Capital
Stock, and the use of proceeds thereof) had been consummated on the LCT Test
Date; provided that for purposes of any Restricted Payment or payment of
Indebtedness, such ratio, basket or compliance with any other provision
hereunder shall also be tested as if such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence or issuance
of Indebtedness or Disqualified Capital Stock, and the use of proceeds thereof)
had not been consummated.

 



 52 

 

 

(k) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio (any such amounts, the “Fixed Amounts”) substantially concurrently with
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement that requires compliance with a financial ratio
(including the First Lien Net Leverage Ratio, the Secured Net Leverage Ratio and
the Total Net Leverage Ratio) (any such amounts, the “Incurrence-Based
Amounts”), it is understood and agreed that the Fixed Amounts shall be
disregarded in the calculation of the financial ratio or test applicable to any
substantially concurrent utilization of the Incurrence-Based Amounts.

 

Section 1.05 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, extended Loans made pursuant
to Section 2.25, or Loans in connection with any Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt and Permitted
Unsecured Refinancing Debt or Loan Modification Offer or loans incurred under a
new credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by such Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in Dollars”, “in immediately available funds”, “in cash” or any other
similar requirement.

 

Article II

The Credits

 

Section 2.01 Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties set forth herein:

 

(i) each Lender with an Initial U.S. Term Loan Commitment agrees, severally and
not jointly, to make a U.S. Term Loan to the U.S. Borrower on the Third
Restatement Date, in an aggregate principal amount equal to its Initial U.S.
Term Loan Commitment. Amounts paid or prepaid in respect of U.S. Term Loans made
on the Third Restatement Date may not be reborrowed.

 

(ii) each Lender with a Cayman Term Loan Commitment agrees, severally and not
jointly, to make a Cayman Term Loan to the Cayman Borrower on the Third
Restatement Date, in an aggregate principal amount equal to its Cayman Term Loan
Commitment. Amounts paid or prepaid in respect of Cayman Term Loans may not be
reborrowed.

 

(iii) Each Lender with an Initial Revolving Credit Commitment agrees, severally
and not jointly, to make Revolving Loans to the U.S. Borrower at any time and
from time to time on or after the Third Restatement Date, and until the earlier
of the Revolving Credit Maturity Date and the termination of the Initial
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Initial
Revolving Credit Commitment. Within the limits set forth in the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the U.S. Borrower may borrow, pay or prepay and reborrow Revolving Loans;
provided that if at any time more than one Class of Revolving Credit Commitments
are outstanding, any such borrowing, payment, prepayment or reborrowing shall be
allocated ratably according to the Pro Rata Percentages of each Revolving Credit
Lender without regard to the Class of Revolving Credit Commitments held by such
Revolving Credit Lender.

 

(b) Each Lender having an Incremental Term Loan Commitment, severally and not
jointly, hereby agrees, subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Assumption Agreement, to make Incremental Term Loans to the U.S.
Borrower or Cayman Borrower, as applicable, in an aggregate principal amount not
to exceed its Incremental Term Loan Commitment. Amounts paid or prepaid in
respect of Incremental Term Loans may not be reborrowed.

 



 53 

 

 

(c) Each Lender with an Incremental Revolving Credit Commitment agrees,
severally and not jointly, to make Incremental Revolving Loans to the U.S.
Borrower or Cayman Borrower, as applicable, at any time and from time to time on
or after the date of effectiveness of the Incremental Revolving Commitment, and
until the earlier of the Incremental Revolving Credit Maturity Date and the
termination of the Incremental Revolving Credit Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in such Lender’s Incremental Revolving Credit
Exposure exceeding such Lender’s Incremental Revolving Credit Commitment. Within
the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, both Borrowers may borrow, pay or
prepay and reborrow Incremental Revolving Loans; provided that if at any time
more than one Class of Incremental Revolving Credit Commitments are outstanding,
any such borrowing, payment, prepayment or reborrowing shall be allocated
ratably according to the Pro Rata Percentages of each Incremental Revolving
Credit Lender without regard to the Class of Incremental Revolving Credit
Commitments held by such Incremental Revolving Credit Lender.

 

Section 2.02 Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for the Loans deemed made pursuant to Section
2.02(e), the Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1,000,000 and not less than
$2,000,000 (except with respect to any Incremental Borrowing, to the extent
otherwise provided in the related Incremental Assumption Agreement) or (ii)
equal to the remaining available balance of the applicable Commitments.

 

(b) Subject to Sections 2.02(e), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the U.S. Borrower or
Cayman Borrower, as applicable, may request pursuant to Section 2.03. Each
Lender may at its option make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the U.S. Borrower or Cayman
Borrower, as applicable, to repay such Loan, nor the right of such Lender to
receive all payments of interest and principal with respect to such Loan, in
each case in accordance with the terms of this Agreement. Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
U.S. Borrower or Cayman Borrower, as applicable, shall not be entitled to
request any Borrowing that, if made, would result in more than eight Eurodollar
Borrowings outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

 



 54 

 

 

(c) Except with respect to the Loans made pursuant to Section 2.02(e), each
Lender shall make each Loan required to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 12:00
p.m., New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the U.S. Borrower or Cayman
Borrower, as applicable, in the applicable Borrowing Request or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the U.S. Borrower or Cayman Borrower, as
applicable, on such date a corresponding amount. If the Administrative Agent
shall have so made funds available then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, such Lender
and the U.S. Borrower or Cayman Borrower, as applicable, severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the U.S. Borrower or Cayman Borrower, as applicable, to but
excluding the date such amount is repaid to the Administrative Agent at (i) in
the case of the U.S. Borrower or Cayman Borrower, as applicable, a rate per
annum equal to the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

 

(e) If the Issuing Bank shall not have received from the U.S. Borrower the
payment required to be made by Section 2.22(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available dollars to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to borrowing set forth
in Sections 4.01(b) and 4.01(c) have been satisfied, such amount shall be deemed
to constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the U.S. Borrower in respect of such L/C
Disbursement shall be discharged and replaced with the resulting ABR Revolving
Credit Borrowing, and (ii) if such conditions precedent to borrowing have not
been satisfied, then any such amount paid by any Revolving Credit Lender shall
not constitute a Loan and shall not relieve the U.S. Borrower from its
obligation to reimburse such L/C Disbursement), and the Administrative Agent
will promptly pay to the Issuing Bank amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent will promptly pay to the
Issuing Bank any amounts received by it from the U.S. Borrower pursuant to
Section 2.22(e) prior to the time that any Revolving Credit Lender makes any
payment pursuant to this paragraph (e); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Credit Lenders that shall have made such payments and to
the Issuing Bank, as their interests may appear. If any Revolving Credit Lender
shall not have made its Pro Rata Percentage of such L/C Disbursement available
to the Administrative Agent as provided above, such Lender and the U.S. Borrower
severally agree to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this paragraph to
but excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of the U.S. Borrower, a rate per
annum equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the Alternate
Base Rate.

 



 55 

 

 

Section 2.03 Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(e), as to which this Section 2.03
shall not apply or a conversion or continuation of a Borrowing pursuant to
Section 2.10), the U.S. Borrower or Cayman Borrower, as applicable, shall
deliver to the Administrative Agent a written Borrowing Request (a) in the case
of a Eurodollar Borrowing, not later than 12:00 (noon), New York City time,
three Business Days before a proposed Borrowing (or as otherwise agreed by the
Administrative Agent in its sole discretion), and (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the day of a
proposed Borrowing. Each such Borrowing Request shall be irrevocable (except for
Borrowing Requests conditioned on the occurrence of the Third Restatement Date
or the consummation of any Permitted Acquisition), and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Term Borrowing of Loans made pursuant to Section 2.01(a), an Incremental
Borrowing or a Revolving Credit Borrowing, and whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the U.S. Borrower or Cayman Borrower, as
applicable, shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall promptly advise the applicable Lenders
of any notice given pursuant to this Section 2.03 (and the contents thereof),
and of each Lender’s portion of the requested Borrowing.

 

Section 2.04 Evidence of Debt; Repayment of Loans. (a) Each Borrower, as
applicable, hereby unconditionally promises to pay to the Administrative Agent
for the account of each Term Lender the principal amount of each Term Loan of
such Term Lender as provided in Section 2.11. The U.S. Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Revolving Credit Lender the then unpaid principal amount of each Revolving
Loan of such Revolving Credit Lender on the Revolving Credit Maturity Date.

 



 56 

 

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the U.S. Borrower or Cayman Borrower,
as applicable, to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement.

 

(c) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the U.S.
Borrower or Cayman Borrower, as applicable, to each Lender hereunder and (iii)
the amount of any sum received by the Administrative Agent hereunder from the
U.S. Borrower or Cayman Borrower, as applicable, or any Guarantor and each
Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (c) above
shall be prima facie evidence of the existence and amounts of the obligations
therein recorded absent manifest error; provided, however, that the failure of
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrowers, as applicable, to
repay the Loans in accordance with their terms.

 

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the applicable Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns in a form to be agreed with the Administrative Agent and the
applicable Borrower. Notwithstanding any other provision of this Agreement, in
the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

 

Section 2.05 Fees. The Borrowers shall pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent, including as set forth in
the Agent Fee Letter.

 

(a) The U.S. Borrower agrees to pay to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year, beginning with the last Business Day of June 2018, and on
each date on which the Revolving Credit Commitment of such Lender shall expire
or be terminated as provided herein, the Commitment Fee. All Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

 



 57 

 

 

(b) The U.S. Borrower agrees to pay (i) to each Revolving Credit Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December of each year, beginning with the last Business Day of June 2018, and on
the date on which the Revolving Credit Commitment of such Lender shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) calculated on
such Lender’s Pro Rata Percentage of the daily aggregate L/C Exposure (excluding
the portion thereof attributable to unreimbursed L/C Disbursements) during the
preceding quarter (or shorter period commencing with the Third Restatement Date
or ending with the Revolving Credit Maturity Date or the date on which all
Letters of Credit have been canceled or have expired and the Revolving Credit
Commitments of all Lenders shall have been terminated) at a rate per annum equal
to the Applicable Rate from time to time used to determine the interest rate on
Revolving Credit Borrowings comprised of Eurodollar Loans pursuant to Section
2.06, and (ii) to the Issuing Bank on the last Business Day of March, June,
September and December of each year, beginning with the last Business Day of
June 2018, with respect to each Letter of Credit, a fronting fee equal to 0.125%
per annum (or such other amount as agreed between the U.S. Borrower and the
Issuing Bank) on the outstanding face amount of the Letter of Credit issued,
together with the standard issuance, amendment, renewal, extension and drawing
fees specified from time to time by the Issuing Bank (the “Issuing Bank Fees”).
All L/C Participation Fees and Issuing Bank Fees shall be computed on the basis
of the actual number of days elapsed in a year of 360 days.

 

(c) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

 

Section 2.06 Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365/366 days and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Rate in effect from time to time.

 

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate in effect from time to time.

 

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.07 Default Interest. Notwithstanding the foregoing, at any time after
the occurrence and during the continuance of an Event of Default pursuant to
paragraph (g) or (h) of Article VII, or if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, then the
overdue Obligations shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, payable on demand at a rate per
annum equal to, (a) in the case of principal, at the rate otherwise applicable
to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in all other
cases, at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the rate that would be applicable to
an ABR Loan plus 2.00% per annum.

 



 58 

 

 

Section 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of any Class of making or maintaining
their Eurodollar Loan during such Interest Period, or that reasonable means do
not exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent
shall, as soon as practicable thereafter, give written or fax notice of such
determination to the Borrowers and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrowers
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrowers for a Eurodollar Borrowing (or for a
Eurodollar Borrowing of the affected Class, as applicable) pursuant to Section
2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

Section 2.09 Termination and Reduction of Commitments. (a) The Initial U.S. Term
Loan Commitment and Cayman Term Loan Commitment shall automatically terminate
upon the making of the Term Loans on the Third Restatement Date. The Initial
Revolving Credit Commitments shall automatically terminate on the Revolving
Credit Maturity Date. The L/C Commitment shall automatically terminate on the
earlier to occur of (i) the termination of the Initial Revolving Credit
Commitments and (ii) the date five Business Days prior to the Revolving Credit
Maturity Date.

 

(b) Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent, the Borrowers may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the U.S. Term Loan
Commitments, the Cayman Term Loan Commitments or the Revolving Credit
Commitments, as applicable; provided, however, that (i) each partial reduction
of each of the Commitments shall be in an integral multiple of $1,000,000 and in
a minimum amount of $5,000,000 and (ii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure at the time; provided, further, such notice may be conditioned
upon the effectiveness of other credit facilities or the receipt of proceeds or
the issuance of debt or the occurrence of any other transaction, in which case,
such notice may be revoked if such other credit facilities do not become
effective, such proceeds are not received, such debt is not issued or such other
transaction is not consummated. The Administrative Agent shall promptly advise
the Lenders of any notice given (and the contents thereof) pursuant to this
Section 2.09.

 

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective applicable Commitments; provided
that if at any time more than one Class of Revolving Credit Commitments are
outstanding, any such reduction or termination shall be allocated ratably
according to the Pro Rata Percentages of each Revolving Credit Lender without
regard to the Class of Revolving Credit Commitments held by such Revolving
Credit Lender (unless the Incremental Assumption Agreement or the Refinancing
Amendment creating any additional Class of Revolving Credit Commitments provides
that the Revolving Credit Commitments maturing at an earlier date than such
additional Revolving Credit Commitments may be reduced or terminated on a
greater than pro rata basis, in which case such Revolving Credit Commitments
shall be reduced or terminated according to the terms thereof). The U.S.
Borrower shall pay to the Administrative Agent for the account of the applicable
Lenders, on the date of each termination or reduction, the Commitment Fees (if
any) on the amount of the Commitments so terminated or reduced accrued to but
excluding the date of such termination or reduction.

 



 59 

 

 

Section 2.10 Conversion and Continuation of Borrowings. The Borrowers shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

 

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrowers at the time of conversion;

 

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrowers shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;

 

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

 

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

 



 60 

 

 

(vii) no Interest Period may be selected for any Eurodollar Borrowing that would
end later than a Repayment Date occurring on or after the first day of such
Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Borrowings comprised of Loans with
Interest Periods ending on or prior to such Repayment Date and (B) the ABR
Borrowings comprised of Loans would not be at least equal to the principal
amount of Borrowings to be paid on such Repayment Date; and

 

(viii) upon notice to the Borrowers from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrowers request be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given (and
the contents thereof) pursuant to this Section 2.10 and of each Lender’s portion
of any converted or continued Borrowing. If the Borrowers shall not have given
notice in accordance with this Section 2.10 to continue any Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be converted into an ABR Borrowing.

 

Section 2.11 Repayment of Term Borrowings. (a) (i) The Borrowers shall pay to
the Administrative Agent, for the account of the Lenders, on the last Business
Day of March, June, September and December of each year (each such date being
called a “Repayment Date”), commencing with the last Business Day of September,
2018, a principal amount of the Term Loans (as adjusted from time to time
pursuant to Sections 2.11(b), 2.12, 2.13(d) and 2.24(d)) equal to 0.25% of the
aggregate principal amount of the Term Loans made and outstanding as of the
Third Restatement Date, with the balance payable on the Maturity Date (or, if
such day is not a Business Day, on the next preceding Business Day), together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

 

(ii) The Borrowers shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Specified Incremental Loans (as adjusted from time to
time pursuant to Sections 2.11(b), 2.12 and 2.13(d)) equal to the amount set
forth for such date in the applicable Incremental Assumption Agreement, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment.

 



 61 

 

 

(b) All repayments pursuant to this Section 2.11 shall be subject to Section
2.16, but shall otherwise be without premium or penalty.

 

Section 2.12 Optional Prepayment. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) on the day of prepayment in the case of ABR Loans, to the Administrative
Agent before 12:00 (noon), New York City time; provided, however, that each
partial prepayment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $2,000,000. The Administrative Agent shall promptly
advise the Lenders of any notice given (and the contents thereof) pursuant to
this Section 2.12.

 

(b) Optional prepayments of Loans shall be allocated between the Loans of each
Class and applied to the installments of principal due in respect of such Loans
under Section 2.11(a)(i) or (ii), as the case may be, in each case as directed
by the Borrowers (and absent such direction, in direct order of maturity
thereof).

 

(c) Each notice of prepayment shall specify the prepayment date (which shall be
a Business Day) and the principal amount of each Borrowing (or portion thereof)
to be prepaid and shall commit the Borrowers to prepay such Borrowing by the
amount stated therein on the date stated therein; provided, however, such notice
may be conditioned upon the effectiveness of other credit facilities or the
receipt of proceeds or the issuance of debt or the occurrence of any other
transaction, in which case, such notice may be revoked if such other credit
facilities do not become effective, such proceeds are not received, such debt is
not issued or such other transaction is not consummated. All prepayments under
this Section 2.12 shall be subject to Section 2.16 but otherwise without premium
or penalty, except as set forth below under clause (d). All prepayments under
this Section 2.12 (other than prepayments of ABR Revolving Loans that are not
made in connection with the termination or permanent reduction of the Revolving
Credit Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

(d) In the event that, prior to the date that is six months after the Third
Restatement Date, the Borrowers (x) make any prepayment of Term Loans in
connection with any Repricing Transaction or (y) effect any amendment of this
Agreement resulting in a Repricing Transaction, the Borrowers shall pay to the
Administrative Agent, for the ratable account of each applicable Term Lender,
(I), in the case of clause (x), a prepayment premium of 1.00% of the aggregate
principal amount of the Term Loans being prepaid and (II) and in the case of
clause (y), a payment equal to 1.00% of the aggregate amount of the applicable
Term Loans outstanding immediately prior to such amendment.

 



 62 

 

 

(e) Notwithstanding anything to the contrary contained in this Section 2.12 or
any other provision of this Agreement and without otherwise limiting the rights
in respect of prepayments of the Term Loans, subject to the conditions in clause
(vi) below, any Loan Party or any Subsidiary of a Loan Party (each a “Purchasing
Party”) may repurchase or purchase outstanding Term Loans pursuant to this
Section 2.12(e) subject to the procedures as set forth below (or such other
procedures as reasonably agreed between the Borrowers and Administrative Agent):

 

(i) Any Purchasing Party may conduct one or more auctions open to all Lenders of
the applicable Class on a pro rata basis (each, an “Auction”) to repurchase or
purchase all or any portion of the Term Loans of such Class by providing written
notice to the Administrative Agent (for distribution to the Lenders of the
related Class) identifying the Term Loans that will be the subject of the
Auction (an “Auction Notice”). Each Auction Notice shall be in a form reasonably
acceptable to the Administrative Agent and shall contain (x) an aggregate bid
amount, which may be expressed at the election of such Purchasing Party as
either the total par principal amount or the total cash value of the bid, in a
minimum amount of $10,000,000 for each Auction and with minimum increments of
$100,000 (the “Auction Amount”) and (y) the discount to par, which shall be a
range (the “Discount Range”) of percentages of the par principal amount of the
Term Loans at issue that represents the range of purchase prices that could be
paid in the Auction;

 

(ii) In connection with any Auction, each Lender of the related Class may, in
its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall specify (x) a discount to par that must be expressed as a price (the
“Reply Discount”), which must be within the Discount Range, and (y) a principal
amount of Term Loans which must be in increments of $100,000 or in an amount
equal to the Lender’s entire remaining amount of such Term Loans (the “Reply
Amount”). Lenders may submit only one Return Bid with respect to each Class per
Auction (unless the Administrative Agent and the Purchasing Party elect to
permit multiple bids, in which case the Administrative Agent and the Purchasing
Party may agree to establish procedures under which each Return Bid may contain
up to three bids with respect to each Class, only one of which can result in a
Qualifying Bid (as defined below) with respect to such Class). In addition to
the Return Bid, the participating Lender must execute and deliver, to be held in
escrow by the Administrative Agent, an Assignment and Acceptance modified in
accordance with the procedures set forth in this Section 2.12(e). Each Return
Bid and accompanying Assignment and Acceptance must be returned by each
participating Lender by the time and date specified by the Administrative Agent
as the due date for Return Bids (the “Return Bid Due Date”) for the applicable
Auction, which shall be a date not more than 10 Business Days from the date of
delivery of the Auction Notice, unless the Purchasing Party and the
Administrative Agent otherwise agree;

 



 63 

 

 

(iii) If more than one Class is included in an Auction, the following procedures
will apply separately for each such Class. Based on the Reply Discounts and
Reply Amounts received by the Administrative Agent, the Administrative Agent, in
consultation with the Borrowers, will determine the applicable discount (the
“Applicable Discount”) for the Auction, which will be the lowest Reply Discount
(i.e., the greatest discount to par) for which the Purchasing Party can complete
the Auction at the Auction Amount; provided that, in the event that the Reply
Amounts received by the applicable Return Bid Due Date are insufficient to allow
the Purchasing Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Purchasing Party shall either, at its
election, (x) withdraw the Auction or (y) complete the Auction at an Applicable
Discount equal to the highest Reply Discount (i.e., the smallest discount to
par). The Purchasing Party shall purchase Term Loans subject to such Auctions
(or the respective portions thereof) from each applicable Lender with a Reply
Discount that is equal to or greater than the Applicable Discount (“Qualifying
Bids”) at the Applicable Discount; provided, further, that if the aggregate
proceeds required to purchase all Term Loans subject to Qualifying Bids would
exceed the Auction Amount for such Auction, the Purchasing Party shall purchase
such Term Loans at the Applicable Discount ratably based on the principal
amounts of such Qualifying Bids (subject to rounding requirements specified by
the Administrative Agent). In any Auction for which the Administrative Agent and
the Purchasing Party have elected to permit multiple bids, if a Lender has
submitted a Return Bid containing multiple bids at different Reply Discounts,
only the bid with the highest Reply Discount that is equal to or less than the
Applicable Discount will be deemed the Qualifying Bid of such Lender. Each
participating Lender will receive notice of a Qualifying Bid as soon as
reasonably practicable but in no case later than five Business Days from the
Return Bid Due Date;

 

(iv) Once initiated by an Auction Notice, the Purchasing Party may not withdraw
an Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender will be
obligated to sell the entirety or its allocable portion of the Reply Amount, as
the case may be, at the Applicable Discount. The Purchasing Party will not have
any obligation to purchase any Term Loans outside of the applicable Discount
Range nor will any Reply Discounts outside such applicable Discount Range be
considered in any calculation of the Applicable Discount or satisfaction of the
Auction Amount. Each purchase of Term Loans in an Auction shall be consummated
pursuant to procedures (including as to response deadlines, rounding amounts,
type and Interest Period of accepted Term Loans, and calculation of the
Applicable Discount referred to above) established by the Administrative Agent
and agreed to by the Borrowers. To the extent that no Lenders have validly
tendered any Term Loans of a Class requested in an Auction Notice or as
otherwise agreed by the Administrative Agent in its sole discretion, the
Purchasing Party may amend such Auction Notice for such Term Loans at least 24
hours before the then-scheduled expiration time for such Auction. In addition,
the Purchasing Party may extend the expiration time of an Auction at least 24
hours before such expiration time;

 

(v) All repurchases pursuant to this Section 2.12(e) shall be deemed to be
voluntary prepayments pursuant to this Section 2.12(e) in an amount equal to the
full aggregate principal amount of such Term Loans and shall reduce the
remaining scheduled payments of principal in respect of the applicable Class
under Section 2.11 pro rata; provided that such repurchases shall not be subject
to the provisions of Sections 2.12(a) through (d), Section 2.17 and Section
2.18;

 

(vi) Any repurchase described in clause (v) above shall be subject to the
following conditions: (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) no proceeds of the Revolving Credit
Borrowings may be used to effect such repurchase; and

 



 64 

 

 

(vii) Each Lender that sells its Term Loans pursuant to this Section 2.12(e)
acknowledges and agrees that (i) the Purchasing Parties may come into possession
of Excluded Information, (ii) such Lender will independently make its own
analysis and determination to enter into an assignment of its Loans and to
consummate the transactions contemplated by an Auction notwithstanding such
Lender’s lack of knowledge of Excluded Information and (iii) none of the
Purchasing Parties or any of its respective Affiliates, or any other person
shall have any liability to such Lender with respect to the nondisclosure of the
Excluded Information. Each Lender that tenders Loans pursuant to an Auction
agrees to the foregoing provisions of this clause (vii). The Administrative
Agent and the Lenders hereby consent to the Auctions and the other transactions
contemplated by this Section 2.12(e) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, any pro rata payment
requirements) (it being understood and acknowledged that purchases of the Loans
by a Purchasing Party contemplated by this Section 2.12(e) shall not constitute
Investments by such Purchasing Party) or any other Loan Document that may
otherwise prohibit any Auction or any other transaction contemplated by this
Section 2.12(e).

 

Section 2.13 Mandatory Prepayments. (a) Not later than the fifth Business Day
following the receipt of Net Cash Proceeds in respect of any Asset Sale or any
Recovery Event (to the extent that such Net Cash Proceeds exceed $1,000,000 in
the aggregate), the Borrowers shall apply 100% of the Net Cash Proceeds
(provided that such percentage shall be reduced to 75% if the Total Net Leverage
Ratio after giving Pro Forma Effect to such Asset Sale is less than or equal to
2.50 to 1.00 but greater than 2.00 to 1.00, and to 50% if the Total Net Leverage
Ratio after giving Pro Forma Effect to such Asset Sale is less than or equal to
2.00 to 1.00) received with respect thereto to prepay outstanding Term Loans in
accordance with Section 2.13(d); provided that: so long as no Event of Default
shall then exist or would arise therefrom, such proceeds shall not be required
to be so applied on such date to the extent that such Net Cash Proceeds are
expected to be used, or committed to be used, to acquire assets useful (in the
good faith judgment of the U.S. Borrower) in the Borrowers’ (or their Restricted
Subsidiaries’) business within 12 months following the date of such Asset Sale
or Recovery Event; provided that if all or any portion of such Net Cash Proceeds
is not so reinvested within such 12-month period (or if the Borrowers or any of
their Restricted Subsidiaries have entered into a binding contractual commitment
for reinvestment within such 12-month period, not so reinvested within 18 months
following the date of such Asset Sale or Recovery Event), such unused portion
shall be applied on the last day of such period as a mandatory prepayment as
provided in this Section 2.13(a); provided, further, that if at the time that
any such prepayment would be required, the Borrowers or any Restricted
Subsidiary is required to repay, redeem or repurchase or offer to repay, redeem
or repurchase Indebtedness that is secured on a pari passu basis (but without
regard to control of remedies) with the Obligations pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such Asset
Sale or Recovery Event (such Indebtedness required to be repaid, redeemed or
repurchased or offered to be so repurchased, “Other Applicable Indebtedness”),
then the applicable Borrower or applicable Restricted Subsidiary may apply such
Net Cash Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness at
such time so long as the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Loans in accordance with the terms hereof) to the prepayment of
the Term Loans and to the repurchase, redemption or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Loans that would
have otherwise been required pursuant to this Section 2.13(a) shall be reduced
accordingly.

 



 65 

 

 

(b) No later than the fifth Business Day after the date on which financial
statements with respect to a fiscal year of Holdings are delivered pursuant to
Section 5.04(a), beginning with the fiscal year ending on or about December 31,
2019, the Borrowers shall prepay outstanding Term Loans in accordance with
Section 2.13(d) in an aggregate principal amount equal to the excess (if any) of
(x) 50% of Excess Cash Flow for the fiscal year then ended (provided that such
percentage shall be reduced to 25% if the Total Net Leverage Ratio as of the end
of such fiscal year was less than or equal to 2.50 to 1.00 but greater than 2.00
to 1.00, and to 0% if the Total Net Leverage Ratio as of the end of such fiscal
year was less than or equal to 2.00 to 1.00) minus (y) Voluntary Prepayments
made during such fiscal year, on a dollar-for-dollar basis, other than to the
extent any such Voluntary Prepayment is funded with the proceeds of new
long-term Indebtedness.

 

(c) In the event that any Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance, offering, placement or incurrence of
Indebtedness for money borrowed of any Borrower or any Restricted Subsidiary
(other than any cash proceeds from the issuance, offering, placement or
incurrence of Indebtedness for money borrowed permitted pursuant to Section
6.01), the Borrowers shall, substantially simultaneously with (and in any event
not later than the fifth Business Day next following) the receipt of such Net
Cash Proceeds by the Borrowers or such Restricted Subsidiary, apply an amount
equal to 100% of such Net Cash Proceeds to prepay outstanding Term Loans in
accordance with Section 2.13(d).

 

(d) So long as any Term Loans are outstanding, mandatory prepayments of
outstanding Term Loans under this Agreement shall be applied pro rata to each
Class of Term Loans (except, in the case of amounts required to mandatorily
prepay the Term Loans pursuant to Sections 2.13(b), such mandatory prepayments
shall be allocated to each of the U.S. Term Loans and the Cayman Term Loans
based on the amount of Excess Cash Flow generated by each of the U.S. Borrower
and the Domestic Subsidiaries, on the one hand, and the Cayman Borrower and the
Foreign Subsidiaries, on the other hand, as determined in good faith by the U.S.
Borrower) and within each Class to any installments thereof (1) in direct order
of maturity of the remaining installments for the next eight amortization
payments following the relevant prepayment event, and (2) thereafter, ratably to
the remaining installments.

 

(e) Each Borrower shall deliver to the Administrative Agent, to the extent
practicable, at least three Business Days prior written notice of a prepayment
required under this Section 2.13. Each notice of prepayment shall specify the
prepayment date, the Type of each Term Loan being prepaid and the principal
amount of each Loan (or portion thereof) to be prepaid. The Administrative Agent
shall promptly advise the Lenders of any notice given (and the contents thereof)
pursuant to this Section 2.13. Each such Term Lender may reject all of its pro
rata share of the prepayment (excluding the Outside Date Prepayment) (such
declined amounts, the “Declined Proceeds”) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrowers no later than
5:00 P.M., New York City time, one (1) Business Day after the date of such Term
Lender’s receipt of such notice from the Administrative Agent. Each Rejection
Notice from a given Term Lender shall specify the principal amount of the
prepayment to be rejected by such Term Lender. If a Term Lender fails to deliver
a Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the
prepayment to be rejected, any such failure will be deemed an acceptance of the
total amount of such prepayment. Any Declined Proceeds may be retained by the
Borrowers. All prepayments of Borrowings under this Section 2.13 shall be
subject to Section 2.16, but shall otherwise be without premium or penalty, and
(other than prepayments of ABR Revolving Loans that are not made in connection
with the termination or permanent reduction of the Revolving Credit Commitments)
shall be accompanied by accrued and unpaid interest on the principal amount to
be prepaid to but excluding the date of payment.

 



 66 

 

 

(f) In connection with any mandatory prepayments by the Borrowers of the Term
Loans pursuant to this Section 2.13, such prepayments shall be applied on a pro
rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are Alternate Base Rate Loans or Eurodollar
Rate Loans; provided that if no Lenders exercise the right to waive a given
mandatory prepayment of the Term Loans pursuant to Section 2.13(e), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to Term Loans that are Alternate Base Rate Term Loans to
the full extent thereof before application to Term Loans that are Eurodollar
Rate Term Loans in a manner that minimizes the amount of any payments required
to be made by the Borrowers pursuant to Section 2.16.

 

(g) In the event of any termination of all the Revolving Credit Commitments, the
U.S. Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Credit Borrowings and replace, cause to be canceled or
collateralize in a manner reasonably satisfactory to the Issuing Bank with
respect to all outstanding Letters of Credit. If, after giving effect to any
partial reduction of the Revolving Credit Commitments, the Aggregate Revolving
Credit Exposure would exceed the Total Revolving Credit Commitment, then the
U.S. Borrower shall, on the date of such reduction, repay or prepay Revolving
Credit Borrowings and, after the Revolving Credit Borrowings shall have been
repaid or prepaid in full, replace, cause to be canceled or collateralize in a
manner reasonably satisfactory to the Administrative Agent and the Issuing Bank
with respect to Letters of Credit in an amount sufficient to eliminate such
excess.

 

Notwithstanding any other provisions of this Section 2.13, if the Borrowers
determine in good faith that the repatriation by any Foreign Subsidiary, of any
amounts required to mandatorily prepay the Term Loans pursuant to Sections
2.13(a) or (b) above would result in material and adverse tax consequences
(including from withholding tax), taking into account any foreign tax credit or
benefit actually realized in connection with such repatriation (such amount, a
“Restricted Amount”), as reasonably determined by the Borrowers, the amount that
the U.S. Borrower shall be required to mandatorily prepay pursuant to Sections
2.13(a) or (b) above, as applicable, shall be reduced by the Restricted Amount
until such time as such Foreign Subsidiaries may repatriate to the U.S. Borrower
the Restricted Amount without incurring such material and adverse tax liability
(the Borrowers hereby agreeing to use commercially reasonable efforts to, and to
cause each of its Foreign Subsidiaries to, promptly take all available actions
reasonably required to mitigate such tax liability); provided that to the extent
that the repatriation of any Net Cash Proceeds or Excess Cash Flow from the
relevant Foreign Subsidiary would no longer have an adverse tax consequence, an
amount equal to the Net Cash Proceeds or Excess Cash Flow, as applicable, not
previously applied pursuant to the immediately preceding clause shall be
promptly applied to the repayment of the Term Loans pursuant to Sections 2.13(a)
or (b) as otherwise required above (without regard to this paragraph).

 



 67 

 

 

Section 2.14 Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall: (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of or credit extended by any
Lender (except any such reserve requirement which is reflected in the Adjusted
LIBO Rate); (ii) subject any Lender to any Taxes (other than (A) Excluded Taxes
or (B) Indemnified Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or (iii) impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any Eurodollar Loan or increase the cost to any Lender
or the Issuing Bank of issuing or maintaining any Letter of Credit or purchasing
or maintaining a participation therein or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount deemed by such Lender to be material, then the
Borrowers will pay to such Lender, upon demand such additional amount or amounts
as will compensate such Lender, for such additional costs incurred or reduction
in the amount received or receivable.

 

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made or
participations in Letters of Credit purchased by such Lender pursuant hereto or
the Letters of Credit issued by the Issuing Bank pursuant hereto to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time the Borrowers shall pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender setting forth in reasonable detail the basis for
and the calculation of the amount or amounts necessary to compensate such Lender
or its holding company, as applicable, as specified in paragraph (a) or (b)
above shall be delivered to the Borrowers (with a copy to the Administrative
Agent) and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

 



 68 

 

 

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided, further, that the foregoing limitation shall not apply to any
increased costs or reductions arising out of the retroactive application of any
Change in Law within such 120-day period. The protection of this Section shall
be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed; provided that no Lender shall claim any compensation under this
Section unless such Lender is generally seeking similar compensation from
similarly situated borrowers.

 

Section 2.15 Change in Legality. (a) Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, by written notice to
the Borrowers and to the Administrative Agent:

 

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

 

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b) For purposes of this Section 2.15, notices to the Borrowers by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrowers.

 



 69 

 

 

Section 2.16 LIBOR Breakage. The Borrowers shall indemnify each Lender against
any loss or expense that such Lender may sustain or incur as a consequence of
any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrowers hereunder (any of the events
referred to in this sentence being called a “Breakage Event”). In the case of
any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth in reasonable detail the basis for and the
calculation of the amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrowers (with a copy
to the Administrative Agent) and shall be conclusive absent manifest error.

 

Section 2.17 Pro Rata Treatment. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, and as required or
contemplated under Sections 2.15 or 2.24, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Commitment Fees, each reduction of the Commitments or the
Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.

 

Section 2.18 Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrowers or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loans
or L/C Disbursement as a result of which the unpaid principal portion of its
Loans and participations in L/C Disbursements shall be proportionately less than
the unpaid principal portion of the Loans and participations in L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans and L/C
Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans and L/C Exposure and participations in Loans and L/C Exposure held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans and L/C Exposure then outstanding as the principal amount of
its Loans and L/C Exposure prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans and L/C
Exposure outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest and (ii)
the provisions of this Section 2.18 shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans. The Borrowers
expressly consent to the foregoing arrangements and agree that any Lender
holding a participation in a Loan or L/C Disbursement deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrowers to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrowers in the amount of such participation.

 



 70 

 

 

Section 2.19 Payments. (a) The Borrowers shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
Issuing Bank Fees, which shall be paid directly to the Issuing Bank) shall be
made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010. All payments received by the Administrative Agent after 12:00
(noon) New York City time, shall be deemed received on the next Business Day (in
the Administrative Agent’s sole discretion) and any applicable interest shall
continue to accrue. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender. Each payment to be made by the Borrowers hereunder shall be made in
dollars.

 

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

(c) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrowers do not
in fact make such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, and to pay interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).

 



 71 

 

 

Section 2.20 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes. If any
applicable law (as determined in the good faith discretion of the Administrative
Agent or any Loan Party) requires the deduction or withholding of any Tax from
any such payment by an applicable Loan Party, then the Administrative Agent or
such Loan Party shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after all such required deductions have been made
(including deductions applicable to additional sums payable under this Section),
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(b) In addition, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law or, at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c) The Loan Parties shall severally indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes payable or paid by the Administrative Agent or such Lender, or
required to be withheld or deducted from a payment to the Administrative Agent
or such Lender (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis for and the calculation of the amount of such payment or liability
delivered to the Borrowers (with a copy to the Administrative Agent) by a
Lender, or by the Administrative Agent on behalf of itself or a Lender, shall be
conclusive absent manifest error.

 

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (i) (x) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so) and (y) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(f) relating to the maintenance of a Participant Register and (ii) the full
amount of any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent on or with respect to any payment by
or on account of any obligation of any Loan Party under any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 



 72 

 

 

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.20, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
relevant Borrower is a U.S. Person,

 

(A) each Lender that is a U.S. Person, shall deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrowers or the Administrative Agent), properly completed and duly executed
original copies of IRS Form W-9 or successor form certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B) each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
after the reasonable request of the Borrowers or the Administrative Agent),
whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 



 73 

 

 

(2) two accurate, complete, original and signed copies of IRS Form W-8ECI or
successor form;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Holdings within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or BEN-E, as applicable; or

 

(4) in the case of such a Foreign Lender that is not the beneficial owner of
payments hereunder (including a partnership or a participating Lender), (x) two
accurate, complete, original and signed copies of IRS Form W-8IMY or successor
form on behalf of itself and (y) an IRS Form W-8ECI or W-8BEN or BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D on behalf of such beneficial owner(s);

 

(A)

 

(B)

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 



 74 

 

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Lender agrees that if any change in circumstances which would modify or
render invalid any form or certification provided pursuant to this Section 2.20,
it shall promptly update such form or certification or promptly notify the
Borrowers and the Administrative Agent in writing of its legal inability to do
so.

 

(g) At no time shall the Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.20 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other person.

 

(h) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i) For purposes of this Section 2.20, the term “applicable law” includes FATCA.

 



 75 

 

 

Section 2.21 Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.20, (iv) any Lender becomes a Defaulting Lender or
(v) any Lender refuses to consent to any amendment, waiver or other modification
of any Loan Document requested by the Borrowers that requires the consent of a
greater percentage of the Lenders than the Required Lenders and such amendment,
waiver or other modification is consented to by the Required Lenders, each
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(b)), upon notice to
such Lender, as the case may be, and the Administrative Agent, require such
Lender to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (v) above, all of
its interests, rights and obligation with respect to the Class of Loans or
Commitments that is the subject of the related consent, amendment, waiver or
other modification) to an Eligible Assignee that shall assume such assigned
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrowers shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank), which consent shall not unreasonably be
withheld or delayed, and (z) the Borrowers or such Eligible Assignee shall have
paid to the affected Lender in immediately available funds an amount equal to
the sum of the principal of and interest accrued to the date of such payment on
the outstanding Loans or L/C Disbursements of such Lender, plus all Fees and
other amounts accrued for the account of such Lender hereunder with respect
thereto including (x) the premium, if any, that would have been payable pursuant
to Section 2.12(d) if such Lender’s Loans had been prepaid on such date and (y)
any amounts under Sections 2.14, 2.16 and 9.05 (as to events arising prior to
the date of assignment); provided, further, that, if prior to any such transfer
and assignment the circumstances or event that resulted in such Lender’s claim
for compensation under Section 2.14, notice under Section 2.15 or the amounts
paid pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender
pursuant to paragraph (b) below), or if such Lender shall waive its right to
claim further compensation under Section 2.14 in respect of such circumstances
or event or shall withdraw its notice under Section 2.15 or shall waive its
right to further payments under Section 2.20 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender,
as assignor, any Assignment and Acceptance (provided that any Assignment and
Acceptance executed and delivered by the Administrative Agent pursuant to the
power of attorney granted hereby shall be in the form of Exhibit B) necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.21(a). The Administrative Agent
shall promptly notify the applicable Lender in respect of any Assignment and
Acceptance pursuant to this Section 2.21.

 



 76 

 

 

(b) If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrowers or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

 

Notwithstanding the foregoing, no Lender shall seek compensation under Section
2.14, 2.15 or 2.16 unless such Lender is generally seeking similar and
proportionate compensation from similarly situated borrowers.

 

Section 2.22 Letters of Credit

 

(a) General. The U.S. Borrower may request the issuance of a Letter of Credit
denominated in dollars for their own accounts or for the account of any
Subsidiaries (in which case the U.S. Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time while the L/C Commitment remains in effect; provided that, for
the avoidance of doubt, neither Credit Suisse AG, Cayman Islands Branch nor any
of its Affiliates shall be required to issue documentary or commercial (as
opposed to standby) Letters of Credit. This Section shall not be construed to
impose an obligation upon the Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the U.S. Borrower shall deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each Letter of Credit the U.S. Borrower shall be deemed to
represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension (i) the L/C Exposure shall not exceed $5,000,000 and (ii)
the Aggregate Revolving Credit Exposure shall not exceed the Total Revolving
Credit Commitment.

 



 77 

 

 

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided, however, that a Letter of Credit may, upon the request
of the U.S. Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of 12 months or less
(but not beyond the date that is five Business Days prior to the Revolving
Credit Maturity Date) unless the Issuing Bank notifies the beneficiary thereof
at least 30 days (or such longer period as may be specified in such Letter of
Credit) prior to the then-applicable expiration date that such Letter of Credit
will not be renewed; provided, further, that any such Letter of Credit may
expire after the Revolving Credit Maturity Date so long as it is a condition to
the issuance of such Letter of Credit that the U.S. Borrower, at least 10 days
prior to the Revolving Credit Maturity Date, collateralizes (by means of cash or
letters of credit) such Letter of Credit on terms reasonably acceptable to the
Issuing Bank and, in such event, acceptance by the Issuing Bank of collateral in
respect of such Letter of Credit will relieve each Revolving Credit Lender of
its obligation to participate in such Letter of Credit after the termination of
the Revolving Credit Commitments in accordance with this Agreement.

 

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each L/C Disbursement made by the Issuing Bank and not
reimbursed by the U.S. Borrower (or, if applicable, another party pursuant to
its obligations under any other Loan Document) forthwith on the date due as
provided in Section 2.02(e) in dollars. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the U.S. Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement on or prior to the later of (1)
the Business Day immediately following the day on which the U.S. Borrower shall
have received notice from the Issuing Bank that payment of such draft will be
made and (2) the Business Day after the day on which such payment is actually
made.

 



 78 

 

 

(f) Obligations Absolute. The U.S. Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

(ii) the existence of any claim, setoff, defense or other right that the U.S.
Borrower, any other party guaranteeing, or otherwise obligated with, the U.S.
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(iv) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not strictly comply with the terms of
such Letter of Credit; and

 

(v) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the U.S. Borrower’s obligations hereunder.

 

The foregoing shall not be construed to excuse the Issuing Bank from liability
to the U.S. Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the U.S.
Borrower to the extent permitted by applicable law) suffered by the U.S.
Borrower that are caused by the Issuing Bank’s gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof; it is understood that the
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) the Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
the Issuing Bank.

 



 79 

 

 

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the U.S. Borrower of such demand for payment and whether the Issuing Bank has
made or will make an L/C Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the U.S. Borrower of their
obligation to reimburse the Issuing Bank and the Revolving Credit Lenders with
respect to any such L/C Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the U.S. Borrower shall reimburse
such L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the U.S. Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(e), at the rate per annum that would
apply to such amount if such amount were an ABR Revolving Loan.

 

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the U.S. Borrower, and may be removed at any time by the U.S.
Borrower by notice to the Issuing Bank, the Administrative Agent and the
Lenders. Upon the acceptance of any appointment as the Issuing Bank hereunder by
a Lender that shall agree to serve as successor Issuing Bank, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank. At the time such removal or
resignation shall become effective, the U.S. Borrower shall pay all accrued and
unpaid fees pursuant to Section 2.05(c)(ii). The acceptance of any appointment
as the Issuing Bank hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the U.S.
Borrower and the Administrative Agent, and, from and after the effective date of
such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

 



 80 

 

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the U.S. Borrower shall, on the Business Day after they receive
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit) thereof and
of the amount to be deposited, deposit in an account with the Collateral Agent,
for the benefit of the Revolving Credit Lenders, an amount in cash equal to 103%
of the L/C Exposure as of such date. Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits in Cash Equivalents, which
investments shall be made at the option and sole discretion of the Collateral
Agent, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
(i) automatically be applied by the Administrative Agent to reimburse the
Issuing Bank for L/C Disbursements for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the U.S. Borrower
for the L/C Exposure at such time and (iii) if the maturity of the Loans has
been accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the U.S. Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the U.S. Borrower within three Business Days after all Events of Default have
been cured or waived.

  

(k) Additional Issuing Banks. The U.S. Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

 



 81 

 

 

Section 2.23 Refinancing Amendments. (a) At any time after the Third Restatement
Date, the Borrowers may obtain, from any Lender or any Additional Lender, Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Term
Loans or outstanding Revolving Loans (or unused Revolving Credit Commitments)
under this Agreement, in the form of Other Term Loans (or Other Term Loan
Commitments) or Other Revolving Loans (or Other Revolving Credit Commitments),
as the case may be, in each case pursuant to a Refinancing Amendment; provided
that such Credit Agreement Refinancing Indebtedness (i) shall be secured by the
Collateral, and Guaranteed by the Guarantors, on a pari passu basis with the
Obligations pursuant to the Security Documents and shall not be secured by any
property or assets other than Collateral or Guaranteed by any person other than
a Guarantor, (ii) (x) in the case of Other Revolving Credit Commitments, will
have a maturity date that is not prior to the maturity date of Revolving Credit
Commitments being refinanced and (y) in the case of any Other Term Loans, will
have a maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Term Loans being
refinanced and (iii) in the event that a Refinancing Amendment with respect to
Loans (other than Incremental Loans) does not refinance the Loans (other than
Incremental Loans) in full, if the initial yield on such Credit Agreement
Refinancing Indebtedness (as determined by the Administrative Agent to be equal
to the sum of (x) the margin above the Adjusted LIBO Rate on such Loans (which
shall be increased by the amount that any “LIBOR floor” applicable to such Loans
on the date such Loans are made would exceed the Adjusted LIBO Rate for a
three-month Interest Period commencing on such date) and (y) if such Loans are
initially made at a discount or the Lenders making the same receive a fee
directly or indirectly from Holdings, the Borrowers or any Subsidiary for doing
so (but excluding the effect of any arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared with all lenders
or holders thereof) (the amount of such discount or fee, expressed as a
percentage of such Loans, being referred to herein as “OID”), the amount of such
OID divided by the lesser of (A) the average life to maturity (expressed in
years) of such Loans and (B) four exceeds by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Refinancing Yield Differential”) the sum of (A) the Applicable Rate then in
effect for Eurodollar Term Loans (which shall be increased by the amount that
any “LIBOR floor” applicable to such Eurocurrency Term Loans on the date such
Credit Agreement Refinancing Indebtedness is incurred would exceed the Adjusted
LIBO Rate for a three-month Interest Period commencing on such date (without
taking into account the last sentence of the definition of LIBO Rate)) and (B)
the amount of the OID initially paid in respect of the Term Loans, divided by
four, then the Applicable Rate then in effect for the Term Loans shall
automatically be increased by the Refinancing Yield Differential, effective upon
the making of the Credit Agreement Refinancing Indebtedness.

  

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
paragraphs (b) and (c) of Section 4.01 and, except as otherwise specified in the
applicable Refinancing Amendment, the Administrative Agent shall have received
(with sufficient copies for each of the Additional Lenders) legal opinions,
board resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Third
Restatement Date under Section 4.02, other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion that are reasonably satisfactory to the Administrative Agent.

 

(c) Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.23 shall be in an aggregate principal amount not less than $5,000,000
and an integral multiple of $1,000,000 in excess thereof unless such amount
represents the total outstanding amount of the Refinanced Debt or the
Administrative Agent otherwise consents. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment.

 

(d) Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrowers, to reflect the existence of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and to otherwise effect the provisions of
this Section 2.23.

 



 82 

 

 

Section 2.24 Incremental Loans. (a) The Borrowers may, by written notice
delivered to the Administrative Agent from time to time on one or more occasions
after the Third Restatement Date, request Incremental Commitments in an
aggregate principal amount for all such Incremental Commitments of up to (i) the
greater of $50,000,000 and 100% of Consolidated EBITDA of the last day of the
most recently ended Test Period (which shall not be reduced by any amount
incurred in reliance on the Ratio Incremental Amount, the “Fixed Incremental
Amount”), plus (ii) an unlimited amount, so long as in the case of this clause
(ii), after giving effect to such Incremental Loans (and assuming in the case of
any Incremental Revolving Credit Commitments, that such Incremental Revolving
Loans have been fully drawn) and the use of proceeds thereof, the First Lien Net
Leverage Ratio calculated on a Pro Forma Basis shall be equal to or less than
4.00 to 1.00 (the “Ratio Incremental Amount” and, together with the Fixed
Incremental Amount, the “Incremental Loan Amount”); provided that the Borrowers
may elect to use the Ratio Incremental Amount prior to the Fixed Incremental
Amount, and if both of the Fixed Incremental Amount and the Ratio Incremental
Amount are available and the Borrowers do not make an election, the Borrowers
will be deemed to have elected the Ratio Incremental Amount; provided, further,
that if the Borrowers incur Indebtedness under an Incremental Commitment using
the Fixed Incremental Amount on the same date that it incurs Indebtedness using
the Ratio Incremental Amount, the First Lien Net Leverage Ratio will be
calculated without regard to any incurrence of Indebtedness under the Fixed
Incremental Amount. It is understood and agreed that if the applicable
incurrence test is satisfied on a Pro Forma Basis after giving effect to any
Incremental Commitments or Incremental Equivalent Debt in lieu thereof, such
Incremental Facility or Incremental Equivalent Debt, as applicable, may be
incurred under the Ratio Incremental Amount regardless of whether there is
capacity under the Fixed Incremental Amount. Such notice shall set forth (x) the
amount of the Incremental Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 or such lesser
amount equal to the remaining Incremental Loan Amount), (y) the date on which
such Incremental Loan Commitments are requested to become effective (which shall
not be less than 5 Business Days nor more than 60 days after the date of such
notice, unless the Administrative Agent shall otherwise agree) and (z) whether
such Incremental Commitments are commitments to make additional Term Loans,
additional Revolving Loans or term loans or revolving loans with terms different
from the Loans (loans with different terms from the Loans being referred to
herein as “Specified Incremental Loans” and such commitments, “Specified
Incremental Loan Commitments”), as applicable.

 

(b) The Borrowers and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Commitment of each Incremental Lender. Each Incremental
Assumption Agreement shall specify the terms of any Incremental Loans to be made
thereunder; provided that (i) without the prior written consent of the Required
Lenders,

 

(A) the final maturity date of any Incremental Term Loans shall be no earlier
than the Maturity Date and the Weighted Average Life to Maturity of the
Incremental Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Term Loans;

 

(B) the final maturity date of any Incremental Revolving Loans shall be no
earlier than a date to be determined by the Borrowers and the Incremental
Lenders (but not later than the Revolving Credit Maturity Date) (such date, the
“Incremental Revolving Credit Maturity Date”);

 

(C) the interest rate margins applicable to any Incremental Term Loan or any
Incremental Revolving Loan will be determined by the Borrowers and the
applicable Incremental Lenders; provided that

 



 83 

 

 

(I) solely for the benefit of the Term Loans incurred on the Third Restatement
Date, if the initial yield on such Incremental Term Loan (as reasonably
determined by the Administrative Agent in consultation with the Borrowers to be
equal to the sum of (x) the margin above the Adjusted LIBO Rate on such
Incremental Term Loans (which shall be increased by the amount that any “LIBOR
floor” applicable to such Incremental Term Loa on the date such Incremental Term
Loans are made would exceed the LIBO Rate for a three-month Interest Period
commencing on such date) and (y) if such Incremental Term Loans are initially
made with OID, the amount of such OID divided by the lesser of (A) the average
life to maturity (expressed in years) of such Incremental Term Loans and (B)
four) exceeds by more than 50 basis points (the amount of such excess above 50
basis points being referred to herein as the “Incremental Yield Differential”)
the sum of (A) the Applicable Rate then in effect for Eurodollar Term Loans
(which shall be increased by the amount that any “LIBOR floor” applicable to
such Eurodollar Term Loans, on the date such Incremental Loans are made would
exceed the Adjusted LIBO Rate for a three-month Interest Period commencing on
such date) (but excluding any customary arrangement, underwriting, structuring
or similar fees in connection therewith that are not paid to all of the Lenders
providing such Incremental Term Loans), and (B) the amount of the OID initially
paid in respect of the Term Loans, divided by four, then the Applicable Rate
then in effect for the Term Loans shall automatically be increased by the
Incremental Yield Differential, effective upon the making of the Incremental
Term Loans, and

 

(II) solely for the benefit of the Incremental Revolving Loans incurred under
the Initial Revolving Credit Commitments in effect on the Third Restatement
Date, if the initial yield on such Incremental Revolving Loans (if documented as
a separate tranche) (as reasonably determined by the Administrative Agent in
consultation with the Borrowers to be equal to the sum of (x) the margin above
the Adjusted LIBO Rate on such Incremental Revolving Loans (which shall be
increased by the amount that any “LIBOR floor” applicable to such Incremental
Revolving Loans on the date such Incremental Revolving Loans are made would
exceed the LIBO Rate for a three-month Interest Period commencing on such date)
and (y) if such Incremental Revolving Loans are initially made with OID, the
amount of such OID divided by the lesser of (A) the average life to maturity
(expressed in years) of such Incremental Revolving Loans and (B) four) exceeds
by more than 50 basis points, the sum of (A) the Applicable Rate then in effect
for the existing Eurodollar Revolving Loans (which shall be increased by the
amount that any “LIBOR floor” applicable to such Eurodollar Revolving Loans
incurred under the Initial Revolving Credit Commitments in effect on the Third
Restatement Date on the date such Incremental Revolving Loans are made would
exceed the Adjusted LIBO Rate for a three-month Interest Period commencing on
such date) (but excluding any customary arrangement, underwriting, structuring
or similar fees in connection therewith that are not paid to all of the Lenders
providing such Incremental Revolving Loans), and (B) the amount of the OID
initially paid in respect of the existing Revolving Loans, divided by four, then
the Applicable Rate then in effect for the existing Revolving Loans incurred
under the Initial Revolving Credit Commitments in effect on the Third
Restatement Date shall automatically be increased by the Incremental Yield
Differential, effective upon the making of the Incremental Revolving Loans;

 



 84 

 

 

(D) all representations and warranties set forth in Article III and in each
other Loan Document shall be true, correct and complete in all material respects
on and as of the date of effectiveness of any Incremental Assumption Agreement
and with the same effect as though made on and as of such date; provided that to
the extent such representations and warranties expressly relate to an earlier
date, such representations and warranties shall be true, correct and complete in
all respects as of such earlier date; provided, further, that any representation
and warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true, correct and complete in all respects on and as
of the date of effectiveness of any Incremental Assumption Agreement or on such
earlier date, as the case may be;

 

(E) no Default or Event of Default shall exist or would exist immediately after
giving effect thereto;

 

(F) the Incremental Loans shall have the same guarantees as, and be secured on a
pari passu basis by the same Collateral securing the existing Loans; and

 

(G) all fees and expenses owing in respect of such increase to the
Administrative Agent and the Lenders shall have been paid and

 

(ii) all terms and documentation with respect to any Incremental Loans which
differ from those with respect to the Term Loans or Revolving Loans, as
applicable (except those terms set forth in clauses (i)(A), (B), (C) and (F)
above), shall be reasonably satisfactory to the Administrative Agent; provided
that, for the avoidance of doubt, synthetic letter of credit facilities shall be
permitted to be requested as Incremental Term Loan Commitments; provided,
further, that, with respect to any Incremental Commitment incurred for the
primary purpose of financing a Limited Condition Transaction
(“Acquisition-Related Incremental Commitments”), clause (D) and (E) above shall
be deemed to have been satisfied so long as (1) as of the date of effectiveness
of the related Limited Condition Transaction Agreement, no Event of Default is
in existence or would result from entry into such Limited Condition Transaction
Agreement, (2) as of the date of the initial borrowing pursuant to such
Acquisition-Related Incremental Commitment, no Event of Default under clause
(b), (c), (g) or (h) of Section 8.01 is in existence immediately before or
immediately after giving effect (including on a Pro Forma Basis) to such
borrowing and to any concurrent transactions and any substantially concurrent
use of proceeds thereof and (3) as of the date of the initial borrowing pursuant
to such Acquisition-Related Incremental Commitment, customary “Sungard”
representations and warranties (with such representations and warranties to be
solely determined by the Lenders providing the Acquisition-Related Incremental
Commitments and the applicable Borrower) shall be true and correct in all
material respects (or in all respects if qualified by materiality) immediately
after giving effect to, the incurrence of such Acquisition-Related Incremental
Commitment. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Assumption Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Commitments and the Incremental Loans evidenced thereby.

 



 85 

 

 

(c) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.24 unless the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Third Restatement Date under Section 4.02, other than changes
to such legal opinions resulting from a change in law, change in fact or change
to counsel’s form of opinion that are reasonably satisfactory to the
Administrative Agent.

 

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrowers, take any and all action as may be reasonably
necessary to ensure that all Incremental Loans (other than Specified Incremental
Loans), when originally made, are included in each Borrowing of outstanding
Revolving Loans or Term Loans, as applicable, on a pro rata basis. This may be
accomplished by requiring each outstanding Eurodollar Borrowing to be converted
into an ABR Borrowing on the date of each Incremental Loan, or by allocating a
portion of each Incremental Loan to each outstanding Eurodollar Borrowing on a
pro rata basis. Any conversion of Eurodollar Loans to ABR Loans required by the
preceding sentence shall be subject to Section 2.16. If any Incremental Loan is
to be allocated to an existing Interest Period for a Eurodollar Borrowing, then
the interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental
Assumption Agreement. In addition, to the extent any Incremental Term Loans are
Term Loans, the scheduled amortization payments under Section 2.11(a)(i) or
(ii), as the case may be, required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

 

(e) The Borrowers may seek commitments in respect of Incremental Loans from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and, in consultation with the Administrative
Agent, additional banks, financial institutions and other institutional lenders
who will become Lenders in connection therewith; provided that the
Administrative Agent shall have consent rights (not to be unreasonably withheld
or delayed) with respect to such additional Lenders, if such consent would be
required pursuant to Section 9.04 for an assignment of loans or commitments, as
applicable, to such additional Lender.

 



 86 

 

 

Section 2.25 Loan Modification Offers.

 

(a) The Borrowers may, by written notice to the Administrative Agent from time
to time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders of one or more Classes of Loans and/or Commitments (each Class subject
to such a Loan Modification Offer, an “Affected Class”) to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrowers. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective. Permitted Amendments shall become effective only with respect
to the Loans and Commitments of the Lenders of the Affected Class that accept
the applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”)
and, in the case of any Accepting Lender, only with respect to such Lender’s
Loans and Commitments of such Affected Class as to which such Lender’s
acceptance has been made (but without the consent of any other Lender or the
Required Lenders).

 

(b) The Borrowers and each other Loan Party and each Accepting Lender shall
execute and deliver to the Administrative Agent a Loan Modification Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance of the Permitted Amendments and the terms and
conditions thereof. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Notwithstanding
anything to the contrary herein, each of the parties hereto hereby agrees that,
upon the effectiveness of any Loan Modification Agreement, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Permitted Amendment evidenced thereby and only
with respect to the Loans and Commitments of the Accepting Lenders of the
Affected Class. Notwithstanding the foregoing, no Permitted Amendment shall
become effective under this Section 2.25 unless the Administrative Agent, to the
extent so reasonably requested by the Administrative Agent, shall have received
legal opinions, board resolutions and other closing certificates consistent with
those delivered on the Third Restatement Date under Section 4.02, other than
changes to such legal opinions resulting from a change in law, change in fact or
change to counsel’s form of opinion that are reasonably satisfactory to the
Administrative Agent.

 

Section 2.26 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a) any amount payable to any Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) may, in lieu of being distributed to
such Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable Requirements of Law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Bank hereunder, (iii) third, to the
funding of any Revolving Loan or the funding or cash collateralization of any
participation in any Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrowers, held in a deposit account as cash
collateral for future funding obligations of the Defaulting Lender under this
Agreement, (v) fifth, as the Borrowers may request, to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as reasonably determined by the
Administrative Agent, (vi) sixth, pro rata, to the payment of any amounts owing
to the Borrowers or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vii) seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans in respect
of L/C Disbursements which a Defaulting Lender has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 4.02
are satisfied, such payment shall be applied solely to prepay the Loans of all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans of any Defaulting Lender.

 



 87 

 

 

(b) In the event that the Administrative Agent, the Borrowers or the Issuing
Bank, as the case may be, each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
L/C Exposure of the Revolving Credit Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold all Revolving Loans in accordance with the relevant Pro Rata
Percentages. The rights and remedies against a Defaulting Lender under this
Section 2.26 are in addition to other rights and remedies that the Borrowers,
the Administrative Agent, the Issuing Bank and the non-Defaulting Lenders may
have against such Defaulting Lender. The arrangements permitted or required by
this Section 2.26 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.

 

(c) The Commitment Fees shall cease to accrue on the unused portion of the
Revolving Credit Commitment of such Lender so long as it is a Defaulting Lender
(except to the extent it is payable to the Issuing Bank pursuant to clause
(d)(v) below).

 

(d) if any Revolving Credit Lender has any L/C Exposure at the time such
Revolving Credit Lender becomes a Defaulting Lender then:

 

(i) all or any part of such L/C Exposure shall be reallocated among the
non-Defaulting Lenders with Revolving Credit Commitments in accordance with
their respective Pro Rata Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures and L/C Exposure thereunder
does not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments;

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the U.S. Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures herein for so long as
such L/C Exposure is outstanding;

 



 88 

 

 

(iii) if any portion of such Defaulting Lender’s L/C Exposure is cash
collateralized pursuant to clause (ii) above, the U.S. Borrower shall not be
required to pay the L/C Participation Fee or Commitment Fee with respect to such
portion of such Defaulting Lender’s L/C Exposure so long as it is cash
collateralized;

 

(iv) if any portion of such Defaulting Lender’s L/C Exposure is reallocated to
the non-Defaulting Lenders pursuant to clause (i) above, then the L/C
Participation Fee and Commitment Fee with respect to such portion shall be
allocated among the non-Defaulting Lenders in accordance with their Pro Rata
Percentages of Revolving Credit Commitments (giving effect to such
reallocation); and

 

(v) if any portion of such Defaulting Lender’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.26(d), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
the Commitment Fee that otherwise would have been payable to such Defaulting
Lender and the L/C Participation Fee payable with respect to such Defaulting
Lender’s L/C Exposure shall be payable to the Issuing Bank until such L/C
Exposure is cash collateralized and/or reallocated.

 

(e) so long as any Revolving Credit Lender is a Defaulting Lender, no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with Section 2.26(b), and participations in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in
accordance with their respective Pro Rata Percentages in the Revolving Credit
Commitments (and Defaulting Lenders shall not participate therein).

 

Section 2.27 Amendment and Restatement.

 

(a) Each of the Consenting Existing Lenders that are Term Lenders (the
“Conenting Existing Term Lenders”) has received that certain election memorandum
provided to the Lenders by the Administrative Agent on March 14, 2018 (the
“Election Memorandum”) and hereby consents to the amendment and restatement of
the Second Amended and Restated Credit Agreement in its entirety by this
Agreement on the Third Restatement Date. Each Consenting Existing Lender that is
a Revolving Credit Lender (the “Consenting Existing Revolving Lender”) hereby
consents to the amendment and restatement of the Second Amended and Restated
Credit Agreement.

 

(b) Each Consenting Existing Term Lender that executes and delivers a consent to
Second Amended and Restated Credit Agreement substantially in the form of the
signature page attached to the Election Memorandum will be deemed to have
consented to the matters set forth in this Agreement and shall automatically,
and without any notice to any person or any requirement of consent of any person
or any further action on the part of such Consenting Existing Term Lender, have
their Existing Term Loans prepaid in their entirety. Each such Consenting
Existing Term Lender shall, on the Third Restatement Date (immediately after
providing such consent), be paid by the Specified Refinancing Term Lenders an
amount equal to the outstanding principal amount of their Existing Term Loans so
prepaid, including all accrued interest owed as of the Third Restatement Date
(except for Consenting Existing Term Lenders that elect the “Cashless Settlement
Option” as described in the Election Memorandum, who shall only be paid all
accrued interest owed as of the Third Restatement Date and not the principal
amount of their Existing Term Loans). Each Specified Refinancing Term Lender
hereby agree to make Term Loans pursuant to Section 2.01 of this Agreement.

 



 89 

 

 

(c) Each Consenting Existing Revolving Lender that executes this Agreement will
be deemed to have consented to the matters set forth in this Agreement and shall
automatically, and without any notice to any person or any requirement of
consent of any person or any further action on the part of such Consenting
Existing Revolving Lender, have their Existing Revolving Loans prepaid and
terminated in their entirety. Each such Consenting Existing Revolving Lender
shall, on the Third Restatement Date be paid by the Borrowers an amount equal to
the outstanding fees due on their outstanding Revolving Credit Commitments. Each
Specified Refinancing Revolving Lender hereby agree to make Revolving Credit
Loans and establish Revolving Credit Commitments pursuant to Section 2.01 of
this Agreement.

 

(d) Each Consenting Existing Lender, as to itself, hereby waives any indemnity
claim for breakage costs under Section 2.16 of the Existing Term Loan Agreement
in connection with any Breakage Event resulting from the payment in respect of
assignment or replacement of its Term Loans as contemplated by this Section
2.27.

 

(e) As of the Third Restatement Date, this Agreement shall amend, and restate as
amended, the Second Amended and Restated Credit Agreement, but shall not
constitute a novation thereof or in any way impair or otherwise affect the
rights or obligations of the parties thereunder (including with respect to Term
Loans, Revolving Credit Loans and Revolving Credit Commitments and
representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. The Second Amended and Restated
Credit Agreement as amended and restated hereby shall be deemed to be a
continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Second Amended and
Restated Credit Agreement not amended and restated in connection with the entry
of the parties into this Agreement shall remain in full force and effect, each
in accordance with its terms, as of the date of delivery or such other date as
contemplated by such document, instrument or agreement to the same extent as if
the modifications to the Second Amended and Restated Credit Agreement contained
herein were set forth in an amendment to the Second Amended and Restated Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the Second Amended and Restated Credit Agreement or
such document, instrument or agreement or as otherwise agreed by the required
parties hereto or thereto.

 



 90 

 

 

Article III

Representations and Warranties

 

Each of Holdings and each Borrower represents and warrants to the Administrative
Agent, the Collateral Agent and each of the Lenders that:

 

Section 3.01 Organization; Powers. Holdings, the Borrowers and each of the
Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization (to the extent
such status or an analogous concept applies to such an organization), (b) has
all requisite organizational power and authority to own its material property
and assets and to carry on its business in all material respects, (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, and (d) has the power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is a
party and, in the case of the Borrowers, to borrow hereunder; except in the case
of clause (a) or (c), to the extent the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.02 Authorization. The Loan Documents (a) have been duly authorized by
the Loan Parties by all requisite corporate, limited liability company, and, if
required, stockholder or other applicable action and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents of the Loan Parties,
(B) any order of any Governmental Authority or (C) any provision of any material
indenture, agreement or other instrument to which such Loan Party is a party or
by which any of them or any of their property is or may be bound or (ii) result
in the creation or imposition of any Lien upon any property or assets of the
Loan Parties (other than any Lien created hereunder or under the Security
Documents), except in the case of clause (b)(i), to the extent the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrowers and constitutes, and each other Loan Document when executed and
delivered by each Loan Party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

Section 3.04 Approvals. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority or any other
person is or will be required in connection with the Transactions, except for
(a) the filing of UCC financing statements and filings with the United States
Patent and Trademark Office and the United States Copyright Office, (b)
recordation of the Mortgages on statutory registers or otherwise and (c) such as
either have been made or obtained and are in full force and effect or the
failure to make or obtain the same would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.05 Financial Statements; Projections. The Borrowers have heretofore
furnished to the Administrative Agent consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the U.S. Borrower
for the fiscal years ended December 31, 2015, December 31, 2016 and December 31,
2017, audited by and accompanied by the opinion of Marcum LLP. Such financial
statements present fairly, in all material respects, the financial condition and
results of operations and cash flows of the U.S. Borrower and its consolidated
subsidiaries as of such dates and for such periods subject to year-end
adjustments and the absence of footnotes. Such financial statements were
prepared in accordance with GAAP applied on a consistent basis except as
otherwise noted therein.

 



 91 

 



 

Section 3.06 No Material Adverse Change. No event, change or condition has
occurred that, individually or in the aggregate, has had, or would reasonably be
expected to have, a material adverse effect on the business, assets, results of
operations or financial condition of the Borrowers and the Restricted
Subsidiaries, taken as a whole, since the Third Restatement Date.

 

Section 3.07 Title to Properties; Intellectual Property. (a) Each Borrower and
each of the Restricted Subsidiaries has good and valid title to, or valid
leasehold interests in, all its material properties and assets (excluding all of
its Intellectual Property Rights but including its Mortgaged Vessels), except as
would not reasonably be expected to have a Material Adverse Effect. All such
material properties and assets are free and clear of Liens, other than Permitted
Liens.

 

(b) Each Borrower and their Restricted Subsidiaries owns, or is licensed or
otherwise has the right to use, all patents, inventions, trademarks, service
marks, trade names, domain names, copyrights and registrations and applications
for the foregoing, know-how, manufacturing processes, product designs,
specifications, data, formulae, trade secrets and other intellectual property
rights (collectively, the “Intellectual Property Rights”) that are necessary in
all material respects for the conduct of its business as currently conducted
(collectively, the “Company Intellectual Property Rights”), except for the
failure to own, license or have the right to use which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3.07(b), no material action, suit, arbitration,
or legal, administrative or other proceeding (other than office actions or other
proceedings in the ordinary course of prosecution before the United States
Patent and Trademark Office or the United States Copyright Office or any foreign
counterpart) is pending, or, to the knowledge of the Borrowers, threatened in
writing, which challenges the validity or effectiveness of any Company
Intellectual Property Rights and which could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.08 Subsidiaries. Schedule 3.08 sets forth as of the Third Restatement
Date a list of all Subsidiaries and the percentage ownership interest of the
Borrowers therein. Except as would not, individually, or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, the shares of
capital stock or other ownership interests so indicated on Schedule 3.08 are
fully paid and non-assessable and are owned by the Borrowers, directly or
indirectly, free and clear of all Liens (other than Liens created under the
Security Documents or Permitted Liens). As of the Third Restatement Date, there
are no Unrestricted Subsidiaries.

 

Section 3.09 Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09(a), there are no actions, suits or proceedings at law or in equity
or by or before any Governmental Authority now pending or, to the knowledge of
the Borrowers, threatened in writing against or affecting the Borrowers or any
Restricted Subsidiary or any business or material property of any such person
(i) with respect to any Loan Document or (ii) which are reasonably likely to be
adversely determined and, if so determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 



 92 

 

 

(b) The Borrowers and each of their Restricted Subsidiaries is in compliance
with all applicable laws, statutes, ordinances, rules and regulations and has
filed all applications and has obtained all licenses, permits and approvals or
other regulatory authorizations of each Governmental Authority with regulatory
authority over the activities of the Borrowers and their Restricted Subsidiaries
(“Regulatory Approvals”), other than where the failure to so be in compliance,
make such filings or obtain such authorizations would not reasonably be expected
to have a Material Adverse Effect.

 

(c) Since the Third Restatement Date, there has been no change in the status of
the matters disclosed on any of Schedule 3.09(a) that, individually or in the
aggregate, has resulted in, or would reasonably be expected to result in, a
Material Adverse Effect.

 

Section 3.10 [Reserved].

 

Section 3.11 Federal Reserve Regulations. (a) None of Holdings, the Borrowers or
any of the Restricted Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

 

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for the purpose of buying or carrying Margin Stock or for any
purpose that entails a violation of the provisions of the Regulations of the
Board, including Regulation T, U or X.

 

Section 3.12 Investment Company Act. None of Holdings, the Borrowers or any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.13 Use of Proceeds. The proceeds of the Term Loan Facility and
Revolving Loans and issuance of the Letters of Credit will be used by the
Borrowers only for the purposes set forth in Section 5.08.

 

Section 3.14 Tax Returns. Except as would not reasonably be expected to have a
Material Adverse Effect, each Borrower and the Subsidiaries has filed or caused
to be filed all U.S. federal and material state, local and non-U.S. Tax returns
or materials required to have been filed by it and has paid or caused to be paid
all material Taxes due and payable by it and all assessments received by it,
except Taxes that may be paid without penalty or that are being contested in
good faith by appropriate proceedings and for which the Borrowers or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP.

 

Section 3.15 No Material Misstatements. As of the Third Restatement Date, no
written information, reports, financial statements, exhibits or schedules (other
than projections, estimates, general market or industry data), taken as a whole,
furnished by or on behalf of Holdings or the Borrowers to the Administrative
Agent or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto (as modified or supplemented by
other information so furnished), contains when furnished any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that projections and pro forma
financial information are based upon good faith estimates and assumptions
believed to be reasonable by management at such time in the preparation of such
information, report, financial statement, exhibit or schedule and when
furnished; it being understood that such projections are inherently uncertain,
are not a guarantee of financial performance, may vary from actual results, and
that such variances may be material.

 



 93 

 

 

Section 3.16 Employee Benefit Plans. (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect.

 

(b) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan. With respect to each Foreign Pension Plan,
none of the Borrowers, their Affiliates or any of their respective directors,
officers, employees or agents has engaged in a transaction which would subject
the Borrowers or any Subsidiary, directly or indirectly, to a tax or civil
penalty which would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. With respect to each Foreign Pension Plan,
reserves have been established in the financial statements furnished to Lenders
in respect of any unfunded liabilities in accordance with applicable law and
prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained. The aggregate unfunded liabilities with respect to such Foreign
Pension Plans would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.17 Environmental Matters. (a) Except as set forth in Schedule 3.17 or
except as would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrowers nor any of the Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, which in
either case remains outstanding, (ii) is subject to any Environmental Liability
or (iii) has received written notice of any claim with respect to any
Environmental Liability that remains outstanding.

 

(b) Since the Third Restatement Date, there has been no change in the status of
the matters disclosed on Schedule 3.17 that would reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.18 Insurance. The Borrowers and their Restricted Subsidiaries have
insurance in such amounts and covering such risks and liabilities as are in the
good faith judgment of the Borrowers in accordance with normal industry
practice.

 

Section 3.19 Security Documents. (a) Except as otherwise provided in Section
3.19(b) and Section 3.19(c), the Collateral Agreements create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral to the extent intended to be
created thereby and required therein and (i) upon the taking of possession or
control by the Collateral Agent of the Pledged Collateral as required by the
Collateral Agreements, the Liens created by the Collateral Agreements shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in such Pledged Collateral, in each case prior and
superior in right to any other person, and (ii) when financing statements in
appropriate form are accepted by the appropriate filing offices specified on
Schedule 3.19(a), the Lien created under the Collateral Agreements shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in all Collateral in which a security interest
therein may be perfected by the filing of financing statements in such offices,
in each case prior and superior in right to any other person, other than with
respect to Liens expressly permitted by Section 6.02 or the Collateral
Agreements.

 



 94 

 

 

(b) Upon the recordation of an intellectual property security agreement with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, together with the financing statements or such other filings in
appropriate form filed in the offices specified on Schedule 3.19(a), the Lien
created under each of the Collateral Agreements shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Intellectual Property (as defined in each of the
Collateral Agreements) in which a security interest may be perfected by filing
financing statements or filings with the United States Patent and Trademark
Office or the United States Copyright Office, in each case prior and superior in
right to any other person, other than with respect to Liens expressly permitted
by Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the Third Restatement Date).

 

(c) The Mortgages (or, in the case of any Mortgage executed and delivered after
the Third Restatement Date in accordance with the provisions of Section 5.12,
will be) are effective to create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Vessel thereunder, and when the Mortgages are duly filed with the applicable
filing office and all related recording fees paid, the Mortgages shall
constitute a fully perfected Lien on all right, title and interest of the Loan
Parties in such Mortgaged Vessel, in each case prior and superior in right to
any other person, other than with respect to the rights of persons pursuant to
Liens expressly permitted by Section 6.02 or by such mortgage.

 

Section 3.20 Labor Matters. As of the Third Restatement Date, there are no
strikes, lockouts or slowdowns against the Borrowers or any Restricted
Subsidiary pending or, to the knowledge of the Borrowers, threatened. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrowers or any Restricted Subsidiary is
bound.

 

Section 3.21 Solvency. As of the Third Restatement Date, the U.S. Borrower and
its Subsidiaries on a consolidated basis are Solvent.

 

Section 3.22 USA PATRIOT Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the USA PATRIOT Act.

 

Section 3.23 OFAC. Neither Holdings, the Borrowers, nor any of their
Subsidiaries, nor, to the knowledge of Holdings, the Borrowers and their
Subsidiaries, any employee, agent, controlled affiliate or representative
thereof, is an individual or entity that is a Sanctioned Person.

 



 95 

 

 

Section 3.24 Anti-Corruption Laws. Since January 1, 2014, Holdings, the
Borrowers and their Restricted Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar applicable
anti-corruption legislation and are instituting and will maintain policies and
procedures reasonably designed to promote and achieve compliance with such laws.

 

Section 3.25 No Default. No Default or Event of Default has occurred and is
continuing.

 

Section 3.26 [Reserved].

 

Section 3.27 Mortgaged Vessels. Each Mortgaged Vessel (i) is owned and operated
by a Guarantor, (ii) is operated in all material respects in compliance with all
Requirements of Law, (iii) is in a class with no material outstanding
recommendations in the case of each Mortgaged Vessel that is classified on the
Third Restatement Date, and (iv) is maintained in all material respects in
accordance with all requirements set forth in the Security Documents. Each
Mortgaged Vessel is covered by all such insurance as is required by the
respective Mortgage with respect to such Mortgaged Vessel.

 

Section 3.28 Citizenship. Each U.S. Subsidiary Guarantor and the U.S. Borrower
is a citizen of the United States, within the meaning of 46 U.S.C. §50501,
eligible to own and operate marine vessels in the coastwise trade of the United
States.

 

Article IV

Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

Section 4.01 All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing) and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):

 

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.22(b).

 

(b) All representations and warranties set forth in Article III and in each
other Loan Document shall be true, correct and complete in all material respects
on and as of the date of such Credit Event with the same effect as though made
on and as of such date; provided that to the extent such representations and
warranties expressly relate to an earlier date, such representations and
warranties shall be true, correct and complete in all respects as of such
earlier date; provided, further, that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true, correct and complete in all respects on and as of the date of
such Credit Event or on such earlier date, as the case may be.

 



 96 

 

 

(c) At the time of and immediately after such Credit Event and after giving
effect to the use of proceeds thereof, no Default or Event of Default shall have
occurred and be continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

 

Section 4.02 Conditions to Third Restatement Credit Extensions. (A) On the Third
Restatement Date:

 

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders, a customary written opinion of (i) Foley & Lardner LLP, counsel for the
Loan Parties, (ii) Conyers Dill & Pearman, special Cayman Islands counsel for
the Loan Parties and (iii) Snell & Wilmer, as special Nevada counsel for the
Loan Parties, in each case, (A) dated the Third Restatement Date and (B)
addressed to the Administrative Agent and the Lenders.

 

(b) Holdings, the U.S. Borrower and the Cayman Borrower shall have delivered to
the Administrative Agent an executed counterpart of this Agreement and each Loan
Party shall have delivered to the Administrative Agent and executed counterpart
of each other Loan Document entered into on the Third Restatement Date to the
extent such Loan Party is a party thereto.

 

(c) There shall have been delivered to the Administrative Agent an executed
counterpart of this Agreement and the Reaffirmation Agreement. The
Administrative Agent shall have received a solvency certificate in the form of
Exhibit E from the chief financial officer of the U.S. Borrower.

 

(d) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or certificate of formation, as applicable,
including all amendments thereto, of each Loan Party, certified as of a recent
date by the Secretary of State or equivalent of the state of its organization,
and a certificate as to the good standing of each Loan Party as of a recent
date, from such Secretary of State (or a comparable government official, as
applicable); (ii) a certificate of the Secretary or Assistant Secretary of each
Loan Party dated the Third Restatement Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws, memorandum and articles of
association or other operating agreement, as applicable, of such Loan Party as
in effect on the Third Restatement Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors or members, as applicable, of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrowers, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate or articles of incorporation,
certificate of formation or other constitutional documentation, as applicable,
of such Loan Party, and all such amendments thereto as in effect on the Third
Restatement Date, have not been amended since the date of the last amendment
thereto as certified in accordance with clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.

 



 97 

 

 

(e) All costs, fees, expenses and other compensation payable to the Lenders, the
Administrative Agent, the Collateral Agent or the Lead Arrangers on the Third
Restatement Date, including pursuant to this Agreement, or any other Loan
Document, to the extent documented and invoiced in reasonable detail at least
three Business Days prior to the Third Restatement Date, shall, upon the initial
borrowing under the Term Loan Facility, have been paid (which amounts may be
offset against the proceeds of the Term Loan Facility).

 

(f) The Lenders shall have received the financial statements referred to in
Section 3.05(a).

 

(g) At least three Business Days prior to the Closing Date, each Loan Party
shall have provided to the Lenders all documentation and other information
theretofore requested in writing by the Administrative Agent at least ten
Business Days prior to the Closing Date that is required by regulatory
authorities under applicable "know your customer" and anti-money-laundering
rules and regulations, including the USA PATRIOT Act.

 

(h) The Administrative Agent shall have received a certificate, dated the Third
Restatement Date and signed by the chief executive officer or a Financial
Officer of each of the Borrowers, confirming compliance with the conditions
precedent set forth in Section 4.01(b) and (c) and this Section 4.02(f).

 

(i) Each of the Consenting Existing Lenders and the Specified Refinancing Term
Lenders have consented to the Third Amended and Restated Credit Agreement.

 

Article V

Affirmative Covenants

 

The Borrowers covenant and agree with each Lender that, at all times prior to
the Termination Date, the Borrowers will, and will cause each of the Restricted
Subsidiaries to:

 

Section 5.01 Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except (i) as otherwise expressly
permitted under Section 6.05 or (ii) in the case of a Restricted Subsidiary,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 



 98 

 

 

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations and registrations of and applications for patents,
copyrights and trademarks material to the conduct of its business; provided,
however, that neither the Borrowers nor the Restricted Subsidiaries shall be
required to obtain, preserve or extend any such rights, licenses, permits,
franchises, authorizations and registrations of and applications for patents,
copyrights and trademarks if the obtainment, preservation or extension thereof
is no longer desirable in the conduct of the business of the Borrowers and the
Restricted Subsidiaries or the failure to obtain, preserve, renew, extend or
keep in full force and effect thereof would not reasonably be expected to result
in a Material Adverse Effect; comply in all material respects with all material
applicable laws (including, without limitation, the USA PATRIOT Act, FCPA and
OFAC), rules, regulations and decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted, except as could not reasonably be
expected to result in a Material Adverse Effect; and at all times take
reasonable steps to maintain and preserve all tangible property material to the
conduct of such business and keep such tangible property in good repair, working
order and condition, ordinary wear and tear, obsolescence and casualty excepted,
except as would not reasonably be expected to result in a Material Adverse
Effect; provided that, with respect to the Mortgaged Vessels, the Borrowers
will, or will cause the Mortgaged Vessel Owning Subsidiaries to, maintain and
keep such Mortgaged Vessels in such condition, repair and working order as is
required by the Security Documents.

 

(c) Do or cause to be done all things necessary to maintain each of the U.S.
Subsidiary Guarantors and the U.S. Borrower, as a citizen of the United States,
within the meaning of 46 U.S.C. §50501, eligible to own and operate marine
vessels in the coastwise trade of the United States.

 

Section 5.02 Insurance. (a) Maintain such insurance, to such extent and against
such risks as is prudent in the good faith judgment of the Borrowers.

 

(b) Cause all such policies covering any Collateral to be endorsed in a form
reasonably satisfactory to the Administrative Agent and the Collateral Agent.

 

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative
Agent, the Collateral Agent or the Required Lenders may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as the Administrative Agent, the Collateral Agent or the
Required Lenders may from time to time reasonably require.

 



 99 

 

 

Section 5.03 Obligations and Taxes. Pay its indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all material Taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Lien upon such properties or any part thereof, except, in each case, where the
failure to pay or perform such items would not reasonably be expected to have a
Material Adverse Effect; provided, however, that such payment and discharge
shall not be required with respect to any such Tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings and the Borrowers shall have set aside on their books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend enforcement of a Lien and, in the case of a Mortgaged
Vessel, there is no risk of forfeiture of such property.

 

Section 5.04 Financial Statements, Reports, etc. In the case of the Borrowers,
furnish to the Administrative Agent who will distribute to each Lender:

 

(a) within 90 days after the end of each fiscal year ending after the Third
Restatement Date, (i) its consolidated balance sheet and related statements of
income and cash flows showing the financial condition of Holdings and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such subsidiaries during such year,
together with comparative figures for the immediately preceding fiscal year, all
audited by Marcum LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall be without an explanatory paragraph (or other explanatory
language) to the standard report about whether there is substantial doubt about
the entity’s ability to continue as a going concern other than with respect to
any upcoming maturity date of the Loans and any refinancings and replacements
thereof or potential non-compliance with any financial covenant contained in any
other Indebtedness and without any qualification or exception as to the scope of
such audit) to the effect that such consolidated financial statements fairly
present in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP (except as otherwise expressly noted therein)
consistently applied and (ii) a narrative report and management’s discussion and
analysis of the financial condition and results of operations of Holdings and
its consolidated Subsidiaries for such fiscal year, as compared to amounts for
the previous fiscal year and budgeted amounts (it being understood that the
delivery by the Borrowers to the Administrative Agent of annual reports on Form
10-K shall satisfy the requirements of this Section 5.04(a) solely to the extent
such annual reports include the information specified herein);

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year beginning March 31, 2018, (i) its consolidated balance sheet
and related statements of income and cash flows showing the financial condition
of Holdings and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and, starting with the fiscal quarter ending March 31, 2018,
comparative figures for the same periods in the immediately preceding fiscal
year, all certified by one of its Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP (except as otherwise expressly noted therein) consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes and (ii) a
narrative report and management’s discussion and analysis of the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year and
budgeted amounts (it being understood that the delivery by the Borrowers to the
Administrative Agent of quarterly reports on Form 10-Q shall satisfy the
requirements of this Section 5.04(b) solely to the extent such quarterly reports
include the information specified herein);

 



 100 

 

 

(c) [reserved];

 

(d) concurrently with any delivery of financial statements under paragraph (a)
or (b) above in respect of any period ending after the Third Restatement Date, a
certificate of a Financial Officer (i) certifying that no Event of Default or
Default has occurred and is continuing or, if such an Event of Default or
Default has occurred and is continuing, specifying the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto,
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenant contained in
Section 6.10 and (iii) together with each set of consolidated financial
statements referred to in paragraph (a) or (b) above, the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) (which may be in footnote form
only) from such consolidated financial statements;

 

(e) within 90 days after the commencement of each fiscal year, a consolidated
budget for such fiscal year and for each quarter within such fiscal year,
including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such fiscal year in
a form customarily prepared by Holdings and, promptly when available, any
revisions of such budget (that Holdings in good faith determines to be
material);

 

(f) promptly after the same become publicly available, copies of all periodic
and other material reports, proxy statements and other materials, if any, filed
by Holdings or any Restricted Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission (it being understood that information required to
be delivered pursuant to this clause (f) shall be deemed to have been delivered
if such information, or one or more annual, quarterly or other periodic reports
containing such information, shall be available on the website of the SEC at
http://www.sec.gov);

 

(g) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

 

(h) promptly, such other non-privileged information regarding the operations,
business affairs and financial condition of Holdings, each of the Borrowers or
any Restricted Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent may reasonably request.

 

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically.

 



 101 

 

 

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
promptly after it is known to a Responsible Officer written notice, of the
following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b) the filing or commencement of, or any written threat or written notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
Holdings, the Borrowers or any Subsidiary which would reasonably be expected to
result in a Material Adverse Effect; and

 

(c) any development that has resulted in, or would reasonably be expected to
result in, a Material Adverse Effect.

 

Section 5.06 Information Regarding Collateral. (a) Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of organization or formation of any Loan Party,
or (iii) in any Loan Party’s Federal Taxpayer Identification Number.

 

(b) In the case of the Borrowers, at the time of delivery of the financial
statements required by Section 5.04(a), deliver to the Administrative Agent a
certificate of a Financial Officer setting forth all the occasions on which any
Loan Party has become a “new debtor” (as defined in Section 9-102(a)(56) of the
UCC) or confirming that there has been no change in such information since the
Third Restatement Date or the date of the most recent certificate delivered
pursuant to this Section 5.06.

 

(c) If requested by the Administrative Agent (i) an operating report for the
Mortgaged Vessels showing the current locations of such marine vessels or (ii)
written notice of any charters of any Mortgaged Vessel and copies of such
charter, in each case, not more than once per fiscal quarter.

 

(d) On or before March 1 of each year and only so long as an Event of Default
shall have occurred and be continuing, updated appraisals for the Mortgaged
Vessels of Holdings, the Borrowers and the Restricted Subsidiaries in the form
of desktop appraisals performed by an internationally recognized appraiser
reasonably satisfactory to the Administrative Agent (and in any event an
appraiser that is a member of the National Association of Marine Surveyors and
the American Society of Appraisers).

 



 102 

 

 

Section 5.07 Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
all material respects in conformity with GAAP. The Borrowers and each Restricted
Subsidiary will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent in writing to visit and
inspect the financial records and the properties of such person from time to
time (but in the absence of an Event of Default, no more often than once during
any calendar year) upon prior reasonable notice and at such reasonable times
during normal business hours as shall be agreed to and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such person with the officers thereof and (provided that a
representative of each Borrower is given the opportunity to be present)
independent accountants therefor, all at the cost of the Borrowers (which
amounts shall be reasonable); provided that except during the existence of an
Event of Default, the Borrowers shall not be responsible for the costs of more
than one visit per calendar year. Notwithstanding anything to the contrary in
this Section 5.07, none of the Borrowers or any of their Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (a) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
law or any binding agreement or (b) is subject to attorney-client or similar
privilege or constitutes attorney work product; provided that, in the event that
the Borrowers or any of their Restricted Subsidiaries do not provide information
that otherwise would be required to be provided hereunder in reliance on such
exception, then the Borrowers shall use commercially reasonable efforts to (i)
provide notice to the Administrative Agent promptly upon obtaining knowledge
that such information is being withheld (but solely if providing such notice
would not violate such law, rule or regulation or result in the breach of such
binding contractual obligation or the loss of such professional privilege) and
(ii) communicate, to the extent permitted, the applicable information in a way
that would not violate such restrictions and to eliminate such restrictions.

 

Section 5.08 Use of Proceeds. The Borrowers will use the proceeds of the Term
Loans made on the Third Restatement Date (a) to refinance any outstanding
Indebtedness under the Second Amended and Restated Credit Agreement, (b) for
general corporate purposes and to pay related fees, commissions and expenses and
(c) to contribute cash to the balance sheet of the Borrowers. The U.S. Borrower
will use the proceeds of the Revolving Loans and any Letters of Credit for
working capital and general corporate purposes and to pay related fees,
expenses, commissions and expenses. In the case of Incremental Loans or Other
Loans, only for the purposes specified in the relevant Incremental Assumption
Agreement or Refinancing Amendment, as applicable.

 

Section 5.09 Employee Benefits. (a) Except as would not reasonably be expected
to result in a Material Adverse Effect, comply with the provisions of ERISA and
the Code applicable to any Plan and the laws applicable to any Foreign Pension
Plan and (b) furnish to the Administrative Agent as soon as possible after, and
in any event within ten days after any Responsible Officer of a Borrower knows
that, an ERISA Event has occurred that, alone or together with any other ERISA
Events would reasonably be expected to result in liability of the Borrowers and
the Subsidiaries in an aggregate amount exceeding $1,000,000, a statement of a
Financial Officer of each Borrower setting forth details as to such ERISA Event
and the action, if any, that such Borrower proposes to take with respect
thereto.

 

Section 5.10 Compliance with Environmental Laws. Except as would not reasonably
be expected to result in a Material Adverse Effect, comply and undertake
commercially reasonable efforts to cause all lessees and other persons occupying
its properties to comply with all Environmental Laws applicable to its
operations and properties (including the Mortgaged Vessels); obtain and renew
all material environmental permits necessary for its operations and properties;
and conduct any remedial action required by Environmental Law or by any
Governmental Authority in accordance in all material respects with Environmental
Laws; provided, however, that neither the Borrowers nor any Subsidiary shall be
required to undertake any remedial action required by Environmental Laws or any
Governmental Authority to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

 



 103 

 

 

Section 5.11 Preparation of Environmental Reports. If a Default caused by reason
of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 30 days without the Borrowers or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders though the Administrative Agent, the Borrowers
shall provide to the Lenders within 60 days after such request, at the expense
of the Loan Parties, an environmental site assessment report regarding the
matters which are the subject of such Default prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent and indicating
whether Hazardous Materials are present in violation of Environmental Law, and
the estimated cost of any compliance or remedial action in connection with such
Default.

 

Section 5.12 Further Assurances. (a) (i) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC and other financing statements, mortgages and deeds of
trust) that may be required under applicable law, or that the Required Lenders,
the Administrative Agent or the Collateral Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority of
the security interests created or intended to be created hereunder and by the
Security Documents; provided that, notwithstanding anything in this Agreement or
any other Loan Document to the contrary, the Loan Parties shall not have any
obligation to perfect any security interest or Lien, or record any notice
thereof, in any Intellectual Property (as defined in each of the Collateral
Agreements) included in the Collateral in any jurisdiction other than the United
States or a jurisdiction in which a guarantor is organized or in any Excluded
Property;

 

(ii) Subject to Section 9.21, Holdings will cause any subsequently acquired or
organized Subsidiary (other than an Excluded Subsidiary) to become a Loan Party
by executing or joining the Guarantee Agreement and each applicable Security
Document in favor of the Collateral Agent; provided, however, that no Foreign
Subsidiary shall be required under this Agreement or the Guarantee Agreement to
Guarantee, and no assets of a Foreign Subsidiary shall be required to
collateralize, any U.S. Obligations or any other obligations of the U.S.
Borrower;

 

(iii) In addition, the Borrowers will give prompt notice to the Administrative
Agent of the acquisition by it or any of the Loan Parties of any owned real
property (other than Excluded Property) having a value in excess of $2,500,000
and will deliver, at its cost and expense, a mortgage with respect to such owned
real property as additional collateral to secure the Obligations, which mortgage
shall be in a form reasonably acceptable to the Borrowers and the Administrative
Agent. In connection with any such mortgage interest, the Borrowers shall also
deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches
and, in accordance with the requirements of Section 5.02(c), “life of loan”
flood determinations (signed by each Borrower, to the extent required)) as the
Collateral Agent shall reasonably request to evidence compliance with this
Section. Notwithstanding the foregoing, the parties hereto agree that the
Borrowers shall only be required to deliver surveys of after acquired properties
to the Administrative Agent to the extent any surveys are in the possession of
the Borrowers. In the event a survey of the after acquired property does not
exist, the related title insurance policy may be subject to an exception for any
matters that would be revealed by an accurate survey of the applicable property.

 



 104 

 

 

(b) if the Borrowers or any Guarantor acquires any marine vessel with a Fair
Market Value in excess of $5,000,000 (other than a marine vessel acquired with
Indebtedness permitted by Section 6.01), then the Borrowers or the applicable
Subsidiary (as applicable) shall, within twenty Business Days of such
acquisition, execute and deliver such mortgages and other security instruments
as shall be necessary to cause such marine vessel to become a Mortgaged Vessel
subject to a perfected first-priority security interest (subject to Permitted
Liens).

 

(c) if the Fair Market Value of any marine vessel owned by the Borrowers or any
Guarantor (other than a marine vessel acquired with Indebtedness permitted by
Section 6.01) increases to an amount in excess of $5,000,000 because of
improvements to such marine vessel, then the Borrowers or the applicable
Subsidiary (as applicable) shall, within twenty Business Days of a Responsible
Officer of the Borrowers learning of such increase in Fair Market Value, execute
and deliver such mortgages and other security instruments as shall be necessary
to cause such marine vessel to become a Mortgaged Vessel subject to a perfected
first-priority security interest (subject to Permitted Liens).

 

(d) Notwithstanding anything in this Agreement or any Security Document to the
contrary, in no event shall the Equity Interests of any Foreign Subsidiary be
pledged by any Loan Party to secure any U.S. Obligation, other than 65% of the
Equity Interests of a Foreign Subsidiary the Equity Interests of which are owned
directly by Holdings or a Domestic Subsidiary.

 

Section 5.13 Credit Ratings. For so long as any Loans remain outstanding, the
Borrowers shall use their commercially reasonable efforts to maintain a public
corporate family rating and public corporate credit rating with respect to
Holdings and a public credit rating with respect to the Term Loan Facility, in
each case from each of Moody’s and S&P (but not to obtain a specific rating).

 

Section 5.14 Designation of Subsidiaries. The Borrowers may designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that immediately before and
after giving effect to such designation, no Event of Default shall have occurred
and be continuing; provided, further, that the designation of any Subsidiary as
an Unrestricted Subsidiary after the Third Restatement Date shall constitute an
Investment by the Borrowers and their Restricted Subsidiaries, as applicable,
therein at the date of designation in an amount equal to the fair market value
(as determined by a Responsible Officer of the U.S. Borrower in good faith) of
the applicable parties’ Investment therein and no such designation shall be
effective unless the Borrowers and the Restricted Subsidiaries are in compliance
with Section 6.04 after giving effect to such Investment. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrowers or any Restricted Subsidiary in Unrestricted Subsidiaries pursuant
to the preceding sentence in an amount equal to the fair market value at the
date of such designation of the Borrowers’ and their Restricted Subsidiaries’
(as applicable) Investment in such Subsidiary.

 



 105 

 

 

Section 5.15 Lender Calls. The Borrowers will, upon the request of the
Administrative Agent or the Required Lenders, use commercially reasonable
efforts to participate in a conference call with the Administrative Agent and
the Lenders once per calendar year, at such a time as may be reasonably agreed
to by the Borrowers and the Administrative Agent.

 

Section 5.16 Anti-Corruption Laws. The Borrowers and their Restricted
Subsidiaries shall conduct their businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar applicable anti-corruption legislation and
shall institute and maintain policies and procedures reasonably designed to
promote and achieve compliance with such laws.

 

Section 5.17 Post-Closing. Each of the Credit Parties shall satisfy the
requirements set forth on Schedule 5.17 on or before the date specified for such
requirement or such later date to be determined by Administrative Agent in its
reasonable discretion.

 

Article VI

Negative Covenants

 

Each of Holdings (solely with respect to Section 6.08) and each Borrower
covenants and agrees with each Lender that, at all times prior to the
Termination Date, neither Holdings (solely with respect to Section 6.08) nor the
Borrowers will, nor will the Borrowers cause or permit any of the Restricted
Subsidiaries to:

 

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness existing on the Third Restatement Date and set forth on
Schedule 6.01;

 

(b) Indebtedness created hereunder and under the other Loan Documents;

 

(c) Indebtedness under Hedging Agreements not entered into for speculative
purposes;

 

(d) intercompany Indebtedness of the Borrowers and the Restricted Subsidiaries
to the extent permitted by Section 6.04(c) or as contemplated by Schedule 5.17;

 



 106 

 

 

(e) Indebtedness of the Borrowers or any Restricted Subsidiary incurred to
finance the acquisition, construction, improvement, replacement or repair of any
property, assets or person (including marine vessels); provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
replacement or the completion of such construction, improvement or repair and
(ii) the aggregate principal amount of Indebtedness permitted by this Section
6.01(e), when combined with the aggregate principal amount of all Capital Lease
Obligations and Synthetic Lease Obligations incurred pursuant to Section 6.01(f)
shall not exceed the greater of (x) $20,000,000 and (y) 10.0% of Consolidated
Total Assets (calculated as of the most recent date for which financial
statements have been furnished pursuant to Section 5.04(a) or (b)), at the time
incurred;

 

(f) Capital Lease Obligations and Synthetic Lease Obligations (and any
refinancings thereof) in an aggregate principal amount, when combined with the
aggregate principal amount of all Indebtedness incurred pursuant to Section
6.01(e), not in excess of 10.0% of Consolidated Total Assets (calculated as of
the most recent date for which financial statements have been furnished pursuant
to Section 5.04(a) or (b)), at the time incurred;

 

(g) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, customs, bids, statutory obligations, or similar obligations or
with respect to workers’ compensation claims, in each case incurred in the
ordinary course of business, and reimbursement obligations in respect of any of
the foregoing;

 

(h) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding the greater of (x) $20,000,000 and (y) 10.0% of
Consolidated Total Assets (calculated as of the most recent date for which
financial statements have been furnished pursuant to Section 5.04(a) or (b)), at
the time incurred;

 

(i) Guarantees of the Borrowers and the Restricted Subsidiaries in respect of
Indebtedness otherwise permitted hereunder (other than Indebtedness incurred
pursuant to paragraph (l) below);

 

(j) Indebtedness to future, present or former officers, directors, employees,
members of management and consultants, their respective estates, executors,
administrators, heirs, family members, legatees, distributees, spouses, former
spouses, domestic partners and former domestic partners of Holdings or any
Subsidiary to finance the purchase or redemption of Equity Interests of Holdings
permitted by Section 6.07;

 

(k) the accrual of interest, the accretion or amortization of original issue
discount, or the payment of interest on any Indebtedness of the Borrowers and
the Restricted Subsidiaries otherwise permitted under this Section 6.01 in the
form of additional Indebtedness with the same term;

 

(l) Indebtedness of any person existing at the time such person is acquired (or
such person’s assets are acquired) by the Borrowers or a Subsidiary in
connection with any Permitted Acquisition or other transaction permitted under
this Agreement and not incurred in anticipation or contemplation thereof so long
as the Borrowers are in Pro Forma Compliance after giving effect thereto;

 

(m) Indebtedness of the Borrowers or any Subsidiary Guarantor arising from
agreements providing for earnouts, escrows, holdbacks and other, similar
unsecured deferred payment obligations, indemnification, adjustment of purchase
price or other similar obligations, in each case, that are contingent
obligations (provided that, to the extent such obligations become due and
payable, and are not subject to a good faith dispute, they shall be paid within
60 days of the date on which they are due);

 



 107 

 

 

(n) Indebtedness of the Borrowers or the Restricted Subsidiaries in respect of
overdrafts and related liabilities and/or arising from cash management services
(including treasury, depository, overdraft, credit, purchasing or debit card,
electronic funds transfer, netting, ACH services and other cash management
arrangements), incurred in the ordinary course of business and Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently (except in the case of a daylight
overdraft) drawn against insufficient funds in the ordinary course of business;

 

(o) Indebtedness arising in connection with endorsements of instruments for
deposit in the ordinary course of business;

 

(p) reimbursement and related obligations in respect of standby letters of
credit or bank guarantees issued for the account of the Borrowers or any
Restricted Subsidiary in an aggregate face amount outstanding at any time not
exceeding the greater of (x) $30,000,000 and (y) 15.0% of Consolidated Total
Assets (calculated as of the most recent date for which financial statements
have been furnished pursuant to Section 5.04(a) or (b)) at the time incurred;

 

(q) any Permitted First Priority Refinancing Debt, Permitted Second Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt;

 

(r) Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of Borrowers and their Restricted Subsidiaries incurred in the
ordinary course of business or existing on the Third Restatement Date;

 

(s) any extensions, renewals, refinancings and replacements of the Indebtedness
permitted to be incurred under Sections 6.01(a), (e), (f), (h), (l), (q), (t)
and (x) (the Indebtedness being extended, renewed, refinanced or replaced being
referred to herein as the “Refinanced Indebtedness”; and the Indebtedness
incurred under this Section 6.01(s) being referred to herein as “Permitted
Refinancing Indebtedness”); provided that (i) the aggregate principal amount of
the Permitted Refinancing Indebtedness shall not exceed the aggregate principal
amount of the Refinanced Indebtedness (except by an amount equal to the accrued
interest and premium on, or other amounts paid (including underwriting
discounts), and reasonable fees and other customary costs and expenses incurred,
in connection with such extension, renewal, refinancing or replacement) and (ii)
the Permitted Refinancing Indebtedness has a later or equal final maturity and a
longer or equal Weighted Average Life to Maturity than the Refinanced
Indebtedness;

 

(t) Indebtedness or guarantees incurred pursuant to any Vessel Financing so long
as the Borrowers are in Pro Forma Compliance at the time of entering into the
binding agreement to construct or acquire the marine vessel that is subject to
the Vessel Financing;

 

(u) Indebtedness representing installment insurance premiums owing in the
ordinary course of business;

 



 108 

 

 

(v) unsecured Indebtedness arising out of judgments not constituting an Event of
Default;

 

(w) customer deposits and advance payments received in the ordinary course of
business from customers for services purchased in the ordinary course of
business;

 

(x) Indebtedness in respect of (i) one or more series of notes issued by any of
the Borrowers that are either (x) subordinated and unsecured or (y) secured by
Liens on the Collateral ranking junior to the Liens securing the Obligations, in
each case, issued in a public offering, Rule 144A or other private placement in
lieu of the foregoing (and any Registered Equivalent Notes issued in exchange
therefor), and (ii) loans made to any of the Borrowers that are either (x)
subordinated and unsecured or (y) secured by Liens on Collateral ranking junior
to the Liens securing the Obligations (any such Indebtedness, “Incremental
Equivalent Debt”); provided that the aggregate initial principal amount of all
Incremental Equivalent Debt shall not exceed the amount permitted to be incurred
under the Incremental Loan Amount, the terms of all Incremental Equivalent Debt
shall be subject to the conditions applicable to Incremental Loans in Section
2.24(b)(i)(A) and such Incremental Equivalent Debt shall have no additional
guarantees than the existing Loans or be secured by any property or assets not
included in the Collateral of the existing Loans; provided, further, that (x) in
the case of Incremental Equivalent Debt secured on a junior basis to the Liens
on the Collateral securing the Obligations, in lieu of complying with the
maximum First Lien Net Leverage Ratio test set forth in the definition of
“Incremental Loan Amount”, the Borrowers shall be required to comply with a
Secured Net Leverage Ratio (calculated on a Pro Forma Basis) not to exceed 4.50
to 1.00, (y) in the case of unsecured Incremental Equivalent Debt, in lieu of
complying with the maximum First Lien Net Leverage Ratio test set forth in the
definition of “Incremental Loan Amount”, the Borrowers shall be required to
comply with a Total Net Leverage Ratio (calculated on a Pro Forma Basis) not to
exceed 5.00 to 1.00 and (z) in the case of Incremental Equivalent Debt that is
secured, such Incremental Equivalent Debt shall be subject to an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent; and

 

(y) other Indebtedness of the Borrowers or the Subsidiaries in an aggregate
principal amount not exceeding the greater of (x) $20,000,000 and (y) 10.0% of
Consolidated Total Assets (calculated as of the most recent date for which
financial statements have been furnished pursuant to Section 5.04(a) or (b)), at
the time incurred.

 

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person) now owned or hereafter acquired by it or on any income or revenues or
rights in respect of any thereof, except (collectively, the “Permitted Liens”):

 

(a) Liens on property or assets of the Borrowers or any Restricted Subsidiaries
existing on the Third Restatement Date and set forth in Schedule 6.02; provided
that such Liens shall secure only those obligations which they secure on the
Third Restatement Date and extensions, renewals and replacements thereof;

 

(b) any Lien created under the Loan Documents;

 



 109 

 

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrowers or any Restricted Subsidiary or existing on any property or
assets of any person that becomes a Restricted Subsidiary after the Third
Restatement Date prior to the time such person becomes a Restricted Subsidiary,
as the case may be; provided that (i) such Lien is not created in contemplation
of or in connection with such acquisition or such person becoming a Restricted
Subsidiary, (ii) such Lien does not apply to any other property or assets of the
Borrowers or any Restricted Subsidiary other than the proceeds or products
thereof (it being understood and agreed that individual financings otherwise
permitted to be secured hereunder provided by one person (or its Affiliates) may
be cross collateralized to other financings provided by such person (or its
Affiliates) on customary terms) and (iii) such Lien secures only those
obligations which it secured on the date of such acquisition or the date such
person becomes a Restricted Subsidiary, as the case may be, and any
replacements, renewals and extensions thereof (provided that the property
covered thereby is not increased);

 

(d) Liens for Taxes not yet due and payable or which are being contested in
compliance with Section 5.03;

 

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not overdue by more than 60 days or which are being contested in
compliance with Section 5.03;

 

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations or in connection with performance bonds, surety bonds or
statutory obligations or letters of credit to support the same, or with respect
to workers’ compensation claims;

 

(g) deposits to secure the performance of bids, sales, tenders, trade contracts
(other than for Indebtedness), liability to insurance carriers, leases (other
than Capital Lease Obligations), statutory obligations, surety, release, appeal
or similar bonds, performance bonds, self-insurance programs and other
obligations of a like nature incurred in the ordinary course of business; zoning
restrictions, easements, rights-of-way, restrictions on use of real property and
other similar encumbrances incurred in the ordinary course of business which, in
the aggregate, are not substantial in amount and do not materially interfere
with the ordinary conduct of the business of the Borrowers or any of their
Subsidiaries;

 

(h) Liens in property or assets to secure Indebtedness of the Borrowers or any
Restricted Subsidiary incurred to finance the acquisition, construction,
improvement, replacement or repair of such property or assets; provided that (i)
such Liens secure Indebtedness permitted by Section 6.01, (ii) the Indebtedness
secured thereby does not exceed the cost of such property or assets at the time
of such acquisition (or construction or improvement) and (iii) such Liens do not
apply to any other property or assets of the Borrowers or any Subsidiary (other
than proceeds or products thereof); provided that individual financings
otherwise permitted to be secured hereunder provided by one person (or its
Affiliates) may be cross collateralized to other financings provided by such
person (or its Affiliates) on customary terms;

 



 110 

 

 

(i) Liens arising out of judgments, attachments or awards and/or decrees and
notices of lis pendens and associated rights relating to litigation being
contested not resulting in an Event of Default;

 

(j) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of the Borrowers or another Loan Party in respect of Indebtedness to or other
obligations owed by such Restricted Subsidiary to such Loan Party;

 

(k) Liens for current crew’s wages and salvage;

 

(l) Liens of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection;

 

(m) any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;

 

(n) the rights reserved or vested in persons by the terms of any lease, license,
franchise, grant or permit held by the Borrowers or any of their Restricted
Subsidiaries or by a statutory provision, term terminate any such lease,
license, franchise, grant or permit, or to require annual or periodic payments
as a condition to the continuance thereof;

 

(o) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrowers or any of the Restricted Subsidiaries, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(h), (p), (x) or (y)
(or Permitted Refinancing Indebtedness in respect thereof);

 

(p) Liens in connection with Indebtedness permitted by Section 6.01(e) or (f)
(or any Permitted Refinancing Indebtedness in respect thereof) as long as such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness (other than proceeds or products thereof); provided that
individual financings otherwise permitted to be secured hereunder provided by
one person (or its Affiliates) may be cross collateralized to other financings
provided by such person (or its Affiliates) on customary terms;

 

(q) (i) any interest or title of a lessor, sublicensor, or licensor under any
lease, sublicense or license (including licenses or sublicenses of (or other
grants of rights to use or exploit) Intellectual Property Rights) covering only
the assets so leased, sublicensed or licensed, and (ii) licenses, sublicenses,
leases or subleases (including licenses or sublicenses of (or other grants of
rights to use or exploit) Intellectual Property Rights) granted to third persons
or Affiliates, in each case, not adversely interfering in any material respect
with the business of the Borrowers or the Subsidiaries;

 

(r) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other financial institutions in the ordinary course of business;

 

(s) Liens arising from precautionary UCC financing statements regarding
operating leases or consignments;

 



 111 

 

 

(t) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord,
(ii) contractual Liens of suppliers (including sellers of goods) to the extent
limited to property or assets relating to such contract, (iii) contractual or
statutory Liens of governmental or other customers to the extent limited to the
property or assets relating to such contract, and (iv) Liens in favor of
governmental bodies to secure advance or progress payments pursuant to any
contract or statute;

 

(u) any (i) customary restriction on the transfer of licensed Intellectual
Property Rights and (ii) customary provision in any agreement that restricts the
assignment of such agreement or any Intellectual Property Rights thereunder;

 

(v) Liens deemed to exist in connection with Investments in repurchase
agreements for Cash Equivalents;

 

(w) Liens attached to cash earnest money deposits made by the Borrowers or a
Restricted Subsidiary in connection with any letter of intent or purchase
agreement entered into by the Borrowers or a Restricted Subsidiary;

 

(x) Liens on cash or Cash Equivalents and/or the related goods and documents to
secure reimbursement and related obligations incurred under Section 6.01(p);

 

(y) Liens on the Collateral securing Incremental Equivalent Debt, Permitted
First Priority Refinancing Debt or Permitted Second Priority Refinancing Debt
(or, in each case, any Permitted Refinancing Indebtedness in respect thereof);

 

(z) Liens upon specific items of inventory or other goods and proceeds of any
person securing such person’s obligations in respect of bankers’ acceptances
issued or created for the account of such person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

 

(aa) Liens (i) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.04
to be applied against the purchase price for such Investment or, (ii) consisting
of an agreement to dispose of any property in a disposition permitted under
Section 6.05, in each case, solely to the extent such Investment or disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien or on the date of any contract for such Investment or disposition;

 

(bb) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.04 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

 

(cc) to the extent constituting Liens, dispositions expressly permitted under
Section 6.05;

 



 112 

 

 

(dd) Liens on insurance policies and the proceeds thereof securing (i) the
financing of the premiums with respect thereto or (ii) Vessel Financings;
provided that in the case of this clause (ii) such Liens shall be limited to the
insurance (or any applicable portion thereof) that relates to the marine vessel
that is subject to the Vessel Financing;

 

(ee) Liens (i) on Equity Interests in joint ventures, Unrestricted Subsidiaries
or Excluded Vessel Subsidiaries; provided such Liens secure Indebtedness of such
joint venture, Unrestricted Subsidiary or Excluded Vessel Subsidiary, as
applicable, (ii) consisting of customary rights of first refusal and tag, drag
and similar rights in joint venture agreements and agreements with respect to
non-wholly owned Subsidiaries and (iii) consisting of any encumbrance or
restriction (including put and call arrangements) in favor of a joint venture
party with respect to Equity Interests of, or assets owned by, any joint venture
or similar arrangement pursuant to any joint venture or similar agreement;

 

(ff) utility and similar deposits in the ordinary course of business;

 

(gg) Liens arising by operation of law as the result of the furnishing of
necessaries for any marine vessel so long as the same are discharged in the
ordinary course of business or are being diligently contested in good faith by
appropriate proceedings;

 

(hh) Liens on deposits or other amounts held in escrow to secure contractual
payments (contingent or otherwise) payable by to a seller after the consummation
of a Permitted Acquisition;

 

(ii) Liens in connection with any Vessel Financing permitted by Section 6.01(t)
(or any Permitted Refinancing Indebtedness in respect thereof); provided that
such Liens apply only to the property and assets of the applicable Excluded
Vessel Subsidiary (it being understood and agreed that individual financings
otherwise permitted to be secured hereunder provided by one person (or its
Affiliates) may be cross collateralized to other financings provided by such
person (or its Affiliates) on customary terms); and

 

(jj) other Liens securing obligations in an aggregate amount that does not
exceed the greater of (x) $20,000,000 and (y) 10.0% of Consolidated Total Assets
(calculated as of the most recent date for which financial statements have been
furnished pursuant to Section 5.04(a) or (b)), at the time incurred.

 

Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations,
Synthetic Lease Obligations or Liens arising in connection therewith are
permitted by Sections 6.01 and 6.02, as the case may be.

 



 113 

 

 

Section 6.04 Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness (by way of Guarantee or otherwise)
or other securities of, make or permit to exist any loans or advances to, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets or a line of business of,
any other person (all of the foregoing, collectively, “Investments”), except:

 

(a) (i) Investments by the Borrowers and the Restricted Subsidiaries existing on
the Third Restatement Date in the Equity Interests of the Restricted
Subsidiaries and (ii) additional Investments by the Borrowers and the Restricted
Subsidiaries in the Equity Interests of the Subsidiaries made after the Third
Restatement Date; provided that (A) any such Equity Interests held by a Loan
Party shall be pledged pursuant to the applicable Security Documents (subject to
the limitations referred to therein or in Section 5.12) and (B) the aggregate
amount of Investments made after the Third Restatement Date by Loan Parties in,
and loans and advances by Loan Parties to, Restricted Subsidiaries that are not
Loan Parties (without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs) with respect to such Investments shall not
exceed the greater of (x) $10,000,000 and (y) 5.0% of Consolidated Total Assets
(calculated as of the most recent date for which financial statements have been
furnished pursuant to Section 5.04(a) or (b)), at the time made;

 

(b) cash and Cash Equivalents;

 

(c) loans or advances made by the Borrowers to any Restricted Subsidiary and
made by any Restricted Subsidiary to Holdings, the Borrowers or any other
Restricted Subsidiary; provided that (i) if such loans and advances made by a
Loan Party are evidenced by a promissory note, it shall be pledged to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to the
applicable Security Documents and (ii) the amount of such loans and advances
made by Loan Parties to Restricted Subsidiaries that are not Loan Parties shall
be subject to the limitation set forth in clause (a) above;

 

(d) Investments (i) received in satisfaction or partial satisfaction of
delinquent accounts and disputes with customers or suppliers of such person;
(ii) acquired as a result of foreclosure of a Lien securing an Investment or the
transfer of the assets subject to such Lien in lieu of foreclosure, (iii)
consisting of deposits, prepayments or other credits to suppliers; and (iv) in
the ordinary course of business consisting of endorsements of negotiable
instruments for collection or deposit;

 

(e) the establishment, creation or acquisition of Subsidiaries (provided that
the making of any Investment in such Subsidiaries shall require the usage of
another section under this Section 6.04);

 

(f) Investments existing on the Third Restatement Date listed on Schedule 6.04
and renewals or extensions of any such Investment to the extent not involving
any additional Investments other than as a result of the accrual or accretion of
investment or original issue discount or the issuance of pay-in-kind securities,
in each case pursuant to the terms of such Investments as in effect on the Third
Restatement Date;

 

(g) loans and advances to directors, employees and officers of Holdings, the
Borrowers and the Restricted Subsidiaries (i) for bona fide business purposes,
(ii) to purchase Equity Interests of Holdings, in an aggregate amount for all
such loans and advances made by any Borrower and the Restricted Subsidiaries not
to exceed $1,500,000 at any time outstanding and (iii) to purchase Equity
Interests of Holdings (other than Disqualified Capital Stock), so long as, in
the case of this Section 6.04(g)(ii), a cash amount equal to such loans or
advances is promptly reinvested in the Borrowers;

 



 114 

 

 

(h) Hedging Agreements that are not entered into for speculative purposes;

 

(i) the Borrowers or any Subsidiary may acquire (whether by purchase, merger or
otherwise) all or substantially all the assets of a person or line of business,
unit or division of such person, or not less than a majority of the Equity
Interests (other than directors’ or foreign national qualifying shares) of a
person (including with respect to an Investment in a Restricted Subsidiary that
serves to increase any Borrower’s or their Restricted Subsidiaries’ respective
ownership of Equity Interests therein) (referred to herein as the “Acquired
Entity”); provided that (i) such acquisition was not preceded by an unsolicited
tender offer for such Equity Interests by, or proxy contest initiated by,
Holdings or any Subsidiary; (ii) the Acquired Entity shall be in a line of
business permitted under Section 6.08 with respect to the Borrowers and the
Restricted Subsidiaries; (iii) at the time of such transaction and in accordance
with Section 1.04 (A) both immediately before and after giving effect thereto,
no Event of Default shall have occurred and be continuing and (B) the Borrowers
shall be in Pro Forma Compliance after giving effect thereto; (iv) the Acquired
Entity and each of its wholly owned Subsidiaries (other than Excluded
Subsidiaries) shall become Loan Parties (to the extent required by Section 5.12)
by executing or joining the Guarantee Agreement and each applicable Security
Document in favor of the Collateral Agent; (v) the aggregate amount of such
acquisitions by the Borrowers and their Restricted Subsidiaries of entities that
are not (or do not become) Loan Parties shall not exceed the greater of (x)
$20,000,000 and (y) 10.0% of Consolidated Total Assets (calculated as of the
most recent date for which financial statements have been furnished pursuant to
Section 5.04(a) or (b)), and (vi) if such acquisition involves the acquisition
of one or more marine vessels, in each case having a Fair Market Value in excess
of $5,000,000, the Borrowers or the applicable Subsidiary shall abide by the
terms of Section 5.12(c) (any acquisition of an Acquired Entity meeting all the
criteria of this Section 6.04(i) being referred to herein as a “Permitted
Acquisition”);

 

(j) any Investment held by any person in existence at the time such person
becomes a Restricted Subsidiary; provided that such Investment was not made in
connection with or anticipation of such person becoming a Restricted Subsidiary,
and any modification, replacement, renewal or extension of such Investment which
does not involve an additional Investment;

 

(k) Investments constituting Capital Expenditures (provided that the exclusions
set forth in such definition shall be disregarded for purposes of this Section
6.04(k));

 

(l) Investments in Restricted Subsidiaries to the extent made to effectuate a
substantially contemporaneous Permitted Acquisition otherwise permitted
hereunder; provided that any such Investments in Restricted Subsidiaries that do
not become Loan Parties are counted against the limitation on the acquisition of
Restricted Subsidiaries that do not become Loan Parties pursuant to and as set
forth in Section 6.04(i)(vii);

 

(m) Investments by the Borrowers and the Restricted Subsidiaries consisting of
extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and other extensions of credit arising in the ordinary
course of business and consistent with past practices (including endorsements of
negotiable instruments);

 



 115 

 

 

(n) Guarantees by the Borrowers and the Restricted Subsidiaries (i) of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business and (ii) permitted by Section 6.01; provided that any Guarantee by a
Loan Party of the obligations of a person that is not a Loan Party shall be
subject to, and included as an Investment in the basket provided for in
paragraph (a) above;

 

(o) Investments made with the proceeds of Asset Sales, Recovery Events and
Permitted Asset Sales of the Equity Interests or assets of joint ventures,
Restricted Subsidiaries that are not Loan Parties or Unrestricted Subsidiaries;

 

(p) Investments by Holdings, the Borrowers and the Restricted Subsidiaries in
the form of promissory notes or equity or debt securities acquired in connection
with dispositions permitted pursuant to Section 6.05;

 

(q) Investments in joint ventures, Restricted Subsidiaries that are not Loan
Parties or Unrestricted Subsidiaries; provided that the aggregate amount of all
such Investments (without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment, loan or
advance) minus the amount of cash (and the fair market value of other assets)
returned or repaid with respect to such Investments shall not exceed the greater
of (x) $20,000,000 and (y) 10.0% of Consolidated Total Assets (calculated as of
the most recent date for which financial statements have been furnished pursuant
to Section 5.04(a) or (b)), at the time made;

 

(r) Investments in an amount not to exceed the Available Basket Amount at the
time of such Investment; provided that no Event of Default shall have occurred
and be continuing at the time of such Investment or would result therefrom;

 

(s) Investments consisting of Liens, Indebtedness, fundamental changes,
dispositions and Restricted Payments permitted under Section 6.01, Section 6.02,
Section 6.05, Section 6.06 and Section 6.07, respectively;

 

(t) advances of payroll payments to directors, officers, employees, members of
management and consultants in the ordinary course of business;

 

(u) Investments to the extent that payment for such Investments is made solely
with Qualified Capital Stock of Holdings or out of the proceeds of, the
substantially concurrent sale of, Qualified Capital Stock of Holdings or
contributions to the equity capital of Holdings (other than any Disqualified
Capital Stock);

 

(v) Investments, or transfers to another Loan Party of an interest, in any
Restricted Subsidiary in connection with reorganizations and related activities
related to tax planning; so long as the Borrowers provide to the Administrative
Agent evidence reasonably acceptable to the Administrative Agent that, after
giving pro forma effect to any such reorganization and related activities (i)
the granting, perfection, validity and priority of the security interest of the
Collateral Agent in the Collateral, taken as a whole, is not materially impaired
and (ii) no material assets, on a net basis (as determined in good faith in
writing by a Responsible Officer of the U.S. Borrower), shall have been moved
from Loan Parties to Restricted Subsidiaries that are not Guarantors in reliance
on this subclause;

 



 116 

 

 

(w) (A) Investments by Holdings, the Borrowers and the Restricted Subsidiaries
in any Excluded Vessel Subsidiary made in connection with a Vessel Financing;
provided that (i) the aggregate amount of Investments shall not exceed the
greater of $50,000,000 and 100% of Consolidated EBITDA and (ii) the proceeds of
such Investments shall be used by such Excluded Vessel Subsidiary or any of its
subsidiaries solely to fund a portion of the purchase price of, and pay fees and
expenses related to, the acquisition of such marine vessels and (B) Investments
by Holdings, the Borrowers and the Restricted Subsidiaries in any Excluded
Vessel Subsidiary under any arrangement with respect to any Vessel Financing in
the ordinary course of business;

 

(x) other Investments in an amount such that the Total Net Leverage Ratio on a
Pro Forma Basis as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.04(a) or
(b), is less than or equal to 2.50 to 1.00; provided that if the proceeds of the
Investment will be applied to finance a Limited Condition Transaction,
compliance with this clause (x) shall be determined in accordance with Section
1.04;

 

(y) in addition to Investments permitted by paragraphs (a) through (x) above,
additional Investments by the Borrowers and the Restricted Subsidiaries so long
as the aggregate amount invested pursuant to this paragraph (w) (without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment) minus the amount of cash (and the
fair market value of other asset) returned or repaid with respect to such
Investments does not exceed the greater of (x) $20,000,000 and (y) 10.0% of
Consolidated Total Assets (calculated as of the most recent date for which
financial statements have been furnished pursuant to Section 5.04(a) or (b)), at
the time made.

 

For purposes of compliance with this Section 6.04, the amount of any Investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such other person with respect thereto
(but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment and less any such amount which increases the
Available Basket Amount).

 



 117 

 

 

Section 6.05 Mergers, Consolidations and Sales of Assets. (a) Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all the assets
(whether now owned or hereafter acquired) of the Borrowers, except that (i) for
the avoidance of doubt, the Borrowers and any Subsidiary may purchase inventory,
equipment and other assets in the ordinary course of business, (ii) (w) any
Subsidiary may liquidate or dissolve or merge or consolidate into either of the
Borrowers in a transaction in which either of the Borrowers is the surviving
corporation, (x) any Subsidiary may merge, liquidate, dissolve into or
consolidate with any other Subsidiary in a transaction in which the surviving
entity is a Subsidiary (provided that if any party to any such transaction is a
Loan Party, the surviving entity of such transaction shall be a Loan Party), (y)
any Subsidiary may liquidate or dissolve if the U.S. Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders and (z) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to a Borrower or any other Subsidiary (provided
that if such transferor Subsidiary is a Subsidiary Guarantor, the transferee in
such transaction shall be a Borrower or a Subsidiary Guarantor), (iii) the
Borrowers and the Subsidiaries may make any Investment permitted by Section 6.04
by way of merger, consolidation or amalgamation, (iv) for the avoidance of
doubt, the Borrowers and the Restricted Subsidiaries may sell or otherwise
dispose of assets in transactions that do not constitute an Asset Sale or are
permitted pursuant to clause (b) below, (v) [reserved]; (vi) any Restricted
Subsidiary may merge, dissolve, liquidate, amalgamate, consolidate with or into
another person in order to effect an Asset Sale permitted pursuant to clause (b)
below or a sale, transfer or other disposition of assets that does not
constitute an Asset Sale; and (vii) the Borrowers and any Restricted Subsidiary
may make dispositions permitted by Section 6.04, this Section 6.05(a) and
Section 6.06 and incur Liens permitted by Section 6.02.

 

(b) Engage in any Asset Sale unless if the assets sold, transferred or otherwise
disposed of have a fair market value in excess of $1,000,000 (i) such Asset Sale
is for consideration at least 75% of which is cash or Cash Equivalents or
Designated Non-Cash Consideration to the extent that all Designated Non-Cash
Consideration at such time does not exceed $5,000,000 (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value) and (ii)
such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of.

 



 118 

 

 

Section 6.06 Restricted Payments; Restrictive Agreements. (a) Declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so; provided, however, that (i) any Restricted
Subsidiary of the Borrowers may declare and pay dividends or make other
distributions to its equity holders (so long as, to the extent such Subsidiary
is not a wholly owned Subsidiary, such dividends or distributions are made on a
pro rata basis), (ii) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, the Borrowers or any Restricted Subsidiary
may make distributions to Holdings so that Holdings may, repurchase its Equity
Interests owned by current or former directors, officers, employees or
consultants of Holdings, the Borrowers or the Restricted Subsidiaries or any
estate, family member of, or trust or other entity for the benefit of, any of
the foregoing persons upon termination of employment, in connection with the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans, in
connection with the exercise of rights by Holdings or any Restricted Subsidiary
under any agreement with any such current or former directors, officers,
employees or consultants or in connection with the death or disability of such
current or former directors, officers, employees or consultants, in an aggregate
amount for all such repurchases not to exceed $1,000,000 in any fiscal year but
not more than $5,000,000 in the aggregate plus the cash proceeds of key man life
insurance policies received by the Borrowers after the Third Restatement Date
less any amounts previously applied to the payment of Restricted Payments
pursuant to this clause (a)(ii), (iii) Holdings, the Borrowers and each
Restricted Subsidiary may declare and pay dividends payable solely in shares of
common stock or other Qualified Capital Stock of Holdings, the Borrowers or such
Restricted Subsidiary, (iv) the Borrowers or any Restricted Subsidiary may make
distributions to Holdings so that Holdings may purchase, repurchase, defease,
acquire or retire for value the capital stock of Holdings or options, warrants
or other rights to acquire such capital stock solely in exchange for, or out of
the proceeds of the sale of (so long as such purchase, repurchase, redemption,
defeasance, acquisition or retirement is consummated within 60 days of such
sale) Qualified Capital Stock of Holdings or options, warrants or other rights
to acquire such Qualified Capital Stock, (v) the Borrowers and each Restricted
Subsidiary may purchase, repurchase, defease or retire for value the capital
stock of Holdings or options, warrants or other rights to acquire such capital
stock deemed to occur upon the exercise of options, warrants or other rights to
acquire such capital stock solely to the extent that shares or options, warrants
or other rights to acquire such capital stock represent all or any portion of
the exercise price of such options, warrants or other rights to acquire such
capital stock, (vi) the making of cash payments (or distributions to Holdings to
permit such payments by Holdings) in lieu of the issuance of fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for equity interests of Holdings shall be
permitted, (vii) the Borrowers or any Restricted Subsidiary may make Restricted
Payments to Holdings (v) to finance any Investment permitted to be made pursuant
to Section 6.04; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) such
persons shall, promptly following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrowers
or a Restricted Subsidiary or (2) the merger, amalgamation, consolidation or
sale of all or substantially all assets (to the extent permitted in Section
6.05) of the person formed or acquired into the Borrowers or a Restricted
Subsidiary in order to consummate such Investment, in each case, in accordance
with the requirements of Section 5.12 and Section 6.04; (w) the proceeds of
which shall be used by Holdings to pay costs, fees and expenses related to any
equity or debt offering permitted by this Agreement (whether or not successful);
(x) to the extent necessary to pay general corporate and overhead expenses
incurred by Holdings (including legal, accounting and filing costs), (y) to the
extent necessary to pay fees and expenses and (z) in an amount necessary to pay
the Tax liabilities of Holdings directly attributable to (or arising as a result
of) the operations or income of the Borrowers and the Restricted Subsidiaries;
(viii) the Borrowers and the Restricted Subsidiaries may make additional
Restricted Payments, in an amount not to exceed the Available Basket Amount
immediately prior to the time such Restricted Payment is paid, shall be
permitted; provided that (x) no Event of Default has occurred and is continuing
at the time of any such Restricted Payment or would result therefrom and (y) the
Total Net Leverage Ratio calculated on a Pro Forma Basis as of the last day of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.04(a) or (b), as applicable, prior to the date
of the execution of the definitive agreement governing such Restricted Payment
shall not exceed 2.50 to 1.00; (ix) the Borrowers and the Restricted
Subsidiaries may make additional Restricted Payments in an amount not exceeding
6.0% per annum of the Net Cash Proceeds that Holdings, the Borrowers and its
Subsidiaries actually received as a result of the consummation of the
Acquisition and not used to pay the Acquisition Consideration or the transaction
costs related to the Acquisition; provided that such amount shall automatically
increase in any year by the amount of Restricted Payments permitted, but not
made, pursuant to this clause (ix) for any prior year or years since the Closing
Date; (x) the Borrowers may make Restricted Payments to Holdings the proceeds of
which shall be used by Holdings to repurchase Equity Interests of Holdings from
the Investors in an aggregate amount not to exceed $35,000,000; provided that
(i) Holdings, the Borrowers and Restricted Subsidiaries shall be in compliance
with Section 6.10 as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.04(a) or
(b), as applicable, prior to the date of such Restricted Payment, (ii) the
Liquidity Amount shall be greater than $75,000,000 and (iii) no Default or Event
of Default has occurred and is continuing at the time of any such Restricted
Payment or would result therefrom; (xi) the Borrowers and the Restricted
Subsidiaries may make any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of such declaration such Restricted Payment
would have complied with another provision of this Section 6.06; provided that
the making of such Restricted Payment will reduce capacity for Restricted
Payments pursuant to such other provision when so made; (xii) the Borrowers and
the Restricted Subsidiaries may make additional Restricted Payments with any
cash received by Holdings, which is contributed as common equity to the U.S.
Borrower, as the exercise price in connection with an exercise of warrants or
options with respect to Equity Interests of Holdings by the holders of such
warrants or options; (xiii) to the extent constituting Restricted Payments, the
Borrowers and the Restricted Subsidiaries may enter into transactions expressly
permitted by Sections 6.03, 6.04, 6.05 or 6.07; (xiv) payments made or expected
to be made by the Borrowers or any Restricted Subsidiary (or distributions to
Holdings to permit such payments by Holdings) in respect of withholding,
employment or similar taxes payable by any current or former directors,
officers, employees or consultants and any repurchases of Equity Interests
deemed to occur upon exercise, vesting or settlement of, or payment with respect
to, any equity or equity-based award, including, without limitation, stock or
other equity options, stock or other equity appreciation rights, warrants,
restricted equity units, restricted equity, deferred equity units or similar
rights if such Equity Interests are used by the holder of such award to pay a
portion of the exercise price of such options, appreciation rights, warrants or
similar rights or to satisfy any required withholding or similar taxes with
respect to any such award and (xv) in addition to Restricted Payments permitted
by paragraphs (i) through (xiv) above, additional Restricted Payments by the
Borrowers and the Restricted Subsidiaries so long as the aggregate amount of
such Restricted Payments pursuant to this paragraph (xiv) does not exceed the
greater of $15,000,000 and 30% of Consolidated EBITDA (calculated as of the most
recent date for which financial statements have been furnished pursuant to
Section 5.04(a) or (b)), at the time made.

 



 119 

 

 

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrowers or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations, or (ii) the
ability of any Restricted Subsidiary of the Borrowers that is not a Loan Party
to pay dividends or other distributions with respect to any of its Equity
Interests or to make or repay loans or advances to the Borrowers or any other
Loan Party or to Guarantee Indebtedness of the Borrowers or any other Loan
Party; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document or
documentation relating to Incremental Equivalent Debt, the Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or
Permitted Unsecured Refinancing Debt, (B) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary or assets pending such sale; provided that such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (C) [reserved], (D) the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, (E)
the foregoing shall not apply to customary provisions in leases and other
contracts restricting subleasing or the assignment thereof, (F) the foregoing
shall not apply to customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under this Agreement
pending the consummation of such sale, (G) the foregoing shall not apply to
restrictions or conditions arising pursuant to an agreement or instrument
relating to any Indebtedness permitted to be incurred by Section 6.01 if such
restrictions or conditions taken as a whole are no more onerous to the Borrowers
or the Restricted Subsidiaries than the terms of this Agreement, (H) the
foregoing shall not apply to any agreement or instrument governing Indebtedness
assumed in connection with the acquisition of assets by the Borrowers or any
Restricted Subsidiary permitted hereunder or secured by a Lien encumbering
assets acquired in connection therewith, which encumbrance or restriction is not
applicable to any person, or the properties of any person, other than the person
or the properties or assets of the person so acquired as long as such agreement
or instrument was not entered into in contemplation of the acquisition of such
assets, the foregoing shall not apply to any restrictions on cash or other
deposits imposed by customers under contracts or other arrangements entered into
or agreed to in the ordinary course of business, (J) the foregoing shall not
apply to any provisions in joint venture agreements (relating solely to the
respective joint venture) entered into in the ordinary course of business, (K)
the foregoing shall not apply to customary non-assignment provisions in leases,
contracts, licenses and other agreements, (L) the foregoing shall not apply to
any agreement in effect at the time a person becomes a Restricted Subsidiary of
the Borrowers, so long as such agreement was not entered into in connection with
or in contemplation of such person becoming a Restricted Subsidiary of the
Borrowers, which encumbrance or restriction is not applicable to the properties
or assets of any Loan Party, other than the Restricted Subsidiary, or the
property or assets of the Restricted Subsidiary, so acquired, (M) the foregoing
shall not apply to customary restrictions that arise in connection with any Lien
permitted by Section 6.02 or any document in connection therewith provided that
such restriction relates only to the property subject to such Lien (and any
proceeds and products thereof) and (N) the foregoing shall not apply to
restrictions or conditions arising pursuant to an agreement, instrument or
guarantee provided in connection with any Vessel Financing.

 



 120 

 

 

Section 6.07 Transactions with Affiliates. Except for transactions by or among
the Borrowers and their Restricted Subsidiaries, sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions involving aggregate payments, for any such
transaction or series of related transactions, in excess of $1,000,000, with any
of its Affiliates, except that (a) the Borrowers or any Restricted Subsidiary
may engage in any of the foregoing transactions at prices and on terms and
conditions taken as a whole not materially less favorable to the Borrowers or
such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) the Borrowers and the Restricted Subsidiaries may
perform their respective obligations under documents existing on or prior to the
Third Restatement Date and specified on Schedule 6.07 and any amendment or
replacement thereof so long as it is not materially more disadvantageous to the
Administrative Agent and the Lenders, taken as a whole, than the original
agreement, (c) the Borrowers or any Restricted Subsidiary may declare or make
Restricted Payments permitted by Section 6.06(a) and enter into agreements
related thereto, (d) the Borrowers and the Subsidiary Guarantors may make
Investments in Foreign Subsidiaries permitted by Section 6.04, (e) the Borrowers
and the Restricted Subsidiaries may adopt, enter into, maintain and perform
their obligations under employment, compensation, severance or indemnification
plans and arrangements for current or former directors, officers, employees and
consultants of Holdings, the Borrowers and any Restricted Subsidiary entered
into in the ordinary course of business, (f) the Borrowers and the Restricted
Subsidiaries may make loans or advances to directors, officers, employees and
consultants of Holdings, the Borrowers and any Restricted Subsidiary otherwise
permitted by Section 6.04, (g) Holdings may grant stock options or similar
rights to directors, officers, employees and consultants of Holdings, the
Borrowers and any Restricted Subsidiary, (h) Holdings may issue and sell Equity
Interests to Affiliates and customary rights in connection therewith and (i)
Holdings may enter into agreements with any Excluded Vessel Subsidiary in
connection with a Vessel Financing.

 

Section 6.08 Business of Holdings, the Borrowers and Subsidiaries. (a) With
respect to Holdings, engage in any business activities or have any material
assets or material liabilities other than (i) agreements, plans or other
arrangements relating to its current or former directors, officers, employees
and consultants, (ii) receipt and declaration and payment of Restricted
Payments, (iii) the performance of activities (including stockholder and other
agreements) relating to the issuance, sale, purchase, repurchase or registration
of securities of Holdings (including in connection with a public offering) and
the incurrence and payment of fees, costs and expenses in connection therewith,
(iv) the making of Investments to the extent of Restricted Payments permitted to
be made pursuant to Section 6.06(a)(vii)(v), (v) the participation in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings, the Borrowers and their Restricted Subsidiaries, including
compliance with applicable laws and legal, tax and accounting matters related
thereto and activities relating to its officers, directors, managers and
employees, (vi) the holding of any cash and Cash Equivalents and maintaining of
deposit accounts in connection with the conduct of its business, (vii) its
ownership of the Equity Interests of (and/or intercompany advances or loans
permitted hereunder to or from) the Borrowers and their Subsidiaries and
activities, assets and liabilities incidental thereto (including, without
limitation, its liabilities pursuant to the Guarantee Agreement and Guarantees
of and security interests granted to support Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt, Guarantees of
Credit Agreement Refinancing Indebtedness and other indebtedness permitted
pursuant to Section 6.01 and other obligations of the Borrowers and their
Subsidiaries), (viii) activities related to the maintenance of its corporate
existence and compliance with applicable law, (ix) participating in tax,
accounting and other administrative matters as a member of the consolidated
group and the provision of administrative and advisory services (including
treasury and insurance services) to its Subsidiaries of a type customarily
provided by a holding company to its Subsidiaries, (x) any transaction with the
Borrowers or any Restricted Subsidiary to the extent expressly permitted under
this Article VI and (xi) activities, assets and liabilities incidental to the
foregoing clauses.

 

(b) With respect to the Borrowers and the Restricted Subsidiaries, engage at any
time in any business or business activity other than the business currently
conducted by it and business activities reasonably similar, ancillary or related
thereto or reasonable extensions of any of the foregoing.

 



 121 

 

 

Section 6.09 Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any
organizational documents of Holdings, the Borrowers or any Subsidiary Guarantor
in a manner that would adversely and materially affect the interests of the
Lenders, or any indenture, instrument or agreement pursuant to which any Junior
Debt of Holdings, the Borrowers or any of the Restricted Subsidiaries is
outstanding in a manner materially adverse to Holdings, the Borrowers, any of
the Restricted Subsidiaries or the Lenders.

 

(b) Make any distribution, whether in cash, property, securities or a
combination thereof, in respect of, or pay, or directly or indirectly redeem,
repurchase, retire, or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Junior Debt except (i) the refinancing thereof
with the Net Cash Proceeds of, or in exchange for, any Permitted Refinancing
Indebtedness, (ii) the prepayment, redemption, repurchase, defeasance, exchange,
acquisition or retirement or other acquisition of any Junior Debt in exchange
for, or out of the proceeds of, the substantially concurrent sale of, Qualified
Capital Stock of Holdings or contributions to the equity capital of Holdings
(other than any Disqualified Capital Stock) not otherwise included in the
Available Basket Amount, (iii) the prepayment, redemption, repurchase,
defeasance, exchange, acquisition or retirement or other acquisition of any
Junior Debt in an amount not to exceed the Available Basket Amount immediately
prior to the time such payment is paid; provided that (a) no Event of Default
has occurred and is continuing at the time of any such payment or would result
therefrom and (b) the Total Net Leverage Ratio calculated on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.04(a) or (b), as
applicable, prior to the date of the execution of the definitive agreement
governing such payment shall not exceed 2.50 to 1.00, (iv) the payment,
purchase, repurchase, redemption, defeasance or other acquisition or retirement
for value in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case, on the date of such final maturity,
purchase, repurchase, redemption, defeasance or other acquisition or retirement,
(v) regularly scheduled payments of interest, mandatory prepayments, fees,
expenses and indemnification obligations and (vi) the conversion of any Junior
Debt to Qualified Capital Stock of Holdings or the Borrowers and the payment of
cash in lieu of fractional shares in connection therewith.

 

Section 6.10 Total Net Leverage Ratio. Permit the Total Net Leverage Ratio as at
such last day of such fiscal quarter ending during the relevant period set forth
below to be greater than the applicable ratio set forth below.

 

Period

    Ratio  June 30, 2018 through March 31, 2020    5.25 to 1.00  June 30, 2020
through March 31, 2022    5.00 to 1.00  June 30, 2022 and thereafter    4.75 to
1.00 

 

Section 6.11 Fiscal Year. With respect to Holdings and the Borrowers, change its
fiscal year end to a date other than December 31; provided that Holdings and the
Borrowers may, upon written notice to the Administrative Agent, change its
fiscal year end to a day reasonably acceptable to Administrative Agent, in which
case, (x) Holdings, the Borrowers and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year and (y) for any such fiscal
year in which such change is made, Holdings and the Borrowers will also deliver
financial statements in compliance with Section 5.04(a) as though the fiscal
year end were December 31.

 



 122 

 

 

Section 6.12 Limitation on Accounting Changes. Make or permit any material
change in accounting policies or reporting practices, except changes that are
required by GAAP or recommended or required by its independent public
accountants.

 

Section 6.13 [Reserved].

 

Section 6.14 Sanctions. No Loan Party shall, directly or, to the Borrowers’
knowledge, indirectly, use the proceeds of any credit extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity controlled by a Loan Party, to
fund any activities of or business with any Sanctioned Person or in any
Designated Jurisdiction, except to the extent permissible for an individual or
entity required to comply with Sanctions or in any other manner that will result
in a violation by any individual or entity participating in the transaction,
whether as Lender, Lead Arranger, Administrative Agent or otherwise of
Sanctions.

 

Section 6.15 Anti-Corruption Laws. No Loan Party shall, directly or indirectly,
use the proceeds of any credit extension for any purpose which would violate the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar applicable anti-corruption legislation.

 

Section 6.16 Vessel Flags. Holdings and each of the Borrowers shall not, and
shall not permit any of the Restricted Subsidiaries to, change the flag under
which any Mortgaged Vessel is registered unless (i) the Borrowers shall have
provided at least 10 Business Days’ (or such shorter period permitted by the
Administrative Agent in its sole discretion) advance notice to the
Administrative Agent, (ii) the flag under which such Mortgaged Vessel is to be
registered is listed on Schedule 6.16 or is otherwise acceptable to the
Administrative Agent in its sole discretion and (iii) the Borrowers otherwise
comply with the requirements contained in the Mortgage applicable to the
Mortgaged Vessel in question with respect to changing the flag of a Mortgaged
Vessel.

 

Article VII

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

 



 123 

 

 

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c) default shall be made in the payment of any interest on any Loan or any Fee
or the reimbursement with respect to any L/C Disbursement or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five Business Days;

 

(d) default shall be made in the due observance or performance by Holdings, the
Borrowers or any Restricted Subsidiary of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to the Borrowers), 5.05 or 5.08 or in
Article VI;

 

(e) default shall be made in the due observance or performance by Holdings, the
Borrowers or any Restricted Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraph (b), (c)
or (d) above) and such default shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent or the Required
Lenders to the Borrowers;

 

(f) (i) Holdings, the Borrowers or any Material Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness (other than Obligations), when and as the same shall become due and
payable (after any applicable grace periods provided therein), or (ii) any other
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
and any applicable grace or cure period shall have expired; provided that this
clause (ii) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness; provided, in either case, that such failure remains unremedied and
is not waived by the holder thereof prior to acceleration hereunder;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrowers or any Material Subsidiary, or of a
substantial part of the property or assets of Holdings, the Borrowers or a
Material Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrowers or any Material Subsidiary or for a substantial part of
the property or assets of Holdings, the Borrowers or a Material Subsidiary; and
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 



 124 

 

 

(h) Holdings, the Borrowers or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of any proceeding or the filing of any petition
described in (g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrowers or any Material Subsidiary or for a substantial part of
the property or assets of Holdings, the Borrowers or any Material Subsidiary,
(iv) make a general assignment for the benefit of creditors, (v) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vi) take any corporate action for the purpose of effecting any of the
foregoing;

 

(i) one or more judgments shall be rendered against Holdings, the Borrowers, any
Material Subsidiary or any combination thereof and the same shall remain
undischarged, unsatisfied, unvacated or unbonded for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of
Holdings, the Borrowers or any Material Subsidiary to enforce any such judgment
and such judgment is for the payment of money in an aggregate amount in excess
of $20,000,000 (except to the extent covered by insurance for which the carrier
has not denied liability);

 

(j) an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, would reasonably be expected to result in a Material Adverse
Effect;

 

(k) any Guarantee under the Guarantee Agreement for any reason be declared by a
court of competent jurisdiction to be null and void (other than in accordance
with its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee Agreement (other than as a result of the discharge
of such Guarantor in accordance with the terms of the Loan Documents);

 

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrowers or any other Loan Party not
to be, a valid and perfected (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby, except to the extent that any such loss of
perfection or priority relates to Collateral with an aggregate fair market value
of less than $5,000,000 or results from the failure of the Collateral Agent to
maintain possession of certificates representing securities pledged under the
Security Document;

 

(m) the Indebtedness under any subordinated Indebtedness of Holdings, the
Borrowers or any Subsidiary constituting Material Indebtedness shall cease (or
any Loan Party or an Affiliate of any Loan Party shall so assert), for any
reason, to be validly subordinated to the Obligations as provided in the
agreements evidencing such subordinated Indebtedness; or

 



 125 

 

 

(n) there shall have occurred a Change in Control; then, and in every such event
(other than an event with respect to the Borrowers described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrowers, take either or both of the following actions, at the
same or different times: (i) terminate forthwith the Commitments and (ii)
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by Holdings and the Borrowers to the extent permitted by law, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
and in any event with respect to Holdings or the Borrowers described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of Holdings and
the Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Holdings and the Borrowers, anything contained herein or in any other Loan
Document to the contrary notwithstanding. The Lenders, the Administrative Agent
and the Collateral Agent agree, as among such parties, as follows: after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent, the Collateral Agent or any
Lender on account of amounts then due and outstanding under any of the Loan
Documents shall, except as otherwise expressly provided herein, be applied as
follows: first, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided herein) due and
owing hereunder of the Administrative Agent and the Collateral Agent in
connection with enforcing the rights of the Agents and the Lenders under the
Loan Documents (including all expenses of sale or other realization of or in
respect of the Collateral and any sums advanced to the Collateral Agent or to
preserve its security interest in the Collateral), second, to pay interest on
Loans then outstanding, third, to pay principal of Loans then outstanding and
obligations under Hedging Agreements and Cash Management Agreements permitted
hereunder and secured by the Security Documents, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
“third” payable to them and fourth, to pay the surplus, if any, to whomever may
be lawfully entitled to receive such surplus. To the extent any amounts
available for distribution pursuant to clause “second” or “third” above are
insufficient to pay all obligations described therein in full, such moneys shall
be allocated pro rata among the applicable Secured Parties in proportion to the
respective amounts described in the applicable clause at such time. This
paragraph may be amended (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendment) to the extent necessary
to reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new classes or tranches of loans added pursuant to Sections
2.23, 2.24 and 2.25, as applicable.

 

Article VIII

The Administrative Agent and the Collateral Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent, and each of the Lenders hereby
irrevocably appoints the Collateral Agent to hold any security interest created
by the Security Documents for and on behalf of, or in trust for, such Lender,
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases and
any loss sharing agreements) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Security Documents.

 



 126 

 

 

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrowers or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrowers or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08) or in the absence of its own gross negligence or willful misconduct.
Neither Agent shall be deemed to have knowledge of any Default unless and until
written notice thereof is given to such Agent by Holdings, the Borrowers or a
Lender, and neither Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for Holdings or the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 



 127 

 

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such subagent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign upon 30 days’ notice by notifying the Lenders,
the Issuing Bank and the Borrowers. Upon any such resignation, the Required
Lenders shall have the right, upon the consent of the Borrowers (except that the
consent of the Borrowers shall not be required after the occurrence and during
the continuance of any Event of Default under Sections (b), (c), (g) or (h) of
Article VII), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a Lender in consultation with the Borrowers. If
no successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Agent. Any such resignation by such Agent hereunder shall
also constitute, to the extent applicable, its resignation as an Issuing Bank,
in which case such resigning Agent (a) shall not be required to issue any
further Letters of Credit and (b) shall maintain all of its rights and
obligations as Issuing Bank, as the case may be, with respect to any Letters of
Credit issued by it prior to the date of such resignation.

 

Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 



 128 

 

 

None of the Lenders or other persons identified on the facing page of this
Agreement as a “bookrunner”, “lead arranger”, “syndication agent” or
“documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, none of the Lenders or other persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

Article IX

Miscellaneous

 

Section 9.01 Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(a) if to the Borrowers or Holdings, to it at 96 Morton Street, 9th Floor, New
York, New York 10014, Attention: Craig Felenstein, Chief Financial Officer, Tel:
(212) 261-9008, Fax: (212) 265-3770, craigf@expeditions.com; and with a copy, in
the case of any notice of Default or action, demand or further notice in
connection therewith, to each of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
Four Times Square, New York, New York 10036, Attention: Steven Messina, Tel:
(212) 735-3509, Fax: (917) 777-3509, steven.messina@skadden.com; and (ii) Foley
& Lardner LLP, 3000 K Street N.W., Washington, D.C. 20007, Attention: Steven B.
Chameides, Tel: (202) 672-5372, Fax: (202) 672-5399, schameides@foley.com;

 

(b) (i) if to Credit Suisse AG, Cayman Islands Branch as Issuing Bank, to Credit
Suisse AG, Cayman Islands Branch, Eleven Madison Avenue, 9th Floor, New York,
New York 10010, (Fax No. (212) 325-8315),
list.ib-lettersofcredit-ny@credit-suisse.com, (ii) if to Credit Suisse AG,
Cayman Islands Branch as Administrative Agent, to Credit Suisse AG, Cayman
Islands Branch, Eleven Madison Avenue, 9th Floor, New York, New York 10010,
Attention of Loan Operations – Agency Manager (Fax No. (212) 322-2291),
agency.loanops@credit-suisse.com and (iii) if to Credit Suisse AG, Cayman
Islands Branch as Collateral Agent, to Credit Suisse AG, Cayman Islands Branch,
Eleven Madison Avenue, 9th Floor, New York, New York 10010, Attention of
Boutique Management (Fax No. (212) 325-8315),
list.ops-collateral@credit-suisse.com;

 

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

 



 129 

 

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt (if such day is a Business Day, otherwise on the first Business
Day after receipt) if delivered by hand or overnight courier service or when
sent by fax or on the date three Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among Holdings, the Borrowers, the Administrative
Agent and the applicable Lenders from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person. Holdings and the Borrowers hereby agree, unless directed otherwise by
the Administrative Agent or unless the electronic mail address referred to below
has not been provided by the Administrative Agent, that it will, or will cause
the Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials (all such
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agent to an electronic
mail address as directed by the Administrative Agent.

 

Holdings and the Borrowers hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of it hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on Intralinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Holdings and its Subsidiaries or their
securities) (each, a “Public Lender”). Holdings and the Borrowers hereby agree
that (i) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” Holdings and the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to Holdings and its Subsidiaries or their securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.15); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (iv) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC”, unless the Borrowers notify the Administrative Agent
promptly that such document contains material non-public information: (A) the
Loan Documents, (B) notification of changes in the terms of the Credit
Facilities and (C) the financial statements, reports, compliance and other
certificates and other information furnished by the Borrowers to the
Administrative Agent pursuant to Section 5.04 of this Agreement (other than any
budget and projected financial statements furnished by the Borrowers to the
Administrative Agent pursuant to Section 5.04(e) of this Agreement or
otherwise). Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to, and
receive, Communications that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non- public
information with respect to Holdings and its Subsidiaries or their securities
for purposes of United States Federal or state securities laws.

 



 130 

 

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES (THE “AGENT PARTIES”) WARRANTS THE ACCURACY
OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE AGENT PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER
PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of the Loan Parties, the Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

 

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Bank and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Bank, regardless of any investigation made by the Lenders or the Issuing Bank or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document (other than contingent
indemnification obligations for which no claim has been made) is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans and L/C Disbursements, the expiration
of the Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender or the Issuing Bank.

 



 131 

 

 

Section 9.03 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission (i.e., a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 9.04 Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, Holdings, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

 

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with the prior
written consent of the Administrative Agent and the Borrowers (in each case, not
to be unreasonably withheld or delayed); provided, however, that (i) each
assignment of the U.S. Term Loans and the Cayman Term Loans shall be made on a
pro rata basis by such assigning Lender in proportion to the respective amounts
of such Loans held by such assigning Lender at such time; (ii) if the Borrowers
have not responded within ten Business Days to any request for an assignment,
the Borrowers shall be deemed to have consented to such assignment, (iii) the
consent of the Borrowers shall not be required if such assignment is made (A) to
another Lender, an Affiliate of a Lender or a Related Fund of any such Lender,
(B) after the occurrence and during the continuance of any Event of Default or
(C) to effectuate the primary syndication of the Term Loan Facility on or after
the Third Restatement Date to persons (other than to Disqualified Institutions)
identified by the Lead Arrangers to the Borrowers, (iii) the consent of the
Administrative Agent shall not be required in the case of an assignment of a
Revolving Credit Commitment if such assignment is made to another Lender, an
Affiliate of a Lender or a Related Fund of any such Lender, (iv) in the case of
an assignment of a Revolving Credit Commitment, the Issuing Bank must also give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (v) unless otherwise agreed to by the
Administrative Agent (not to be unreasonably withheld or delayed), the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent on an aggregate basis in the
event of concurrent assignments to Related Funds) shall not be less than
$1,000,000 (or, if less, the entire remaining amount of such Lender’s Commitment
or Loans of the relevant Class), (vi) the consent of the Administrative Agent
shall not be required if such assignment is made to another Lender, an Affiliate
of a Lender or a Related Fund of any such Lender, (vii) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), and (viii) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms including any forms required by
Section 2.20. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees
accrued for its account and not yet paid).

 



 132 

 

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim; (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrowers or any Subsidiary or the performance or observance by Holdings, the
Borrowers or any Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is an Eligible
Assignee and is legally authorized to enter into such Assignment and Acceptance;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in
Section 3.05 or delivered pursuant to Section 5.04 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement and the other Loan Documents are required to be
performed by it as a Lender.

 

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Loan Parties,
the Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
may treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Bank, the Collateral Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrowers and the Issuing Bank to
such assignment and any applicable tax forms including any forms required by
Section 2.20, the Administrative Agent shall promptly (i) accept such Assignment
and Acceptance and (ii) record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (e).

 



 133 

 

 

(f) Each Lender may without the consent of the Borrowers, the Issuing Bank, any
Loan Party or the Administrative Agent sell participations to one or more banks
or other persons (other than Disqualified Institutions, a natural person, and
the Loan Parties) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
and the other Loan Documents shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other persons shall be
subject to the obligations of and entitled to the benefits of Sections 2.14,
2.16 and 2.20 (it being understood that the documentation required under Section
2.20(f) shall be delivered by each participant to the applicable participating
Lender, and by each SPC to the applicable Granting Lender) to the same extent as
if they were Lenders but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant,
except, in the case of amounts payable under Section 2.14 or 2.20, to the extent
such additional amounts are not in respect of the U.S. Term Loan and (iv) the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents, and such Lender shall retain the sole right to enforce the
obligations of the Borrowers relating to the Loans or L/C Disbursements and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents (other than amendments, modifications or waivers
decreasing any fees payable to such participating bank or person hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
in which such participating bank or person has an interest (other than with
respect to waivers of the terms of Section 2.07), extending any scheduled
principal payment date or date fixed for the payment of interest on the Loans in
which such participating bank or person has an interest, increasing or extending
the Commitments in which such participating bank or person has an interest or
releasing any Guarantor (other than in connection with Asset Sales permitted
under Section 6.05 or as otherwise specified in this Agreement or any Security
Document) or all or substantially all of the Collateral). Each Lender that sells
a participation and/or that is a Granting Lender with respect to a Loan made by
an SPC, shall in each case, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
participant and such SPC and the principal amounts (and stated interest) of each
participant’s and such SPC’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s or SPC’s interest in any Commitments, Loans, Letters of Credit or
its other obligations under any Loan Document) to any person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender,
the Borrowers and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register as the owner of such participation and/or
Loan, as applicable, for all purposes of this Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of the Borrowers; provided that, prior to any such disclosure of
information designated by the Borrowers as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree to preserve the confidentiality
of such confidential information on terms no less restrictive than those
applicable to the Lenders pursuant to Section 9.15.

 

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 



 134 

 

 

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. An SPC that makes a Loan
hereunder shall provide any documentation required pursuant to Section 2.20(f)
as if it were a Lender (or notify the Borrowers in writing if it is not legally
able to provide such documentation). Each party hereto hereby agrees that no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). The
Loan Parties agree that each SPC shall be entitled to the benefits of Sections
2.14, 2.16 and 2.20 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 9.04(b); provided, however, that
an SPC shall not be entitled to receive any greater payment under Section 2.14,
2.16 or 2.20 than the applicable Granting Lender would have been entitled to
receive with respect to the Loan or portion of the Loan granted to such SPC,
unless the grant to such SPC is made with each of the Borrowers’ prior written
consent. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrowers
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrowers and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any nonpublic information relating to its Loans to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC.

 

(j) Any Term Lender may, at any time, assign all or a portion of its Loans to
the Borrowers pursuant to open market purchases; provided that (i) any Loans
that are so assigned will be automatically and irrevocably cancelled and the
aggregate principal amount of the tranches and installments of the relevant
Loans then outstanding shall be reduced by an amount equal to the principal
amount of such Loans, (ii) the Borrowers shall clearly identify themselves as
such in the applicable assignment documentation, (iii) any such Loans acquired
by the Borrowers shall not be deemed a repayment of Indebtedness for purposes of
calculating Excess Cash Flow and (iv) no Default or Event of Default shall have
occurred or be continuing. Each Term Lender participating in any assignment to
the Borrowers, pursuant to this clause (j) acknowledges and agrees that in
connection with such assignment, (1) the Borrowers then may have, and later may
come into possession of, Excluded Information, (2) such Term Lender has
independently, and without reliance on Holdings, the Borrowers or any of their
respective Subsidiaries, the Administrative Agent or any other Agent Party, made
its own analysis and determination to participate in such assignment
notwithstanding such Term Lender’s lack of knowledge of the Excluded
Information, (3) none of Holdings, the Borrowers or their respective
Subsidiaries, the Administrative Agent or any other Agent Party, as the case may
be, shall have any liability to such Term Lender, and such Term Lender hereby
waives and releases, to the extent permitted by law, any claims such Term Lender
may have against Holdings, the Borrowers and their respective Subsidiaries, the
Administrative Agent and any other Agent Parties, as the case may be, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information and (4) that the Excluded Information may not be available to the
Administrative Agent or the other Lenders.

 

(k) Neither Holdings nor the Borrowers shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and each Lender, and any attempted
assignment without such consent shall be null and void.

 



 135 

 

 

Section 9.05 Expenses; Indemnity. (a) The Borrowers and Holdings agree,
severally and not jointly, to pay all reasonable out-of-pocket expenses (i) of
the Administrative Agent, the Collateral Agent, the Lead Arrangers, the
Syndication Agents and the Issuing Bank (including but not limited to reasonable
and documented legal fees, disbursements and other charges of one primary
outside counsel (absent a conflict of interest) and, in the case of a conflict
of interest, where such conflicted party informs the Borrowers of such conflict
and thereafter retains its own counsel, of another counsel for similarly
situated affected persons), one special maritime counsel and one firm of local
counsel in each relevant jurisdiction and reasonable and documented expenses of
the Administrative Agent, the Collateral Agent, the Lead Arranger, the
Syndication Agents and the Issuing Bank associated with the syndication of the
Credit Facilities and the preparation, execution and delivery, administration,
amendment, waiver or modification (including proposed amendments, waivers or
modifications) of this Agreement and the other Loan Documents (whether or not
the transactions hereby or thereby contemplated shall be consummated) or (ii)
incurred by the Administrative Agent, the Collateral Agent, the Lead Arrangers,
the Syndication Agents, the Issuing Bank or any Lender (including but not
limited to reasonable legal fees and expenses of one primary outside counsel
(absent a conflict of interest) and, in the case of a conflict of interest,
where such conflicted party informs the Borrowers of such conflict and
thereafter retains its own counsel, of another counsel for similarly situated
affected persons), one special maritime counsel and one firm of local counsel in
each relevant jurisdiction and for workout proceedings, enforcement costs and
documentary taxes associated with the Loan Documents, including with respect to
the Loans made or Letters of Credit issued hereunder.

 

(b) The Borrowers, severally and not jointly, agree to indemnify the
Administrative Agent, the Collateral Agent, the Lead Arrangers, the Syndication
Agents, the Issuing Bank, the Lenders and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) and hold each
Indemnitee harmless from and against all reasonable out-of-pocket costs,
expenses including reasonable and documented and invoiced fees, disbursements
and other charges of one counsel for all Indemnitees, one special maritime
counsel and one primary firm of local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions for
all Indemnitees (and, in the case of a conflict of interest, where the
Indemnitee affected by such conflict informs the Borrowers of such conflict and
thereafter retains its own counsel, of another firm of counsel for similarly
situated affected Indemnitees)), claims, damages, losses and liabilities of such
Indemnitee arising out of, relating to or in connection with the Credit
Facilities and any documentation related thereto, the actual or proposed use of
the proceeds of the Credit Facilities, the Transactions or any transaction
contemplated in connection with the foregoing (including any investigation,
claim or any litigation or other proceeding, or preparation of a defense in
connection therewith (regardless of whether such Indemnitee is a party thereto
and regardless of whether such matter is initiated by a third party or by the
Borrowers or any of their respective affiliates or equity holders) that relates
to the Transactions, including the financing contemplated hereby or any
transactions in connection therewith), provided that no Indemnitee will be
indemnified for (i) any cost, expense or liability to the extent determined in
the final, non-appealable judgment of a court of competent jurisdiction to have
resulted from its, or its Related Indemnified Persons, gross negligence, bad
faith, willful misconduct nor for any claims brought by an Indemnitee against
another Indemnitee (other than claims against the Lead Arrangers or the
Administrative Agent acting in such capacity), and this provision shall not
cover any expenses incurred in connection with the preparation, negotiation or
diligence in connection with the Loan Documents, (ii) a material breach of the
obligations of such Indemnitee or any Related Indemnified Person of such
Indemnitee under the Loan Documents, as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (iii) any dispute solely among
the Indemnitees (other than the Lead Arrangers, Administrative Agent, Collateral
Agent or Syndication Agents acting in their capacity as such) and to the extent
not arising out of any act or omission of Holdings and its Subsidiaries or any
of their Affiliates; and provided, further, that the foregoing indemnity shall
only apply to the Cayman Borrower and the Cayman Subsidiary Guarantors to the
extent such claim, damage, loss or liability arises out of, relates to or is in
connection with the Foreign Obligations.

  

(c) To the extent that Holdings and the Borrowers fail to pay any amount
required to be paid by it to the Administrative Agent, the Collateral Agent, any
Lead Arrangers, the Syndication Agents or the Issuing Bank under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Lead Arrangers, the Syndication Agents, the Collateral
Agent, or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, any Lead
Arrangers, the Syndication Agents, the Collateral Agent or the Issuing Bank in
its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure, outstanding Term Loans and unused Commitments at the time.

 

(d) To the extent permitted by applicable law, none of the parties hereto shall
assert, and each hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e) All amounts due under this Section 9.05 shall be payable promptly upon
written demand therefor.

 



 136 

 

 

Section 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender (other than a Defaulting Lender) is hereby authorized at
any time and from time to time, except to the extent prohibited by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of the Borrowers or Holdings
against any of and all the obligations of the Borrowers or Holdings now or
hereafter existing under this Agreement and other Loan Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section 9.06 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN SUCH OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, the Lead Arrangers, any Lender or the Issuing Bank
in exercising any power or right hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Lead Arrangers, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrowers or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrowers or
Holdings in any case shall entitle the Borrowers or Holdings to any other or
further notice or demand in similar or other circumstances.

 

(b) Except as provided in Section 2.23, 2.24 and 2.25, neither this Agreement
nor any provision hereof nor any other Loan Document or any provision thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrowers,
Holdings and the Required Lenders or in the case of the other Loan Documents,
pursuant to an agreement in writing entered into by the applicable Loan Party
and the Administrative Agent or the Collateral Agent, as applicable, with the
consent of the Required Lenders if and as may be required thereby (except as
expressly provided below); provided, however, that no such agreement shall (i)
decrease the principal amount of, or extend the maturity of or any scheduled
principal payment date or date for the payment of any interest on any Loan or
any date for reimbursement of an L/C Disbursement, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan or L/C
Disbursement (other than with respect to waivers of the terms of Section 2.07),
without the prior written consent of each Lender directly adversely affected
thereby, (ii) increase or extend the Commitment or decrease or extend the date
for payment of any Fees or decrease the amount of, or shorten the period
applicable to, any prepayment premium of any Lender without the prior written
consent of such Lender (it being understood that no amendment, modification,
termination, waiver or consent of a condition precedent, covenant or Default
shall constitute an increase of Commitment), (iii) amend or modify the pro rata
requirements of Section 2.17 or the provisions of this Section or release all or
substantially all the value of the Subsidiary Guarantors from the Guarantee
Agreement or all or substantially all of the Collateral, without the prior
written consent of each Lender, unless otherwise explicitly permitted under this
Agreement, (iv) change the provisions of application of prepayments in any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of one Class disproportionately from
the rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPC pursuant to the provisions of Section 9.04(i) without the
written consent of such SPC, (vi) impose any additional material restrictions on
the right of any Lender to assign its Loans or Commitments hereunder without the
prior written consent of such Lender (except as required by law or regulation),
(vii) modify the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the U.S. Term Loan Commitments,
Cayman Term Loan Commitments and Revolving Credit Commitments on the Third
Restatement Date); provided, further, that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent or the Issuing Bank hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, the Collateral
Agent or the Issuing Bank, as applicable.

 



 137 

 

 

(c) The Administrative Agent and the Borrowers may amend, modify or supplement
any Loan Document to cure any ambiguity, omission, defect or inconsistency (as
reasonably determined by the Administrative Agent); provided that no such
amendment, modification or supplement shall adversely affect the rights of any
Lender unless the Lenders have received at least five (5) Business Days’ prior
written notice thereof and the Administrative Agent does not receive, within
five (5) Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment, modification or supplement.

 

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 



 138 

 

 

Section 9.10 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents, subject to Section 9.20. Nothing in this Agreement or in the other
Loan Documents, expressed or implied, is intended to confer upon any person
(other than the parties hereto and thereto, their respective successors and
assigns permitted hereunder (including any Affiliate of the Issuing Bank that
issues any Letter of Credit) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Collateral Agent,
the Lead Arrangers, the Issuing Bank and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

 

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 9.11.

 

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 9.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 



 139 

 

 

Section 9.14 Jurisdiction; Consent to Service of Process. (a) Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the other Loan Documents, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Lead Arrangers, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or the other Loan Documents against Holdings, the Borrowers, any
Mortgaged Vessel Owning Subsidiary or their respective properties in the courts
of any jurisdiction.

 

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court of the United States of America sitting in the
Borough of Manhattan, and any appellate court from any thereof. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. The Cayman Borrower hereby irrevocably and
unconditionally agrees that service of all writs, process and summonses in any
such suit, action or proceeding brought in the State of New York may be made
upon the U.S. Borrower, presently located at 96 Morton Street, 9th Floor, New
York, New York 10014 (the “Process Agent”). The Cayman Borrower hereby confirms
and agrees that the Process Agent has been duly and irrevocably appointed as its
agent to accept such service of any and all such writs, processes and summonses,
and agrees that the failure of the Process Agent to give any notice of any such
service of process to the Cayman Borrower shall not impair or affect the
validity of such service or of any judgment based thereon, and the U.S. Borrower
hereby accepts its appointment as Process Agent for the Cayman Borrower. If the
Process Agent shall cease to serve as agent for the Cayman Borrower to receive
service of process hereunder, the Cayman Borrower, on behalf of itself, shall
promptly appoint a successor agent reasonably satisfactory to the Administrative
Agent. The Cayman Borrower hereby further irrevocably consents to the service of
process in any suit, action or proceeding in such courts by the mailing thereof
by the Administrative Agent by registered or certified mail, postage prepaid, at
its address set forth in Section 9.01 of the Credit Agreement.

 



 140 

 

 

Section 9.15 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Issuing Bank and the Lenders, on behalf of itself
and its respective Affiliates, agrees that it will use all Information (as
defined below) provided to it or its affiliates solely for purposes of making
and administering Loans and agrees until the second anniversary of the
termination of this Agreement to maintain the confidentiality of the
Information, except that Information may be disclosed only (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors who need to know such information in connection
with the Transactions (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested or demanded by any regulatory authority having jurisdiction
over such party or any of its Affiliates, (c) pursuant to the order of any court
or administrative agency or otherwise as required by applicable law or
regulation or as requested by a governmental authority (in which case, such
party, to the extent permitted by law and except with respect to any audit or
examination conducted by bank accountants or any governmental bank authority
exercising examination or regulatory authority, agrees to inform the Borrowers
promptly thereof), (d) for purposes of establishing a “due diligence” defense,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.15, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrowers, (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.15, (h) to the extent such
information was independently development by such party without reliance on such
Information, (i) to Moody’s and S&P in connection with obtaining credit ratings
for the Borrowers or its Subsidiaries or the Term Loan Facility hereunder or (j)
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facilities or
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the Loan Documents. For the
purposes of this Section, “Information” shall mean all information received from
or on behalf of the Borrowers, Holdings or any Subsidiary and related to the
Borrowers, Holdings or any Subsidiary or their business, other than any such
information that was available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by or on behalf of the Borrowers, Holdings or any Subsidiary. Any
person required to maintain the confidentiality of Information as provided in
this Section 9.15 shall be considered to have complied with its obligation to do
so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord its own
confidential information.

 

Section 9.16 Release of Liens and Guarantees of Subsidiaries. If any of the
Collateral shall be sold, transferred or otherwise disposed of by the Borrowers,
Holdings or any other Loan Party in a transaction permitted by this Agreement
(including by way of merger, consolidation or in connection with the sale of a
Subsidiary permitted hereunder or as contemplated by Schedule 5.17, then the
Collateral Agent, at the request and sole expense of the Borrowers or such other
Loan Party, shall (or, as applicable, shall cause its agents to) execute and
deliver without recourse, representation or warranty all releases or other
documents necessary or desirable for the release of the Liens created by any of
the Security Documents on such Collateral or guarantee obligations. In the case
of any such sale, transfer or disposal of any property constituting Collateral
in a transaction not otherwise prohibited hereunder or designation of an
Unrestricted Subsidiary in accordance with the terms hereof, the Liens created
by any of the Security Documents on such property shall be automatically
released (without need for further action by any person). At the request and
sole expense of the Borrowers, a Subsidiary that is a Loan Party shall be
released from all its obligations under this Agreement, under any guaranteed
obligations and under all other Loan Documents in the event that all the Equity
Interests of such Subsidiary shall be sold, transferred or otherwise disposed of
in a transaction permitted by this Agreement (including by way of merger or
consolidation) and the Administrative Agent and the Collateral Agent, at the
request and sole expense of the Borrowers, shall execute and deliver without
recourse, representation or warranty all releases or other documents necessary
or desirable to evidence or confirm the foregoing. If, in compliance with this
Agreement, the Termination Date has occurred, the Administrative Agent and
Collateral Agent shall take such actions as are reasonably requested by the Loan
Parties to effect the release of obligations under this Agreement, under any
guaranteed obligations and under all other Loan Documents in accordance with the
relevant provisions of the Security Documents.

 



 141 

 

 

Section 9.17 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrowers, which information includes the name and address of Holdings and
the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrowers in
accordance with the USA PATRIOT Act.

 

Section 9.18 Judgment Currency. (a) If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b) The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of any obligation owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

Section 9.19 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.18
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 



 142 

 

 

Section 9.20 [Reserved].

 

Section 9.21 U.S. Obligations. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IN
THE OTHER LOAN DOCUMENTS TO THE CONTRARY, NONE OF THE CAYMAN BORROWER, THE
CAYMAN SUBSIDIARY GUARANTORS OR ANY OTHER FOREIGN SUBSIDIARIES SHALL (I)
GUARANTEE OR SHALL BE DEEMED TO HAVE GUARANTEED, OR SHALL OTHERWISE BE LIABLE
WITH RESPECT TO, DIRECTLY OR INDIRECTLY, ANY OF THE U.S. OBLIGATIONS OR (II)
GRANT A SECURITY INTEREST TO SECURE, OR OTHERWISE PROVIDE CREDIT SUPPORT FOR,
THE U.S. OBLIGATIONS.

 

Section 9.22 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agree and consent to, and acknowledge and agree to be
bound by the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(a) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) any reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
any Loan Document;

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.23 Certain ERISA Matters.

 

(a) Each Lender (x) represents and warrants, as of the date such person became a
Lender party hereto, to, and (y) covenants, from the date such person became a
Lender party hereto to the date such person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 



 143 

 

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and (y)
covenants, from the date such person became a Lender party hereto to the date
such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that:

 

(i) none of the Administrative Agent or the Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 



 144 

 



 

(ii) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv) the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Lead Arrangers or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

 

(c) The Administrative Agent and the Lead Arrangers hereby inform the Lenders
that each such person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such person has a financial interest in the
transactions contemplated hereby in that such person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

[Remainder of this page intentionally left blank]

 

 145 

 

 

  LINDBLAD EXPEDITIONS, LLC, as U.S. Borrower,       /s/ Craig Felenstein  
Chief Financial Officer       LINDBLAD MARITIME ENTERPRISES, LTD., as Cayman
Borrower,       /s/ Craig Felenstein   Chief Financial Officer       LINDBLAD
EXPEDITIONS HOLDINGS, INC., as Holdings,       /s/ Craig Felenstein   Chief
Financial Officer       CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent and Collateral Agent,       /s/ William O’Daly   Authorized
Signatory       /s/ D. Andrew Maletta   Authorized Signatory       JPMORGAN
CHASE BANK, N.A., as Revolving Credit Lender       /s/ Devin Roccisano  
Executive Director       CITIBANK, N.A., as Revolving Credit Lender       /s/
Scott Slavik   Vice President

 

 

 

 

Execution Version

 

Schedule 1.01(a)

 

Disqualified Institutions

 

None.

 

 -1- 

 

 

Schedule 1.01(b)

 

Excluded Subsidiaries

 

1. Lindblad Global Trading, Inc.

 

2. SPEX Calstar LLC

 

3. Fillmore Pearl (Cayman), Ltd

 

4. Fillmore Pearl Acquisition Pty Ltd

 

5. Capricorn Cruise Line Pty Limited

 

6. Orion Group Holdco Pty Limited

 

7. Orion Xpeditions Pty Limited

 

8. The Orion Expedition Cruises Unit Trust

 

9. The Excluded Subsidiaries listed on Schedule 1.01(c)

 

 -2- 

 

 

Schedule 1.01(c)

 

Excluded Vessel Subsidiaries

 

1. LEX Endurance Ltd.

 

 -3- 

 

 

Schedule 1.01(d)

 

Vessel Financings

 

1. Senior Secured Credit Agreement, dated as of January 8, 2018, among, inter
alia, LEX Endurance Ltd., a Cayman Islands exempted company, Holdings, the
lenders from time to time party thereto, Citibank Europe plc, UK Branch, as
administrative agent, and Citibank, N.A., London Branch, as ECA Agent and
Collateral Agent, and the agreements contemplated thereby.

 

 -4- 

 

 

Schedule 2.01

 

Lenders and Commitments as of the Third Restatement Date

 

Term Lender  U.S. Term Loan Commitment   Cayman Term Loan Commitment   Total
Term Loan Commitment  Credit Suisse AG, Cayman Islands Branch Eleven Madison
Avenue, 6th Floor 
New York, NY 10010 Attention: Agency Manager  $160,000,000.00   $40,000,000.00  
$200,000,000.00 

 

Revolving Credit Lender  Revolving Credit Commitment  Credit Suisse AG, Cayman
Islands Branch 
Eleven Madison Avenue, 6th Floor
New York, NY 10010 Attention:
Agency Manager  $15,000,000.00  JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, NY 10179  $15,000,000.00  Citibank, N.A. 
601 Lexington Avenue, 15th Floor  
New York, NY 10022
Attention: Steve Byman  $15,000,000.00  TOTAL REVOLVING CREDIT COMMITMENTS: 
$45,000,000.00 

 

 

 -5- 

 

 

Schedule 3.07(b)

 

Certain Matters Affecting Intellectual Property

 

None.

 

 -6- 

 

 

Schedule 3.08

 

Subsidiaries

 

Holder  Issuer 

No. of

Shares/Interests

   Percentage
Ownership
of Holder   Percentage
Ownership
of U.S.
Borrower   Percentage Ownership of Cayman Borrower  Lindblad
Expeditions,
LLC  SPEX Sea
Bird Ltd.   100    100%   100%   0% Lindblad
Expeditions,
LLC  SPEX Sea
Lion Ltd.   100    100%   100%   0% Lindblad
Expeditions,
LLC  Lindblad
Maritime
Ventures, Inc.   100    100%   100%   0% Lindblad
Expeditions,
LLC  Lindblad
Maritime
Enterprises,
Ltd.   1,000    100%   100%   0% Lindblad
Expeditions,
LLC  Lindblad
Global
Trading, Inc.   100    100%   100%   0% Lindblad
Expeditions,
LLC  Natural
Habitat, Inc.   1,559    80.1%   80.1%   0% Lindblad
Maritime
Ventures, Inc.  LEX Quest
LLC   N/A    100%   0%   0% Lindblad
Maritime
Ventures, Inc.  LEX Venture
LLC   N/A    100%   0%   0% Lindblad
Maritime
Enterprises,
Ltd.  LEX Explorer
LLC   N/A    100%   0%   100% Lindblad
Maritime
Enterprises, Ltd.   SPEX Calstar
LLC   N/A    100%   0%   100%

 



 -7- 

 

 

Holder  Issuer 

No. of

Shares/Interests

   Percentage
Ownership
of Holder   Percentage
Ownership
of U.S.
Borrower   Percentage Ownership of Cayman Borrower  Lindblad
Maritime
Enterprises,
Ltd.  LEX
Galapagos
Partners I LLC   N/A    100%   0%   100% Lindblad
Maritime
Enterprises,
Ltd.  LEX
Galapagos
Partners II
LLC   N/A    100%   0%   100% Lindblad
Maritime
Enterprises,
Ltd.  LEX
Galapagos
Partners III
LLC   N/A    100%   0%   100% Lindblad
Maritime
Enterprises,
Ltd.  LEX
Endurance Ltd.   1,000    100%   0%   100% Lindblad
Maritime
Enterprises,
Ltd.  Fillmore Pearl
Holding, Ltd   40,800,000    100%   0%   100% LEX
Galapagos
Partners I
LLC  NAVILUSAL
Cia. Ltda.   100    10%   0%   0% LEX
Galapagos
Partners II
LLC  NAVILUSAL
Cia. Ltda.   900    90%   0%   0% NAVILUSAL
Cia. Ltda.  Metrohotel
Cia. Ltda.   800    99%   0%   0% LEX
Galapagos
Partners III
LLC  Metrohotel
Cia. Ltda.   1    1%   0%   0% NAVILUSAL
Cia. Ltda.  Marventura de
Turismo Cia. Ltda.   2,999    99%   0%   0%

 

 -8- 

 

 

Holder  Issuer 

No. of

Shares/Interests

   Percentage
Ownership
of Holder   Percentage
Ownership
of U.S.
Borrower   Percentage Ownership of Cayman Borrower  LEX
Galapagos
Partners III
LLC  Marventura de
Turismo Cia.
Ltda.   1    1%   0%   0% Fillmore Pearl
Holding, Ltd  Fillmore Pearl
(Cayman) II,
Ltd.   1    100%   0%   0% Fillmore Pearl
Holding, Ltd  Fillmore Pearl
(Cayman), Ltd   13,477,163    100%   0%   0% Fillmore Pearl
Holding, Ltd  Fillmore Pearl
Investment Pty
Ltd   6,496,194    100%   0%   0% Fillmore Pearl
Investment
Pty Ltd  Fillmore Pearl
Acquisition
Pty Ltd   17,969,550    100%   0%   0% Fillmore Pearl
Acquisition
Pty Ltd  Capricorn
Cruise Line
Pty Limited   400    100%   0%   0% Fillmore Pearl
Acquisition
Pty Ltd  Orion Group
Holdco Pty
Limited   140    70%   0%   0% Capricorn
Cruise Line
Pty Limited  Orion Group
Holdco Pty
Limited   60    30%   0%   0% Orion Group
Holdco Pty
Limited  Lindblad
Expeditions
Pty Ltd.   1,000    100%   0%   0% Lindblad
Expeditions
Pty Ltd.  Orion
Xpeditions Pty
Limited   35,000    100%   0%   0%

 

As of the Third Restatement Date, the Orion Group Holdco Pty Limited is the
trust beneficiary of The Orion Expedition Cruises Unit Trust.

 

 -9- 

 

 

Schedule 3.09(a)

 

Litigation

 

None.

 

 -10- 

 

 

Schedule 3.17

 

Environmental Matters

 

None.

 

 -11- 

 

 

Schedule 3.19(a)

 

UCC Filing Offices

 

1.New York Department of State

 

2.Nevada Secretary of State

 

3.District of Columbia Office of Tax and Revenue

 

 -12- 

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Schedule 5.17

 

Post-Closing Items

 

Post-Closing Deliverables

 

1. Within thirty (30) days following the Third Restatement Date (or within such
longer period as may be agreed to by the Administrative Agent in its sole
discretion), the Administrative Agent shall have received a certificate from
each Subsidiary listed below, signed by an officer of such Subsidiary,
substantially in the form approved by counsel to the Administrative Agent prior
to the Third Restatement Date (including, for the avoidance of any doubt, the
equivalent documents attached as Exhibits thereto):

 

a.Fillmore Pearl Investment Pty Ltd b.Lindblad Expeditions Pty Ltd. c.Metrohotel
Cia. Ltda. d.Marventura de Turismo Cia. Ltda. e.NAVIUSAL Cia. Ltda.

 

2. Within thirty (30) days following the Third Restatement Date (or within such
longer period as may be agreed to by the Administrative Agent in its sole
discretion), the Borrowers shall deliver, or shall cause to be delivered, to the
Collateral Agent (i) a share certificate representing 100% of the issued and
outstanding Equity Interests of Lindblad Maritime Ventures, Inc. and (ii) a duly
executed, undated share transfer form.

 

Post-Closing Reorganization

 

To facilitate compliance with regulations [*], Borrowers have advised the
Collateral Agent that [*] will be needed. In order to accomplish the
restructuring in a tax efficient manner and without compromising the security of
the Lenders, Borrowers may, upon prior notice to the Collateral Agent, cause the
following actions to be accomplished:

 

1.[*] by means of the following actions to be simultaneously executed:

 

a.[*];

 

b.[*]; and

 

c.[*].

 

2.[*].

 

3.[*].

 

4.[*].

 

5.[*].

 

6.[*].

 

7.Upon completion of the foregoing, the organizational structure of Holdings and
the Borrowers and their respective subsidiaries shall be substantially as
reflected on the following three pages:

 

 -13- 

 

 

LINDBLAD EXPEDITIONS ORGANIZATION CHART

 

[ex10-3_001.jpg]

 

 -14- 

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

LINDBLAD EXPEDITIONS

ONSHORE ORGANIZATION CHART  

 

[ex10-3_002.jpg]

 

 -15- 

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

LINDBLAD EXPEDITIONS

ONSHORE ORGANIZATION CHART

 

[ex10-3_003.jpg]

 

March 2018

 

 -16- 

 

 

Schedule 6.01

 

Existing Indebtedness

 

1. U.S. Borrower and Cayman Borrower are required to maintain a combined cash
reserve totaling $1,530,000 by American Express for current billings.

 

2. U.S. Borrower participates, with other tour operators, in the Consumer
Protection Insurance Plan sponsored by the United States Tour Operators
Association (the “USTOA”). The USTOA requires a $1,000,000 performance bond,
letter of credit, or assigned certificate of deposit from its members to insure
the plan. U.S. Borrower has assigned a $1,000,000 Irrevocable Standby Letter of
Credit with Bank of America, Number 3113595, dated July 1, 2010, to the USTOA to
satisfy this requirement.

 

3. U.S. Borrower has an Irrevocable Standby Letter of Credit with Bank of
America, Number 3113594, dated July 1, 2010, in the amount of $150,000, for the
benefit of Trip Mate Insurance Agency, Inc.

 

4. U.S. Borrower has a Letter of Credit with Citibank, N.A., Number 63653107,
dated June 18, 2012, in the amount of $10,000, for the benefit of Airlines
Reporting Corporation.

 

5. Amended and Restated Escrow Agreement, dated as of December 3, 2009, by and
between the Company and Merrill Lynch Bank & Trust Co., FSB, as may be amended,
restated, supplemented or otherwise modified from time to time.

 

6. The Indebtedness listed on Schedule 1.01(d).

 

 -17- 

 

 

Schedule 6.02

 

Existing Liens

 

1. All Liens in connection with the Existing Indebtedness listed on Schedule
6.01 and the Vessel Financings listed on Schedule 1.01(d).

 

 -18- 

 

 

Schedule 6.04

 

Existing Investments

 

None.

 

 -19- 

 

 

Schedule 6.05

 

Permitted Asset Sales

 

None.

 

 -20- 

 

 

Schedule 6.07

 

Transactions with Certain Affiliates

 

1. Stockholder’s Agreement, dated as of May 4, 2016, by and among Lindblad
Expeditions Holdings, Inc., Natural Habitat, Inc., and Ben Bressler.

 

 -21- 

 

 

Schedule 6.16

 

Permitted Flags

 

1.Bahamas    2.Ecuador    3.United States

 

 -22- 

 

 

Execution Version

 

EXHIBIT A

 

FORM OF

 

LINDBLAD EXPEDITIONS, LLC

 

ADMINISTRATIVE QUESTIONNAIRE

 

Please accurately complete the following information and return via fax to the
attention of Agency Administration at Credit Suisse as soon as possible, at
agency.loanops@credit-suisse.com.

 

LENDER LEGAL NAME TO APPEAR IN DOCUMENTATION:

 

GENERAL INFORMATION - DOMESTIC LENDING OFFICE:

 

Institution Name:__________________________________________________________

 

Street Address:_____________________________________________________________

 

City, State, Zip Code:_____________________________________________________

 

GENERAL INFORMATION - EURODOLLAR LENDING OFFICE:

 

Institution Name:_________________________________________________________

 

Street Address:___________________________________________________________

 

City, State, Zip Code:_____________________________________________________

 

POST-CLOSING, ONGOING CREDIT CONTACTS/NOTIFICATION METHODS:

 

CREDIT CONTACTS:

 

Primary Contact:_________________________________________________________

 

Street Address:__________________________________________________________

 

City, State, Zip Code:_____________________________________________________

 

Phone Number:__________________________________________________________

 

Fax Number:_____________________________________________________________

 

Backup Contact:_________________________________________________________

 

Street Address:__________________________________________________________

 

City, State, Zip Code:_____________________________________________________

 

 A-1 

 

 

Phone Number:__________________________________________________________

 

Fax Number:____________________________________________________________

 

TAX WITHHOLDING:

 

Nonresident Alien                                Y*      N

 

* Form 4224 Enclosed

 

Tax ID Number_____________________________

 

POST-CLOSING, ONGOING ADMIN, CONTACTS / NOTIFICATION METHODS:

 

ADMINISTRATIVE CONTACTS - BORROWINGS, PAYDOWNS, FEES, ETC.

 

Contact:_______________________________________________________________

 

Street Address:__________________________________________________________

 

City, State, Zip Code:_____________________________________________________

 

Phone Number:__________________________________________________________

 

Fax Number:__________________________________________________________ __

 

PAYMENT INSTRUCTIONS:

 

Name of Bank to which funds are to be transferred:
_______________________________

 

______________________________________________________________________ 

 

Routing Transit/ABA number of Bank to which funds are to be
transferred:__________

 

Name of Account, if applicable:_____________________________________________

 

Account Number:________________________________________________________

 

Additional information:_____________________________________________________

 

_______________________________________________________________________

 

MAILINGS:

 

Please specify the person to whom the Borrowers should send financial and
compliance information received subsequent to the closing (if different from
primary credit contact):

 

Name:__________________________________________________________

 

Street Address: _________________________________________________________

 

 A-2 

 

 

City, State, Zip Code:______________________________________________________

 

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible. If there is someone other
than yourself who should receive this questionnaire, please notify us of that
person’s name and fax number and we will fax a copy of the questionnaire. If you
have any questions about this form, please call Agency Administration at Credit
Suisse AG.

 

 A-3 

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). It is understood and agreed that the rights and obligations of the
Assignor and the Assignee hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below, receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex A attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date set forth below by
the Administrative Agent (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as, the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 



1.  Assignor:           2.  Assignee:         3. Borrower[s] : [Lindblad
Expeditions, LLC] [Lindblad Maritime Enterprises, Ltd.]       4. Administrative
Agent: Credit Suisse AG, Cayman Islands Branch, as the Administrative Agent
under the Credit Agreement

 

5. Credit Agreement: The Third Amended and Restated Credit Agreement, dated as
of March 27, 2018 (as may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Lindblad Expeditions, LLC, a
Delaware limited liability company (the “U.S. Borrower”), Lindblad Maritime
Enterprises, Ltd., an exempted company with limited liability incorporated and
existing under the laws of the Cayman Islands (the “Cayman Borrower” and,
together with the U.S. Borrower, each, individually a “Borrower” and,
collectively, the “Borrowers”), Lindblad Expeditions Holdings, Inc., a Delaware
corporation (“Holdings”), the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, Cayman Islands Branch, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”).

 

 B-1 

 

 



6.

Assigned Interest:

 

  Assigned Interest1 Assigned Interest
and the aggregate
Commitments/Loans
for all Lenders Amount of
Commitment/Loans
Assigned       [Other] Loans $ %       [such other Class as has been established
pursuant to the Credit Agreement]           Loans/Commitments $ %

 

7. Effective Date:2 [__________], 20[__]

 

  

 

 

 



 



1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “U.S. Term Loan Commitment,” “Cayman Term Loan Commitment,”
etc.)

 

2 To be inserted by the Administrative Agent and which shall be the effective
date of recordation of transfer in the register therefor.

 

 B-2 

 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR:

 

[NAME OF ASSIGNOR]

 



By:     Name:      Title:    

 

ASSIGNEE:

 

[NAME OF ASSIGNEE]

 



By:     Name:      Title:    

 

[Consented to and]3 Accepted:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Issuing
Bank

 



By:     Name:      Title:    

 



By:     Name:      Title:    

 

[Consented to:]4

 



By:     Name:      Title:    

 

[Consented to:

 



 



3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4 Consent of the Borrowers shall not be required if such assignment is made (A)
to another Lender, an Affiliate of a Lender or a Related Fund of any such
Lender, (B) after the occurrence and during the continuance of any Event of
Default or (C) to effectuate the primary syndication of the Term Loan Facility
on or after the Third Restatement Date to persons (other than to Disqualified
Institutions) identified by the Lead Arrangers to the Borrowers. Further, if the
Borrowers have not responded within 10 Business Days to any request for an
assignment, the Borrowers shall be deemed to have consented.

 

 B-3 

 

 

[          ] [and each other Issuing Bank], as Issuing Bank]5

 



By:     Name:      Title:    

 

 

  

 

 



 



5 No consent of the Issuing Bank shall be required for any assignment of a Term
Loan.

 

 B-4 

 

 

ANNEX A

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and the
description of the Assigned Interest is, without giving effect to assignments
thereof which have not become effective, accurate as set forth in this
Assignment and Acceptance, (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender and (b) except as set forth in clause (a) above, makes no
representation or warranty and assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, (iii) the financial condition of Holdings, the Borrowers or
any Subsidiary or (iv) the performance or observance by Holdings, the Borrowers
or any Subsidiary of any of their respective obligations under any Loan Document
or any other instrument or document furnished pursuant thereto.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.04 of the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement) and is an Eligible Assignee, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 3.05 thereof or delivered pursuant to Section
5.04 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, (vi) it has
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, (vii) it has
duly completed an Administrative Questionnaire substantially in the form of
Exhibit A to the Credit Agreement, unless it is already a Lender under the
Credit Agreement, (viii) the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date (unless such fee has been
waived by the Administrative Agent) (ix) if it is a Lender that is not a United
States person, attached to the Assignment and Acceptance is any documentation
required to be delivered by it pursuant to the terms of the Loan Documents,
completed and duly executed by the Assignee and (x) if it is an Affiliated
Lender, it has indicated its status as such in the space provided on the first
page of the Assignment and Assumption and (b) agrees that it (i) will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, (ii)
appoints and authorizes the Administrative Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent and the Collateral
Agent, respectively, by the terms thereof, together with such powers as are
reasonably incidental thereto and (iii) will perform in accordance with their
terms all the obligations which by the terms of the Credit Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 



 

 

 

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date. The accrued and unpaid fees and interest will be paid to the
then Lender of record during the applicable period.

 

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Acceptance shall be construed in accordance with and governed by the laws of
the State of New York.

 

4. Term Loan Facility Assignments. Each assignment of the U.S. Term Loans and
the Cayman Term Loans shall be made on a pro rata basis by such assigning Lender
in proportion to the respective amounts of such Loans held by such assigning
Lender at such time.

 

 

 

 

EXHIBIT C

 

FORM OF BORROWING REQUEST

 

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

 

ATTN: Loan Operations Agency Group

 

[DATE]6

 

Ladies and Gentlemen:

 

The undersigned Borrower[s] refer[s] to the Third Amended and Restated Credit
Agreement, dated as of March 27, 2018 (as may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Lindblad
Expeditions, LLC, a Delaware limited liability company (the “U.S. Borrower”),
Lindblad Maritime Enterprises, Ltd., an exempted company with limited liability
incorporated and existing under the laws of the Cayman Islands (the “Cayman
Borrower” and, together with the U.S. Borrower, each, individually a “Borrower”
and, collectively, the “Borrowers”), Lindblad Expeditions Holdings, Inc., a
Delaware corporation (“Holdings”), the lenders from time to time party thereto
(the “Lenders”) and Credit Suisse AG, Cayman Islands Branch, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The undersigned Borrower[s] hereby give[s] you notice pursuant to Section 2.03
of the Credit Agreement that [it][they] request[s] a Borrowing under the Credit
Agreement and, in that connection, set[s] forth below the terms on which such
Borrowing is requested to be made:

 

(A)Name of Borrower[s]:



(B)Class and Type of Borrowing:7



☐Term Borrowing [ABR][Eurodollar] Borrowing



☐Revolving Borrowing [ABR][Eurodollar] Borrowing



(C)Date of Borrowing:8

 



 



 



6 Notice to be delivered by (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon (New York City time) three Business Days before a proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 10:00 a.m.
(New York City time) on the day of the proposed Borrowing.

 

7 Specify (a) whether the requested Borrowing is to be a Cayman Term Loan, U.S.
Term Loan, Incremental Term Loan, Specified Incremental Term Loans, Other Loans
or a Revolving Loan and (b) whether Borrowing is a Eurodollar Loan or an ABR
Loan.

 

8 Date of Borrowing must be a Business Day.

 

 C-1 

 

 

(D)Account Number and Location:



(E)Principal Amount of Borrowing: ____________________



(F)Interest Period:9                                 [  ] month(s) ending [  ]

 

Except with respect to the Credit Event to occur on the Third Restatement Date,
the undersigned Borrower[s] hereby represent[s] and warrant[s] to the
Administrative Agent and the Lenders that on the Date of Borrowing herein
referenced, the conditions to lending specified in paragraphs (b) and (c) of
Section 4.01 of the Credit Agreement shall have been satisfied (or waived).

 

[Remainder of Page Intentionally Left Blank]

 



 



9 If such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto.

 

 C-2 

 

 



  [LINDBLAD EXPEDITIONS, LLC]         by:     Name:     Title:  

 



  [LINDBLAD MARITIME ENTERPRISES, LTD.]         by:     Name:     Title:  

 

 C-3 

 

 

EXHIBIT D-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 27, 2018 (as may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Lindblad Expeditions,
LLC, Lindblad Maritime Enterprises, Ltd. (together, the “Borrowers” and each,
individually, a “Borrower”), Lindblad Expeditions Holdings, Inc., a Delaware
corporation, as Holdings, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, Cayman Islands Branch, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in
the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Notes evidencing such Loans) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
either of the Borrowers within the meaning of Section 881(c)(3)(B) of the Code
and (iv) it is not a controlled foreign corporation related to either of the
Borrowers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

[LENDER]

 



By:     Name:      Title:    

 

 

 

 

EXHIBIT D-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 27, 2018 (as may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Lindblad Expeditions,
LLC, Lindblad Maritime Enterprises, Ltd. (together, the “Borrowers” and each,
individually, a “Borrower”), Lindblad Expeditions Holdings, Inc., a Delaware
corporation, as Holdings, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, Cayman Islands Branch, as administrative agent
for the Lenders. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of either of the Borrowers within the
meaning of Section 881(c)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to either of the Borrowers as described in Section
881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

[PARTICIPANT]

 



By:     Name:      Title:    

 

 

 

 

EXHIBIT D-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 27, 2018 (as may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Lindblad Expeditions,
LLC, Lindblad Maritime Enterprises, Ltd. (together, the “Borrowers” and each,
individually, a “Borrower”), Lindblad Expeditions Holdings, Inc., a Delaware
corporation, as Holdings, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, Cayman Islands Branch, as administrative agent
for the Lenders. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of either
of the Borrowers within the meaning of Section 881(c)(3)(B) of the Code and (v)
none of its direct or indirect partners/members is a controlled foreign
corporation related to either of the Borrowers as described in Section 881(c)(3
)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

[PARTICIPANT]

 



By:     Name:      Title:    

 

 

 

 

EXHIBIT D-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of March 27, 2018 (as may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Lindblad Expeditions,
LLC, Lindblad Maritime Enterprises, Ltd. (together, the “Borrowers” and each,
individually, a “Borrower”), Lindblad Expeditions Holdings, Inc., a Delaware
corporation, as Holdings, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, Cayman Islands Branch, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”). Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in
the Credit Agreement.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loans
(as well as any Notes evidencing such Loans) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loans (as well as any Notes evidencing such Loans),
(iii) with respect to the extension of credit pursuant to the Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of either of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either of the Borrowers as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

[LENDER]

 



By:     Name:      Title:    

 

 

 

 

EXHIBIT E

 

FORM OF SOLVENCY CERTIFICATE

 

[__________], 20[__]

 

To the Lead Arrangers, Administrative Agent and each of the Lenders
party to the Credit Agreement referred to below:

 

The undersigned, Chief Financial Officer of Lindblad Expeditions, LLC, a
Delaware limited liability company (the “U.S. Borrower”), hereby certifies on
behalf of the Borrowers, and not individually, pursuant to Section 4.02(c) of
the Third Amended and Restated Credit Agreement, dated as of March 27, 2018 (as
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein, unless otherwise defined herein,
being used herein as therein defined), among the U.S. Borrower, Lindblad
Maritime Enterprises, Ltd., an exempted company with limited liability
incorporated and existing under the laws of the Cayman Islands (collectively,
the “Borrowers” and each, individually a “Borrower”), Lindblad Expeditions
Holdings, Inc., a Delaware corporation, as Holdings, the lenders from time to
time party thereto (the “Lenders”) and Credit Suisse AG, Cayman Islands Branch,
as administrative agent for the Lenders party thereto (in such capacity, the
“Administrative Agent”), that:

 

1. I have reviewed the Credit Agreement and have made, or have caused to be
made, such examinations or investigations as are reasonably necessary to enable
me to express an informed opinion as to the matters referred to herein. The
financial information, projections and assumptions that underlie and form the
basis for the certifications made in this Solvency Certificate (a) were made in
good faith and were based on assumptions reasonably believed by the U.S.
Borrower to be fair in light of the circumstances existing at the time made and
(b) continue to be fair as of the date hereof. For purposes of providing this
Solvency Certificate, the amount of any contingent liability shall be the amount
that, in light of all of the facts and circumstances existing as of the Third
Restatement Date, represents the amount that would reasonably be expected to
become an actual and matured liability.

 

2. I acknowledge that the Lead Arrangers, the Administrative Agent and the
Lenders are relying on the truth and accuracy of this Solvency Certificate in
connection with the making of Loans under the Credit Agreement.

 

3. Based upon the review and examination described in paragraph 1 above, as of
the date hereof, after giving effect to the Transactions to occur on the Third
Restatement Date and the other transactions contemplated thereby:

 

(a) the sum of the present debt and liabilities (including subordinated and
contingent liabilities) of the U.S. Borrower and each of its Subsidiaries, on a
consolidated basis, does not exceed the fair value of the present assets of the
U.S. Borrower and each of its Subsidiaries, on a consolidated basis;

 

 E-1 

 

 

(b) the present fair saleable value of the assets of the U.S. Borrower and each
of its Subsidiaries, on a consolidated basis, is greater than the total amount
that will be required to pay the debt and liabilities (including subordinated
and contingent liabilities) of the U.S. Borrower and each of its Subsidiaries as
they become absolute and matured;

 

(c) the capital of the U.S. Borrower and each of its Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business
(taken as a whole) as contemplated on the Third Restatement Date and as proposed
to be conducted following the Third Restatement Date; and

 

(d) the U.S. Borrower and each of its Subsidiaries, on a consolidated basis,
have not incurred and do not intend to incur, or believe that they will incur,
debts or other liabilities including current obligations, beyond their ability
to pay such debts or other liabilities as they become due (whether at maturity
or otherwise).

 

[Remainder of Page Intentionally Left Blank]

 

 E-2 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

LINDBLAD EXPEDITIONS, LLC

 

By:     Name:      Title: Chief Financial Officer  

 

 

E-3

 

